Exhibit 10.4

 

 

NATIONAL MERCANTILE BANCORP,

as Issuer

INDENTURE

Dated as of January 25, 2007

WILMINGTON TRUST COMPANY,

as Trustee

FIXED/FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST
DEBENTURES

DUE 2037

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I. DEFINITIONS

 

1

 

 

 

Section 1.1.

 

Definitions

 

1

 

 

 

 

 

ARTICLE II. DEBENTURES

 

8

 

 

 

Section 2.1.

 

Authentication and Dating

 

8

Section 2.2.

 

Form of Trustee’s Certificate of Authentication

 

9

Section 2.3.

 

Form and Denomination of Debentures

 

9

Section 2.4.

 

Execution of Debentures

 

10

Section 2.5.

 

Exchange and Registration of Transfer of Debentures

 

10

Section 2.6.

 

Mutilated, Destroyed, Lost or Stolen Debentures

 

12

Section 2.7.

 

Temporary Debentures

 

13

Section 2.8.

 

Payment of Interest and Additional Interest

 

13

Section 2.9.

 

Cancellation of Debentures Paid, etc.

 

14

Section 2.10.

 

Computation of Interest

 

14

Section 2.11.

 

Extension of Interest Payment Period

 

16

Section 2.12.

 

CUSIP Numbers

 

17

Section 2.13.

 

Global Debentures

 

17

 

 

 

 

 

ARTICLE III. PARTICULAR COVENANTS OF THE COMPANY

 

19

 

 

 

Section 3.1.

 

Payment of Principal, Premium and Interest; Agreed Treatment of the Debentures

 

19

Section 3.2.

 

Offices for Notices and Payments, etc.

 

19

Section 3.3.

 

Appointments to Fill Vacancies in Trustee’s Office

 

20

Section 3.4.

 

Provision as to Paying Agent

 

20

Section 3.5.

 

Certificate to Trustee

 

21

Section 3.6.

 

Additional Sums

 

21

Section 3.7.

 

Compliance with Consolidation Provisions

 

21

Section 3.8.

 

Limitation on Dividends

 

21

Section 3.9.

 

Covenants as to the Trust

 

22

Section 3.10.

 

Additional Junior Indebtedness

 

22

 

 

 

 

 

ARTICLE IV. SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE

 

22

 

 

 

Section 4.1.

 

Securityholders’ Lists

 

22

Section 4.2.

 

Preservation and Disclosure of Lists

 

23

 

 

 

 

 

ARTICLE V. REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS UPON AN EVENT OF DEFAULT

 

24

 

 

 

Section 5.1.

 

Events of Default

 

24

Section 5.2.

 

Payment of Debentures on Default; Suit Therefor

 

25

Section 5.3.

 

Application of Moneys Collected by Trustee

 

27

Section 5.4.

 

Proceedings by Securityholders

 

27

Section 5.5.

 

Proceedings by Trustee

 

28

Section 5.6.

 

Remedies Cumulative and Continuing; Delay or Omission Not a Waiver

 

28

 

i


--------------------------------------------------------------------------------


 

Section 5.7.

 

Direction of Proceedings and Waiver of Defaults by Majority of Securityholders

 

28

Section 5.8.

 

Notice of Defaults

 

29

Section 5.9.

 

Undertaking to Pay Costs

 

29

 

 

 

 

 

ARTICLE VI. CONCERNING THE TRUSTEE

 

29

 

 

 

Section 6.1.

 

Duties and Responsibilities of Trustee

 

29

Section 6.2.

 

Reliance on Documents, Opinions, etc.

 

30

Section 6.3.

 

No Responsibility for Recitals, etc.

 

31

Section 6.4.

 

Trustee, Authenticating Agent, Paying Agents, Transfer Agents or Registrar May
Own Debentures

 

31

Section 6.5.

 

Moneys to be Held in Trust

 

31

Section 6.6.

 

Compensation and Expenses of Trustee

 

31

Section 6.7.

 

Officers’ Certificate as Evidence

 

32

Section 6.8.

 

Eligibility of Trustee

 

32

Section 6.9.

 

Resignation or Removal of Trustee

 

33

Section 6.10.

 

Acceptance by Successor Trustee

 

34

Section 6.11.

 

Succession by Merger, etc.

 

34

Section 6.12.

 

Authenticating Agents

 

35

 

 

 

 

 

ARTICLE VII. CONCERNING THE SECURITYHOLDERS

 

36

 

 

 

Section 7.1.

 

Action by Securityholders

 

36

Section 7.2.

 

Proof of Execution by Securityholders

 

36

Section 7.3.

 

Who Are Deemed Absolute Owners

 

36

Section 7.4.

 

Debentures Owned by Company Deemed Not Outstanding

 

37

Section 7.5.

 

Revocation of Consents; Future Holders Bound

 

37

 

 

 

 

 

ARTICLE VIII. SECURITYHOLDERS’ MEETINGS

 

37

 

 

 

Section 8.1.

 

Purposes of Meetings

 

37

Section 8.2.

 

Call of Meetings by Trustee

 

38

Section 8.3.

 

Call of Meetings by Company or Securityholders

 

38

Section 8.4.

 

Qualifications for Voting

 

38

Section 8.5.

 

Regulations

 

38

Section 8.6.

 

Voting

 

38

Section 8.7.

 

Quorum; Actions

 

39

 

 

 

 

 

ARTICLE IX. SUPPLEMENTAL INDENTURES

 

39

 

 

 

Section 9.1.

 

Supplemental Indentures without Consent of Securityholders

 

39

Section 9.2.

 

Supplemental Indentures with Consent of Securityholders

 

41

Section 9.3.

 

Effect of Supplemental Indentures

 

41

Section 9.4.

 

Notation on Debentures

 

42

Section 9.5.

 

Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee

 

42

 

 

 

 

 

ARTICLE X. REDEMPTION OF SECURITIES

 

42

 

 

 

Section 10.1.

 

Optional Redemption

 

42

Section 10.2.

 

Special Event Redemption

 

42

Section 10.3.

 

Notice of Redemption; Selection of Debentures

 

42

Section 10.4.

 

Payment of Debentures Called for Redemption

 

43

 

ii


--------------------------------------------------------------------------------


 

ARTICLE XI. CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

43

 

 

 

Section 11.1.

 

Company May Consolidate, etc., on Certain Terms

 

44

Section 11.2.

 

Successor Entity to be Substituted

 

44

Section 11.3.

 

Opinion of Counsel to be Given to Trustee

 

44

 

 

 

 

 

ARTICLE XII. SATISFACTION AND DISCHARGE OF INDENTURE

 

44

 

 

 

Section 12.1.

 

Discharge of Indenture

 

44

Section 12.2.

 

Deposited Moneys to be Held in Trust by Trustee

 

45

Section 12.3.

 

Paying Agent to Repay Moneys Held

 

45

Section 12.4.

 

Return of Unclaimed Moneys

 

45

 

 

 

 

 

ARTICLE XIII. IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

 

46

 

 

 

Section 13.1.

 

Indenture and Debentures Solely Corporate Obligations

 

46

 

 

 

 

 

ARTICLE XIV. MISCELLANEOUS PROVISIONS

 

46

 

 

 

Section 14.1.

 

Successors

 

46

Section 14.2.

 

Official Acts by Successor Entity

 

46

Section 14.3.

 

Surrender of Company Powers

 

46

Section 14.4.

 

Addresses for Notices, etc.

 

46

Section 14.5.

 

Governing Law

 

46

Section 14.6.

 

Evidence of Compliance with Conditions Precedent

 

47

Section 14.7.

 

Table of Contents, Headings, etc.

 

47

Section 14.8.

 

Execution in Counterparts

 

47

Section 14.9.

 

Separability

 

47

Section 14.10.

 

Assignment

 

47

Section 14.11.

 

Acknowledgment of Rights

 

47

 

 

 

 

 

ARTICLE XV. SUBORDINATION OF DEBENTURES

 

48

 

 

 

Section 15.1.

 

Agreement to Subordinate

 

48

Section 15.2.

 

Default on Senior Indebtedness

 

48

Section 15.3.

 

Liquidation, Dissolution, Bankruptcy

 

48

Section 15.4.

 

Subrogation

 

49

Section 15.5.

 

Trustee to Effectuate Subordination

 

50

Section 15.6.

 

Notice by the Company

 

50

Section 15.7.

 

Rights of the Trustee; Holders of Senior Indebtedness

 

51

Section 15.8.

 

Subordination May Not Be Impaired

 

51

 

 

 

Exhibit A

 

Form of Fixed/Floating Rate Junior Subordinated Deferrable Interest Debenture

 

 

Exhibit B

 

Form of Certificate to Trustee

 

 

 

iii


--------------------------------------------------------------------------------


THIS INDENTURE, dated as of January 25, 2007, between National Mercantile
Bancorp, a California corporation (the “Company”), and Wilmington Trust Company,
a Delaware banking corporation, as debenture trustee (the “Trustee”).

WITNESSETH:

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its Fixed/Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2037 (the “Debentures”) under this Indenture to provide, among
other things, for the execution and authentication, delivery and administration
thereof, and the Company has duly authorized the execution of this Indenture;
and

WHEREAS, all acts and things necessary to make this Indenture a valid agreement
according to its terms, have been done and performed;

NOW, THEREFORE, This Indenture Witnesseth:

In consideration of the premises, and the purchase of the Debentures by the
holders thereof, the Company covenants and agrees with the Trustee for the equal
and proportionate benefit of the respective holders from time to time of the
Debentures as follows:


ARTICLE I.
DEFINITIONS


SECTION 1.1.           DEFINITIONS.  THE TERMS DEFINED IN THIS SECTION 1.1
(EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE
REQUIRES) FOR ALL PURPOSES OF THIS INDENTURE AND OF ANY INDENTURE SUPPLEMENTAL
HERETO SHALL HAVE THE RESPECTIVE MEANINGS SPECIFIED IN THIS SECTION 1.1.  ALL
ACCOUNTING TERMS USED HEREIN AND NOT EXPRESSLY DEFINED SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES AND THE TERM “GENERALLY ACCEPTED ACCOUNTING PRINCIPLES” MEANS SUCH
ACCOUNTING PRINCIPLES AS ARE GENERALLY ACCEPTED IN THE UNITED STATES AT THE TIME
OF ANY COMPUTATION.  THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER
WORDS OF SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY
PARTICULAR ARTICLE, SECTION OR OTHER SUBDIVISION.

“Acceleration Event of Default” means an Event of Default under Section 5.1(a),
(d), (e) or (f), whatever the reason for such Acceleration Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body.

“Additional Interest” has the meaning set forth in Section 2.11.

“Additional Junior Indebtedness” means, without duplication and other than the
Debentures, any indebtedness, liabilities or obligations of the Company, or any
Subsidiary of the Company, under debt securities (or guarantees in respect of
debt securities) initially issued after the date of this Indenture to any trust,
or a trustee of a trust, partnership or other entity affiliated with the Company
that is, directly or indirectly, a finance subsidiary (as such term is defined
in Rule 3a-5 under the Investment Company Act of 1940) or other financing
vehicle of the Company or any Subsidiary of the Company in connection with the
issuance by that entity of preferred securities or other securities that are
eligible to qualify for Tier 1 capital treatment (or its then equivalent) for
purposes of the capital adequacy guidelines of the Federal Reserve, as then in
effect and applicable to the Company (or, if the Company is not a bank holding
company, such guidelines applied to the Company as if the Company were subject
to such guidelines); provided, however, that the inability of the Company to
treat all or any portion of the Additional Junior Indebtedness as Tier 1 capital
shall not disqualify it as Additional Junior Indebtedness if such inability
results from the Company having cumulative preferred stock, minority interests
in consolidated

1


--------------------------------------------------------------------------------


subsidiaries, or any other class of security or interest which the Federal
Reserve now or may hereafter accord Tier 1 capital treatment (including the
Debentures) in excess of the amount which may qualify for treatment as Tier 1
capital under applicable capital adequacy guidelines.

“Additional Sums” has the meaning set forth in Section 3.6.

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act or any successor rule thereunder.

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Debenture or beneficial interest therein, the
rules and procedures of the Depositary for such Debenture, in each case to the
extent applicable to such transaction and as in effect from time to time.

“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.12.

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

“Board of Directors” means the board of directors or the executive committee or
any other duly authorized designated officers of the Company.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification
and delivered to the Trustee.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in New York City or Wilmington, Delaware are
permitted or required by any applicable law or executive order to close.

“Capital Securities” means undivided beneficial interests in the assets of the
Trust which rank pari passu with Common Securities issued by the Trust;
provided, however, that upon the occurrence and continuance of an Event of
Default (as defined in the Declaration), the rights of holders of such Common
Securities to payment in respect of distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights of holders of such
Capital Securities.

“Capital Securities Guarantee” means the guarantee agreement that the Company
enters into with Wilmington Trust Company, as guarantee trustee, or other
Persons that operates directly or indirectly for the benefit of holders of
Capital Securities of the Trust.

“Capital Treatment Event” means the receipt by the Company and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of the occurrence of any amendment to, or change (including any announced
prospective change) in, the laws, rules or regulations of the United States or
any political subdivision thereof or therein, or as the result of any official
or administrative pronouncement or action or decision interpreting or applying
such laws, rules or regulations, which amendment or change is effective or which
pronouncement, action or decision is announced on or after the date of original
issuance of the Debentures, there is more than an insubstantial risk that the
Company will not, within 90 days of the date of such opinion, be entitled to
treat an amount equal to the aggregate liquidation amount of the Capital
Securities as “Tier 1 Capital” (or its then equivalent) for purposes of the
capital adequacy guidelines of the Federal Reserve, as then in effect and
applicable to the Company (or if the Company is not a bank holding company or is
otherwise not subject to the Federal Reserve’s risk-based capital adequacy
guidelines, such guidelines applied to the Company as if the Company were

2


--------------------------------------------------------------------------------


subject to such guidelines); provided, however, that the inability of the
Company to treat all or any portion of the liquidation amount of the Capital
Securities as Tier l Capital shall not constitute the basis for a Capital
Treatment Event, if such inability results from the Company having cumulative
preferred stock, minority interests in consolidated subsidiaries, or any other
class of security or interest which the Federal Reserve or OTS, as applicable,
may now or hereafter accord Tier 1 Capital treatment in excess of the amount
which may now or hereafter qualify for treatment as Tier 1 Capital under
applicable capital adequacy guidelines; provided further, however, that the
distribution of Debentures in connection with the liquidation of the Trust shall
not in and of itself constitute a Capital Treatment Event unless such
liquidation shall have occurred in connection with a Tax Event or an Investment
Company Event.

“Certificate” means a certificate signed by any one of the principal executive
officer, the principal financial officer or the principal accounting officer of
the Company.

“Common Securities” means undivided beneficial interests in the assets of the
Trust which rank pari passu with Capital Securities issued by the Trust;
provided, however, that upon the occurrence and continuance of an Event of
Default (as defined in the Declaration), the rights of holders of such Common
Securities to payment in respect of distributions and payments upon liquidation,
redemption and otherwise are subordinated to the rights of holders of such
Capital Securities.

“Company” means National Mercantile Bancorp, a California corporation, and,
subject to the provisions of Article XI, shall include its successors and
assigns.

“Comparable Treasury Issue” means with respect to any Special Redemption Date
the United States Treasury security selected by the Quotation Agent as having a
maturity comparable to the Fixed Rate Period Remaining Life that would be
utilized, at the time of selection and in accordance with customary financial
practice, in pricing new issues of corporate debt securities of comparable
maturity to the Fixed Rate Period Remaining Life.  If no United States Treasury
security has a maturity which is within a period from three months before to
three months after the Interest Payment Date in March 2012, the two most closely
corresponding fixed, non-callable United States Treasury securities, as selected
by the Quotation Agent, shall be used as the Comparable Treasury Issue, and the
Treasury Rate shall be interpolated or extrapolated on a straight-line basis,
rounding to the nearest month using such securities.

“Comparable Treasury Price” means (a) the average of five Reference Treasury
Dealer Quotations for such Special Redemption Date, after excluding the highest
and lowest such Reference Treasury Dealer Quotations, or (b) if the Quotation
Agent obtains fewer than five such Reference Treasury Dealer Quotations, the
average of all such Quotations.

“Coupon Rate” has the meaning set forth in Section 2.8.

“Debenture” or “Debentures” has the meaning stated in the first recital of this
Indenture.

“Debenture Register” has the meaning specified in Section 2.5.

“Declaration” means the Amended and Restated Declaration of Trust of the Trust,
as amended or supplemented from time to time.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulted Interest” has the meaning set forth in Section 2.8.

3


--------------------------------------------------------------------------------


“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Company or any successor
thereto.  The initial Depositary will be DTC.

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

“Determination Date” has the meaning set forth in Section 2.10.

“Distribution Period” means (i) with respect to interest paid on the first
Interest Payment Date, the period beginning on (and including) the date of
original issuance and ending on (but excluding) the Interest Payment Date in
March 2007 and (ii) thereafter, with respect to interest paid on each successive
Interest Payment Date, the period beginning on (and including) the preceding
Interest Payment Date and ending on (but excluding) such current Interest
Payment Date.

“DTC” means the Depository Trust Company, a New York corporation.

“Event of Default” means any event specified in Section 5.1, continued for the
period of time, if any, and after the giving of the notice, if any, therein
designated.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

“Extension Period” has the meaning set forth in Section 2.11.

“Federal Reserve” means the Board of Governors of the Federal Reserve System, or
its designated district bank, as applicable, and any successor federal agency
that is primarily responsible for regulating the activities of bank holding
companies.

“Fixed Rate Period Remaining Life” means, with respect to any Debenture, the
period from the Special Redemption Date for such Debenture to the Interest
Payment Date in March 2012.

“Global Debenture” means a security that evidences all or part of the
Debentures, the ownership and transfers of which shall be made through book
entries by a Depositary.

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented, or both.

“Institutional Trustee” has the meaning set forth in the Declaration.

“Interest Payment Date” means March 15, June 15, September 15 and December 15 of
each year during the term of this Indenture, or if such day is not a Business
Day, then the next succeeding Business Day (it being understood that interest
accrues for any such non-Business Day during the applicable Distribution Period,
beginning on or after March 15, 2012), commencing in March 2007.

“Interest Rate” means for the Distribution Period beginning on (and including)
the date of original issuance and ending on (but excluding) the Interest Payment
Date in March 2012 the rate per annum of 6.80%, and for each Distribution Period
beginning on or after the Interest Payment Date in March 2012, the Coupon Rate
for such Distribution Period.

“Investment Company Event” means the receipt by the Company and the Trust of an
opinion of counsel experienced in such matters to the effect that, as a result
of the occurrence of a change in law or

4


--------------------------------------------------------------------------------


regulation or written change (including any announced prospective change) in
interpretation or application of law or regulation by any legislative body,
court, governmental agency or regulatory authority, there is more than an
insubstantial risk that the Trust is or, within 90 days of the date of such
opinion will be considered an “investment company” that is required to be
registered under the Investment Company Act of 1940, as amended which change or
prospective change becomes effective or would become effective, as the case may
be, on or after the date of the issuance of the Debentures.

“Liquidation Amount” means the stated amount of $1,000.00 per Trust Security.

“Maturity Date” means March 15, 2037.

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Chief Executive Officer, the Vice Chairman, the President, any Managing
Director or any Vice President, and by the Treasurer, an Assistant Treasurer,
the Comptroller, an Assistant Comptroller, the Secretary or an Assistant
Secretary of the Company, and delivered to the Trustee.  Each such certificate
shall include the statements provided for in Section 14.6 if and to the extent
required by the provisions of such Section.

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or may be other counsel
reasonably satisfactory to the Trustee.  Each such opinion shall include the
statements provided for in Section 14.6 if and to the extent required by the
provisions of such Section.

“OTS” means the Office of Thrift Supervision and any successor federal agency
that is primarily responsible for regulating the activities of savings and loan
holding companies.

The term “outstanding,” when used with reference to Debentures, means, subject
to the provisions of Section 7.4, as of any particular time, all Debentures
authenticated and delivered by the Trustee or the Authenticating Agent under
this Indenture, except:

(a)           Debentures theretofore canceled by the Trustee or the
Authenticating Agent or delivered to the Trustee for cancellation;

(b)           Debentures, or portions thereof, for the payment or redemption of
which moneys in the necessary amount shall have been deposited in trust with the
Trustee or with any paying agent (other than the Company) or shall have been set
aside and segregated in trust by the Company (if the Company shall act as its
own paying agent); provided, however, that, if such Debentures, or portions
thereof, are to be redeemed prior to maturity thereof, notice of such redemption
shall have been given as provided in Section 10.3 or provision satisfactory to
the Trustee shall have been made for giving such notice; and

(c)           Debentures paid pursuant to Section 2.6 or in lieu of or in
substitution for which other Debentures shall have been authenticated and
delivered pursuant to the terms of Section 2.6 unless proof satisfactory to the
Company and the Trustee is presented that any such Debentures are held by bona
fide holders in due course.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Predecessor Security” of any particular Debenture means every previous
Debenture evidencing all or a portion of the same debt as that evidenced by such
particular Debenture; and, for purposes of this definition, any Debenture
authenticated and delivered under Section 2.6 in lieu of a lost, destroyed or
stolen Debenture shall be deemed to evidence the same debt as the lost,
destroyed or stolen Debenture.

5


--------------------------------------------------------------------------------


“Primary Treasury Dealer” means either a nationally recognized primary United
States Government securities dealer or an entity of recognized standing in
matters pertaining to the quotation of treasury securities that is reasonably
acceptable to the Company and the Trustee.

“Principal Office of the Trustee,” or other similar term, means the office of
the Trustee, at which at any particular time its corporate trust business shall
be principally administered, which at the time of the execution of this
Indenture shall be Rodney Square North, 1100 North Market Street, Wilmington,
Delaware  19890-1600, Attention: Corporate Trust Administration.

“Quotation Agent” means a designee of the Institutional Trustee who shall be a
Primary Treasury Dealer.

“Redemption Date” has the meaning set forth in Section 10.1.

“Redemption Price” means 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid interest (including any Additional Interest)
on such Debentures to the Redemption Date.

“Reference Treasury Dealer” means (i) the Quotation Agent and (ii) any other
Primary Treasury Dealer selected by the Trustee after consultation with the
Company.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Redemption Date, the average, as determined by the
Quotation Agent, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such Redemption Date.

“Responsible Officer” means, with respect to the Trustee, any officer within the
Principal Office of the Trustee, including any vice-president, any assistant
vice-president, any secretary, any assistant secretary, the treasurer, any
assistant treasurer, any trust officer or other officer of the Principal Trust
Office of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

“Securities Act” means the Securities Act of 1933, as amended from time to time
or any successor legislation.

“Securityholder,” “holder of Debentures,” or other similar terms, means any
Person in whose name at the time a particular Debenture is registered on the
register kept by the Company or the Trustee for that purpose in accordance with
the terms hereof.

“Senior Indebtedness” means, with respect to the Company, (i) the principal,
premium, if any, and interest in respect of (A) indebtedness of the Company for
all borrowed and purchased money and (B) indebtedness evidenced by securities,
debentures, notes, bonds or other similar instruments issued by the Company;
(ii) all capital lease obligations of the Company; (iii) all obligations of the
Company issued or assumed as the deferred purchase price of property, all
conditional sale obligations of the Company and all obligations of the Company
under any title retention agreement; (iv) all obligations of the Company for the
reimbursement of any letter of credit, any banker’s acceptance, any security
purchase facility, any repurchase agreement or similar arrangement, any interest
rate swap, any other hedging arrangement, any obligation under options or any
similar credit or other transaction; (v) all obligations of the Company
associated with derivative products such as interest and foreign exchange rate
contracts,

6


--------------------------------------------------------------------------------


commodity contracts, and similar arrangements; (vi) all obligations of the type
referred to in clauses (i) through (v) above of other Persons for the payment of
which the Company is responsible or liable as obligor, guarantor or otherwise
including, without limitation, similar obligations arising from off-balance
sheet guarantees and direct credit substitutes; and (vii) all obligations of the
type referred to in clauses (i) through (vi) above of other Persons secured by
any lien on any property or asset of the Company (whether or not such obligation
is assumed by the Company), whether incurred on or prior to the date of this
Indenture or thereafter incurred.  Notwithstanding the foregoing, “Senior
Indebtedness” shall not include (1) any Additional Junior Indebtedness,
(2) Debentures issued pursuant to this Indenture and guarantees in respect of
such Debentures, (3) trade accounts payable of the Company arising in the
ordinary course of business (such trade accounts payable being pari passu in
right of payment to the Debentures), or (4) obligations with respect to which
(a) in the instrument creating or evidencing the same or pursuant to which the
same is outstanding, it is provided that such obligations are pari passu, junior
or otherwise not superior in right of payment to the Debentures and (b) the
Company, prior to the issuance thereof, has notified (and, if then required
under the applicable guidelines of the regulating entity, has received approval
from) the Federal Reserve (if the Company is a bank holding company) or the OTS
(if the Company is a savings and loan holding company).  Senior Indebtedness
shall continue to be Senior Indebtedness and be entitled to the subordination
provisions irrespective of any amendment, modification or waiver of any term of
such Senior Indebtedness.

“Special Event” means any of a Capital Treatment Event, an Investment Company
Event or a Tax Event.

“Special Redemption Date” has the meaning set forth in Section 10.2.

“Special Redemption Price” means (a) if the Special Redemption Date occurs
before the Interest Payment Date in March 2012, the greater of (i) 107.5% of the
principal amount of the Debentures, plus accrued and unpaid interest (including
Additional Interest) on the Debentures to the Special Redemption Date, or
(ii) as determined by the Quotation Agent, (A) the sum of the present values of
the scheduled payments of principal and interest on the Debentures during the
Fixed Rate Period Remaining Life of the Debentures (assuming the Debentures
matured on the Interest Payment Date in March 2012) discounted to the Special
Redemption Date on a quarterly basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate, plus (B) accrued and unpaid interest
(including Additional Interest) on the Debentures to such Special Redemption
Date, or (b) if the Special Redemption Date occurs on or after the Interest
Payment Date in March 2012, 100% of the principal amount of the Debentures being
redeemed, plus accrued and unpaid interest (including any Additional Interest)
on such Debentures to the Special Redemption Date.

“Subsidiary” means with respect to any Person, (i) any corporation at least a
majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of the outstanding partnership or
similar interests of which shall at the time be owned by such Person, or by one
or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries and (iii) any limited partnership of which such Person or any of
its Subsidiaries is a general partner.  For the purposes of this definition,
“voting stock” means shares, interests, participations or other equivalents in
the equity interest (however designated) in such Person having ordinary voting
power for the election of a majority of the directors (or the equivalent) of
such Person, other than shares, interests, participations or other equivalents
having such power only by reason of the occurrence of a contingency.

“Tax Event” means the receipt by the Company and the Trust of an opinion of
counsel experienced in such matters to the effect that, as a result of any
amendment to or change (including any

7


--------------------------------------------------------------------------------


announced prospective change) in the laws or any regulations thereunder of the
United States or any political subdivision or taxing authority thereof or
therein, or as a result of any official administrative pronouncement (including
any private letter ruling, technical advice memorandum, field service advice,
regulatory procedure, notice or announcement, including any notice or
announcement of intent to adopt such procedures or regulations) (an
“Administrative Action”) or judicial decision interpreting or applying such laws
or regulations, regardless of whether such Administrative Action or judicial
decision is issued to or in connection with a proceeding involving the Company
or the Trust and whether or not subject to review or appeal, which amendment,
clarification, change, Administrative Action or decision is enacted, promulgated
or announced, in each case on or after the date of original issuance of the
Debentures, there is more than an insubstantial risk that:  (i) the Trust is, or
will be within 90 days of the date of such opinion, subject to United States
federal income tax with respect to income received or accrued on the Debentures;
(ii) interest payable by the Company on the Debentures is not, or within 90 days
of the date of such opinion, will not be, deductible by the Company, in whole or
in part, for United States federal income tax purposes; or (iii) the Trust is,
or will be within 90 days of the date of such opinion, subject to more than a de
minimis amount of other taxes, duties or other governmental charges.

“3-Month LIBOR” has the meaning set forth in Section 2.10.

“Telerate Page 3750” has the meaning set forth in Section 2.10.

“Treasury Rate” means (i) the yield, under the heading which represents the
average for the week immediately prior to the date of calculation, appearing in
the most recently published statistical release designated H.15 (519) or any
successor publication which is published weekly by the Federal Reserve and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Fixed Rate Period Remaining Life (if no maturity
is within three months before or after the Fixed Rate Period Remaining Life,
yields for the two published maturities most closely corresponding to the Fixed
Rate Period Remaining Life shall be determined and the Treasury Rate shall be
interpolated or extrapolated from such yields on a straight-line basis, rounding
to the nearest month) or (ii) if such release (or any successor release) is not
published during the week preceding the calculation date or does not contain
such yields, the rate per annum equal to the semi-annual equivalent yield to
maturity of the Comparable Treasury Issue, calculated using a price for the
Comparable Treasury Issue (expressed as a percentage of its principal amount)
equal to the Comparable Treasury Price for such Special Redemption Date.  The
Treasury Rate shall be calculated by the Quotation Agent on the third Business
Day preceding the Special Redemption Date.

“Trust” shall mean First California Capital Trust I, a Delaware statutory trust,
or any other similar trust created for the purpose of issuing Capital Securities
in connection with the issuance of Debentures under this Indenture, of which the
Company is the sponsor.

“Trust Securities” means Common Securities and Capital Securities of the Trust.

“Trustee” means Wilmington Trust Company, and, subject to the provisions of
Article VI hereof, shall also include its successors and assigns as Trustee
hereunder.


ARTICLE II.
DEBENTURES


SECTION 2.1.           AUTHENTICATION AND DATING.  UPON THE EXECUTION AND
DELIVERY OF THIS INDENTURE, OR FROM TIME TO TIME THEREAFTER, DEBENTURES IN AN
AGGREGATE PRINCIPAL AMOUNT NOT IN EXCESS OF $16,495,000.00 MAY BE EXECUTED AND
DELIVERED BY THE COMPANY TO THE TRUSTEE FOR AUTHENTICATION, AND THE TRUSTEE,
UPON RECEIPT OF A WRITTEN AUTHENTICATION ORDER FROM THE COMPANY, SHALL THEREUPON
AUTHENTICATE

8


--------------------------------------------------------------------------------


and make available for delivery said Debentures to or upon the written order of
the Company, signed by its Chairman of the Board of Directors, Chief Executive
Officer, Vice Chairman, the President, one of its Managing Directors or one of
its Vice Presidents without any further action by the Company hereunder. 
Notwithstanding anything to the contrary contained herein, the Trustee shall be
fully protected in relying upon the aforementioned authentication order and
written order in authenticating and delivering said Debentures.  In
authenticating such Debentures, and accepting the additional responsibilities
under this Indenture in relation to such Debentures, the Trustee shall be
entitled to receive, and (subject to Section 6.1) shall be fully protected in
relying upon:


(A)           A COPY OF ANY BOARD RESOLUTION OR BOARD RESOLUTIONS RELATING
THERETO AND, IF APPLICABLE, AN APPROPRIATE RECORD OF ANY ACTION TAKEN PURSUANT
TO SUCH RESOLUTION, IN EACH CASE CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF THE COMPANY, AS THE CASE MAY BE; AND


(B)           AN OPINION OF COUNSEL PREPARED IN ACCORDANCE WITH SECTION 14.6
WHICH SHALL ALSO STATE:

(1)            THAT SUCH DEBENTURES, WHEN AUTHENTICATED AND DELIVERED BY THE
TRUSTEE AND ISSUED BY THE COMPANY IN EACH CASE IN THE MANNER AND SUBJECT TO ANY
CONDITIONS SPECIFIED IN SUCH OPINION OF COUNSEL, WILL CONSTITUTE VALID AND
LEGALLY BINDING OBLIGATIONS OF THE COMPANY, SUBJECT TO OR LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, CONSERVATORSHIP, RECEIVERSHIP,
MORATORIUM AND OTHER STATUTORY OR DECISIONAL LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS OR THE REORGANIZATION OF FINANCIAL INSTITUTIONS (INCLUDING,
WITHOUT LIMITATION, PREFERENCE AND FRAUDULENT CONVEYANCE OR TRANSFER LAWS),
HERETOFORE OR HEREAFTER ENACTED OR IN EFFECT, AFFECTING THE RIGHTS OF CREDITORS
GENERALLY; AND

(2)            THAT ALL LAWS AND REQUIREMENTS IN RESPECT OF THE EXECUTION AND
DELIVERY BY THE COMPANY OF THE DEBENTURES HAVE BEEN COMPLIED WITH AND THAT
AUTHENTICATION AND DELIVERY OF THE DEBENTURES BY THE TRUSTEE WILL NOT VIOLATE
THE TERMS OF THIS INDENTURE.

The Trustee shall have the right to decline to authenticate and deliver any
Debentures under this Section if the Trustee, being advised in writing by
counsel, determines that such action may not lawfully be taken or if a
Responsible Officer of the Trustee in good faith shall determine that such
action would expose the Trustee to personal liability to existing holders.

The definitive Debentures shall be typed, printed, lithographed or engraved on
steel engraved borders or may be produced in any other manner, all as determined
by the officers executing such Debentures, as evidenced by their execution of
such Debentures.


SECTION 2.2.           FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION.  THE
TRUSTEE’S CERTIFICATE OF AUTHENTICATION ON ALL DEBENTURES SHALL BE IN
SUBSTANTIALLY THE FOLLOWING FORM:

This is one of the Debentures referred to in the within-mentioned Indenture.

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

By

 

 

 

Authorized Signer

 


SECTION 2.3.           FORM AND DENOMINATION OF DEBENTURES.  THE DEBENTURES
SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT A ATTACHED HERETO.  THE DEBENTURES
SHALL BE IN REGISTERED, CERTIFICATED FORM WITHOUT COUPONS AND IN MINIMUM
DENOMINATIONS OF $100,000.00 AND ANY MULTIPLE OF $1,000.00 IN EXCESS THEREOF. 
ANY ATTEMPTED TRANSFER OF THE DEBENTURES IN A BLOCK HAVING AN AGGREGATE
PRINCIPAL AMOUNT OF LESS THAN

9


--------------------------------------------------------------------------------



$100,000.00 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY
SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE A HOLDER OF SUCH DEBENTURES
FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO THE RECEIPT OF PAYMENTS ON SUCH
DEBENTURES, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO INTEREST
WHATSOEVER IN SUCH DEBENTURES.  THE DEBENTURES SHALL BE NUMBERED, LETTERED, OR
OTHERWISE DISTINGUISHED IN SUCH MANNER OR IN ACCORDANCE WITH SUCH PLANS AS THE
OFFICERS EXECUTING THE SAME MAY DETERMINE WITH THE APPROVAL OF THE TRUSTEE AS
EVIDENCED BY THE EXECUTION AND AUTHENTICATION THEREOF.


SECTION 2.4.           EXECUTION OF DEBENTURES.  THE DEBENTURES SHALL BE SIGNED
IN THE NAME AND ON BEHALF OF THE COMPANY BY THE MANUAL OR FACSIMILE SIGNATURE OF
ITS CHAIRMAN OF THE BOARD OF DIRECTORS, CHIEF EXECUTIVE OFFICER, VICE CHAIRMAN,
PRESIDENT, ONE OF ITS MANAGING DIRECTORS OR ONE OF ITS EXECUTIVE VICE
PRESIDENTS, SENIOR VICE PRESIDENTS OR VICE PRESIDENTS.  ONLY SUCH DEBENTURES AS
SHALL BEAR THEREON A CERTIFICATE OF AUTHENTICATION SUBSTANTIALLY IN THE FORM
HEREIN BEFORE RECITED, EXECUTED BY THE TRUSTEE OR THE AUTHENTICATING AGENT BY
THE MANUAL SIGNATURE OF AN AUTHORIZED SIGNER, SHALL BE ENTITLED TO THE BENEFITS
OF THIS INDENTURE OR BE VALID OR OBLIGATORY FOR ANY PURPOSE.  SUCH CERTIFICATE
BY THE TRUSTEE OR THE AUTHENTICATING AGENT UPON ANY DEBENTURE EXECUTED BY THE
COMPANY SHALL BE CONCLUSIVE EVIDENCE THAT THE DEBENTURE SO AUTHENTICATED HAS
BEEN DULY AUTHENTICATED AND DELIVERED HEREUNDER AND THAT THE HOLDER IS ENTITLED
TO THE BENEFITS OF THIS INDENTURE.

In case any officer of the Company who shall have signed any of the Debentures
shall cease to be such officer before the Debentures so signed shall have been
authenticated and delivered by the Trustee or the Authenticating Agent, or
disposed of by the Company, such Debentures nevertheless may be authenticated
and delivered or disposed of as though the Person who signed such Debentures had
not ceased to be such officer of the Company; and any Debenture may be signed on
behalf of the Company by such Persons as, at the actual date of the execution of
such Debenture, shall be the proper officers of the Company, although at the
date of the execution of this Indenture any such person was not such an officer.

Every Debenture shall be dated the date of its authentication.


SECTION 2.5.           EXCHANGE AND REGISTRATION OF TRANSFER OF DEBENTURES.  THE
COMPANY SHALL CAUSE TO BE KEPT, AT THE OFFICE OR AGENCY MAINTAINED FOR THE
PURPOSE OF REGISTRATION OF TRANSFER AND FOR EXCHANGE AS PROVIDED IN SECTION 3.2,
A REGISTER (THE “DEBENTURE REGISTER”) FOR THE DEBENTURES ISSUED HEREUNDER IN
WHICH, SUBJECT TO SUCH REASONABLE REGULATIONS AS IT MAY PRESCRIBE, THE COMPANY
SHALL PROVIDE FOR THE REGISTRATION AND TRANSFER OF ALL DEBENTURES AS IN THIS
ARTICLE II PROVIDED.  THE DEBENTURE REGISTER SHALL BE IN WRITTEN FORM OR IN ANY
OTHER FORM CAPABLE OF BEING CONVERTED INTO WRITTEN FORM WITHIN A REASONABLE
TIME.

Debentures to be exchanged may be surrendered at the Principal Office of the
Trustee or at any office or agency to be maintained by the Company for such
purpose as provided in Section 3.2, and the Company shall execute, the Company
or the Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in exchange therefor the Debenture
or Debentures which the Securityholder making the exchange shall be entitled to
receive.  Upon due presentment for registration of transfer of any Debenture at
the Principal Office of the Trustee or at any office or agency of the Company
maintained for such purpose as provided in Section 3.2, the Company shall
execute, the Company or the Trustee shall register and the Trustee or the
Authenticating Agent shall authenticate and make available for delivery in the
name of the transferee or transferees a new Debenture for a like aggregate
principal amount.  Registration or registration of transfer of any Debenture by
the Trustee or by any agent of the Company appointed pursuant to Section 3.2,
and delivery of such Debenture, shall be deemed to complete the registration or
registration of transfer of such Debenture.

All Debentures presented for registration of transfer or for exchange or payment
shall (if so required by the Company or the Trustee or the Authenticating Agent)
be duly endorsed by, or be

10


--------------------------------------------------------------------------------


accompanied by a written instrument or instruments of transfer in form
satisfactory to the Company and the Trustee or the Authenticating Agent duly
executed by the holder or his attorney duly authorized in writing.

No service charge shall be made for any exchange or registration of transfer of
Debentures, but the Company or the Trustee may require payment of a sum
sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.

The Company or the Trustee shall not be required to exchange or register a
transfer of any Debenture for a period of 15 days next preceding the date of
selection of Debentures for redemption.

Notwithstanding anything herein to the contrary, Debentures may not be
transferred except in compliance with the restricted securities legend set forth
below, unless otherwise determined by the Company, upon the advice of counsel
expert in securities law, in accordance with applicable law:

THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED BY THE
UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL
DEPOSIT INSURANCE CORPORATION.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO
LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A IN ACCORDANCE
WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS
SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN
ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)

11


--------------------------------------------------------------------------------


(EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY
REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON INVESTING “PLAN
ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THE SECURITIES OR ANY INTEREST THEREIN,
UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60,
91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING
OF THIS SECURITY IS NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE WITH RESPECT TO SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF
THE SECURITIES OR ANY INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS
PURCHASE AND HOLDING THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN
WITHIN THE MEANING OF SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF
THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN
EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF
ANY EMPLOYEE BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH
PURCHASE WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR
ADMINISTRATIVE EXEMPTION.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.


SECTION 2.6.           MUTILATED, DESTROYED, LOST OR STOLEN DEBENTURES.  IN CASE
ANY DEBENTURE SHALL BECOME MUTILATED OR BE DESTROYED, LOST OR STOLEN, THE
COMPANY SHALL EXECUTE, AND UPON ITS WRITTEN REQUEST THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, A NEW DEBENTURE BEARING A NUMBER NOT CONTEMPORANEOUSLY
OUTSTANDING, IN EXCHANGE AND SUBSTITUTION FOR THE MUTILATED DEBENTURE, OR IN
LIEU OF AND IN SUBSTITUTION FOR THE DEBENTURE SO DESTROYED, LOST OR STOLEN.  IN
EVERY CASE THE APPLICANT FOR A SUBSTITUTED DEBENTURE SHALL FURNISH TO THE
COMPANY AND THE TRUSTEE SUCH SECURITY OR INDEMNITY AS MAY BE REQUIRED BY THEM TO
SAVE EACH OF THEM HARMLESS, AND, IN EVERY CASE OF DESTRUCTION, LOSS OR THEFT,
THE APPLICANT SHALL ALSO FURNISH TO THE COMPANY AND THE TRUSTEE EVIDENCE TO
THEIR SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF SUCH DEBENTURE AND OF
THE OWNERSHIP THEREOF.

The Trustee may authenticate any such substituted Debenture and deliver the same
upon the written request or authorization of any officer of the Company.  Upon
the issuance of any substituted Debenture, the Company may require the payment
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other expenses connected therewith.  In case
any Debenture which has matured or is about to mature or has been called for
redemption in full shall become mutilated or be destroyed, lost or stolen, the
Company may, instead of issuing a substitute Debenture, pay or authorize the
payment of the same (without surrender thereof except in the case of a mutilated
Debenture) if the applicant for such payment shall furnish to the Company and
the Trustee such security or indemnity as may be required by them to save each
of them harmless and, in case of destruction, loss or theft, evidence
satisfactory to the Company and to the Trustee of the destruction, loss or theft
of such Debenture and of the ownership thereof.

12


--------------------------------------------------------------------------------


Every substituted Debenture issued pursuant to the provisions of this
Section 2.6 by virtue of the fact that any such Debenture is destroyed, lost or
stolen shall constitute an additional contractual obligation of the Company,
whether or not the destroyed, lost or stolen Debenture shall be found at any
time, and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Debentures duly issued hereunder.  All
Debentures shall be held and owned upon the express condition that, to the
extent permitted by applicable law, the foregoing provisions are exclusive with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Debentures and shall preclude any and all other rights or remedies
notwithstanding any law or statute existing or hereafter enacted to the contrary
with respect to the replacement or payment of negotiable instruments or other
securities without their surrender.


SECTION 2.7.           TEMPORARY DEBENTURES.  PENDING THE PREPARATION OF
DEFINITIVE DEBENTURES, THE COMPANY MAY EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE AND MAKE AVAILABLE FOR DELIVERY TEMPORARY DEBENTURES THAT ARE
TYPED, PRINTED OR LITHOGRAPHED.  TEMPORARY DEBENTURES SHALL BE ISSUABLE IN ANY
AUTHORIZED DENOMINATION, AND SUBSTANTIALLY IN THE FORM OF THE DEFINITIVE
DEBENTURES IN LIEU OF WHICH THEY ARE ISSUED BUT WITH SUCH OMISSIONS, INSERTIONS
AND VARIATIONS AS MAY BE APPROPRIATE FOR TEMPORARY DEBENTURES, ALL AS MAY BE
DETERMINED BY THE COMPANY.  EVERY SUCH TEMPORARY DEBENTURE SHALL BE EXECUTED BY
THE COMPANY AND BE AUTHENTICATED BY THE TRUSTEE UPON THE SAME CONDITIONS AND IN
SUBSTANTIALLY THE SAME MANNER, AND WITH THE SAME EFFECT, AS THE DEFINITIVE
DEBENTURES.  WITHOUT UNREASONABLE DELAY THE COMPANY WILL EXECUTE AND DELIVER TO
THE TRUSTEE OR THE AUTHENTICATING AGENT DEFINITIVE DEBENTURES AND THEREUPON ANY
OR ALL TEMPORARY DEBENTURES MAY BE SURRENDERED IN EXCHANGE THEREFOR, AT THE
PRINCIPAL CORPORATE TRUST OFFICE OF THE TRUSTEE OR AT ANY OFFICE OR AGENCY
MAINTAINED BY THE COMPANY FOR SUCH PURPOSE AS PROVIDED IN SECTION 3.2, AND THE
TRUSTEE OR THE AUTHENTICATING AGENT SHALL AUTHENTICATE AND MAKE AVAILABLE FOR
DELIVERY IN EXCHANGE FOR SUCH TEMPORARY DEBENTURES A LIKE AGGREGATE PRINCIPAL
AMOUNT OF SUCH DEFINITIVE DEBENTURES.  SUCH EXCHANGE SHALL BE MADE BY THE
COMPANY AT ITS OWN EXPENSE AND WITHOUT ANY CHARGE THEREFOR EXCEPT THAT IN CASE
OF ANY SUCH EXCHANGE INVOLVING A REGISTRATION OF TRANSFER THE COMPANY MAY
REQUIRE PAYMENT OF A SUM SUFFICIENT TO COVER ANY TAX, FEE OR OTHER GOVERNMENTAL
CHARGE THAT MAY BE IMPOSED IN RELATION THERETO.  UNTIL SO EXCHANGED, THE
TEMPORARY DEBENTURES SHALL IN ALL RESPECTS BE ENTITLED TO THE SAME BENEFITS
UNDER THIS INDENTURE AS DEFINITIVE DEBENTURES AUTHENTICATED AND DELIVERED
HEREUNDER.


SECTION 2.8.           PAYMENT OF INTEREST AND ADDITIONAL INTEREST.  INTEREST AT
THE INTEREST RATE AND ANY ADDITIONAL INTEREST ON ANY DEBENTURE THAT IS PAYABLE,
AND IS PUNCTUALLY PAID OR DULY PROVIDED FOR, ON ANY INTEREST PAYMENT DATE FOR
DEBENTURES SHALL BE PAID TO THE PERSON IN WHOSE NAME SAID DEBENTURE (OR ONE OR
MORE PREDECESSOR SECURITIES) IS REGISTERED AT THE CLOSE OF BUSINESS ON THE
REGULAR RECORD DATE FOR SUCH INTEREST INSTALLMENT EXCEPT THAT INTEREST AND ANY
ADDITIONAL INTEREST PAYABLE ON THE MATURITY DATE SHALL BE PAID TO THE PERSON TO
WHOM PRINCIPAL IS PAID.

Each Debenture shall bear interest for the period beginning on (and including)
the date of original issuance and ending on (but excluding) the Interest Payment
Date in March 2012 at a rate per annum of 6.80%, and shall bear interest for
each successive Distribution Period beginning on or after the Interest Payment
Date in March 2012 at a rate per annum equal to the 3-Month LIBOR, determined as
described in Section 2.10, plus 1.60% (the “Coupon Rate”), applied to the
principal amount thereof, until the principal thereof becomes due and payable,
and on any overdue principal and to the extent that payment of such interest is
enforceable under applicable law (without duplication) on any overdue
installment of interest (including Additional Interest) at the Interest Rate in
effect for each applicable period compounded quarterly.  Interest shall be
payable (subject to any relevant Extension Period) quarterly in arrears on each
Interest Payment Date with the first installment of interest to be paid on the
Interest Payment Date in March 2007.

13


--------------------------------------------------------------------------------


Any interest on any Debenture, including Additional Interest, that is payable,
but is not punctually paid or duly provided for, on any Interest Payment Date
(herein called “Defaulted Interest”) shall forthwith cease to be payable to the
registered holder on the relevant regular record date by virtue of having been
such holder; and such Defaulted Interest shall be paid by the Company to the
Persons in whose names such Debentures (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest, which shall be fixed in the following
manner: the Company shall notify the Trustee in writing at least 25 days prior
to the date of the proposed payment of the amount of Defaulted Interest proposed
to be paid on each such Debenture and the date of the proposed payment, and at
the same time the Company shall deposit with the Trustee an amount of money
equal to the aggregate amount proposed to be paid in respect of such Defaulted
Interest or shall make arrangements satisfactory to the Trustee for such deposit
prior to the date of the proposed payment, such money when deposited to be held
in trust for the benefit of the Persons entitled to such Defaulted Interest as
in this clause provided.  Thereupon the Trustee shall fix a special record date
for the payment of such Defaulted Interest which shall not be more than 15 nor
less than 10 days prior to the date of the proposed payment and not less than 10
days after the receipt by the Trustee of the notice of the proposed payment. 
The Trustee shall promptly notify the Company of such special record date and,
in the name and at the expense of the Company, shall cause notice of the
proposed payment of such Defaulted Interest and the special record date therefor
to be mailed, first class postage prepaid, to each Securityholder at its address
as it appears in the Debenture Register, not less than 10 days prior to such
special record date.  Notice of the proposed payment of such Defaulted Interest
and the special record date therefor having been mailed as aforesaid, such
Defaulted Interest shall be paid to the Persons in whose names such Debentures
(or their respective Predecessor Securities) are registered on such special
record date and shall be no longer payable.

The Company may make payment of any Defaulted Interest on any Debentures in any
other lawful manner after notice given by the Company to the Trustee of the
proposed payment method; provided, however, the Trustee in its sole discretion
deems such payment method to be practical.

Any interest (including Additional Interest) scheduled to become payable on an
Interest Payment Date occurring during an Extension Period shall not be
Defaulted Interest and shall be payable on such other date as may be specified
in the terms of such Debentures.

The term “regular record date” as used in this Section shall mean the close of
business on the 15th Business Day preceding the applicable Interest Payment
Date.

Subject to the foregoing provisions of this Section, each Debenture delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Debenture shall carry the rights to interest accrued and
unpaid, and to accrue, that were carried by such other Debenture.


SECTION 2.9.           CANCELLATION OF DEBENTURES PAID, ETC.  ALL DEBENTURES
SURRENDERED FOR THE PURPOSE OF PAYMENT, REDEMPTION, EXCHANGE OR REGISTRATION OF
TRANSFER, SHALL, IF SURRENDERED TO THE COMPANY OR ANY PAYING AGENT, BE
SURRENDERED TO THE TRUSTEE AND PROMPTLY CANCELED BY IT, OR, IF SURRENDERED TO
THE TRUSTEE OR ANY AUTHENTICATING AGENT, SHALL BE PROMPTLY CANCELED BY IT, AND
NO DEBENTURES SHALL BE ISSUED IN LIEU THEREOF EXCEPT AS EXPRESSLY PERMITTED BY
ANY OF THE PROVISIONS OF THIS INDENTURE.  ALL DEBENTURES CANCELED BY ANY
AUTHENTICATING AGENT SHALL BE DELIVERED TO THE TRUSTEE.  THE TRUSTEE SHALL
DESTROY ALL CANCELED DEBENTURES UNLESS THE COMPANY OTHERWISE DIRECTS THE TRUSTEE
IN WRITING.  IF THE COMPANY SHALL ACQUIRE ANY OF THE DEBENTURES, HOWEVER, SUCH
ACQUISITION SHALL NOT OPERATE AS A REDEMPTION OR SATISFACTION OF THE
INDEBTEDNESS REPRESENTED BY SUCH DEBENTURES UNLESS AND UNTIL THE SAME ARE
SURRENDERED TO THE TRUSTEE FOR CANCELLATION.


SECTION 2.10.        COMPUTATION OF INTEREST.  THE AMOUNT OF INTEREST PAYABLE
(I) FOR ANY DISTRIBUTION PERIOD COMMENCING ON OR AFTER THE DATE OF ORIGINAL
ISSUANCE BUT BEFORE THE INTEREST PAYMENT

14


--------------------------------------------------------------------------------



DATE IN MARCH 2012 WILL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR OF TWELVE
30-DAY MONTHS, AND (II) FOR THE DISTRIBUTION PERIOD COMMENCING ON THE INTEREST
PAYMENT DATE IN MARCH 2012 AND EACH SUCCEEDING DISTRIBUTION PERIOD WILL BE
CALCULATED BY APPLYING THE INTEREST RATE TO THE PRINCIPAL AMOUNT OUTSTANDING AT
THE COMMENCEMENT OF THE DISTRIBUTION PERIOD ON THE BASIS OF THE ACTUAL NUMBER OF
DAYS IN THE DISTRIBUTION PERIOD CONCERNED DIVIDED BY 360.  ALL PERCENTAGES
RESULTING FROM ANY CALCULATIONS ON THE DEBENTURES WILL BE ROUNDED, IF NECESSARY,
TO THE NEAREST ONE HUNDRED-THOUSANDTH OF A PERCENTAGE POINT, WITH FIVE
ONE-MILLIONTHS OF A PERCENTAGE POINT ROUNDED UPWARD (E.G., 9.876545% (OR
.09876545) BEING ROUNDED TO 9.87655% (OR .0987655), AND ALL DOLLAR AMOUNTS USED
IN OR RESULTING FROM SUCH CALCULATION WILL BE ROUNDED TO THE NEAREST CENT (WITH
ONE-HALF CENT BEING ROUNDED UPWARD)).


(A)           “3-MONTH LIBOR” MEANS THE LONDON INTERBANK OFFERED INTEREST RATE
FOR THREE-MONTH, U.S. DOLLAR DEPOSITS DETERMINED BY THE TRUSTEE IN THE FOLLOWING
ORDER OF PRIORITY:

(1)           the rate (expressed as a percentage per annum) for U.S. dollar
deposits having a three-month maturity that appears on Telerate Page 3750 as of
11:00 a.m. (London time) on the related Determination Date (as defined below). 
“Telerate Page 3750” means the display designated as “Page 3750” on the
Moneyline Telerate Service or such other page as may replace Page 3750 on that
service or such other service or services as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
London interbank offered rates for U.S. dollar deposits;

(2)           if such rate cannot be identified on the related Determination
Date, the Trustee will request the principal London offices of four leading
banks in the London interbank market to provide such banks’ offered quotations
(expressed as percentages per annum) to prime banks in the London interbank
market for U.S. dollar deposits having a three-month maturity as of 11:00 a.m.
(London time) on such Determination Date.  If at least two quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations;

(3)           if fewer than two such quotations are provided as requested in
clause (2) above, the Trustee will request four major New York City banks to
provide such banks’ offered quotations (expressed as percentages per annum) to
leading European banks for loans in U.S. dollars as of 11:00 a.m. (London time)
on such Determination Date.  If at least two such quotations are provided,
3-Month LIBOR will be the arithmetic mean of such quotations; and

(4)           if fewer than two such quotations are provided as requested in
clause (3) above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect
to the Distribution Period immediately preceding such current Distribution
Period.

If the rate for U.S. dollar deposits having a three-month maturity that
initially appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the
related Determination Date is superseded on the Telerate Page 3750 by a
corrected rate by 12:00 noon (London time) on such Determination Date, then the
corrected rate as so substituted on the applicable page will be the applicable
3-Month LIBOR for such Determination Date.

(b)           The Interest Rate for any Distribution Period will at no time be
higher than the maximum rate then permitted by New York law as the same may be
modified by United States law.


(C)           “DETERMINATION DATE” MEANS THE DATE THAT IS TWO LONDON BANKING
DAYS (I.E., A BUSINESS DAY IN WHICH DEALINGS IN DEPOSITS IN U.S. DOLLARS ARE
TRANSACTED IN THE LONDON INTERBANK MARKET) PRECEDING THE PARTICULAR DISTRIBUTION
PERIOD FOR WHICH A COUPON RATE IS BEING DETERMINED.

15


--------------------------------------------------------------------------------


16


--------------------------------------------------------------------------------


the security being converted or exchanged, (d) any declaration of a dividend in
connection with any stockholders’ rights plan, or the issuance of rights, stock
or other property under any stockholders’ rights plan, or the redemption or
repurchase of rights pursuant thereto, (e) any dividend in the form of stock,
warrants, options or other rights where the dividend stock or the stock issuable
upon exercise of such warrants, options or other rights is the same stock as
that on which the dividend is being paid or ranks pari passu with or junior to
such stock and any cash payments in lieu of fractional shares issued in
connection therewith, or (f) payments under the Capital Securities Guarantee). 
Prior to the termination of any Extension Period, the Company may further extend
such period, provided that such period together with all such previous and
further consecutive extensions thereof shall not exceed 20 consecutive quarterly
periods, or extend beyond the Maturity Date.  Upon the termination of any
Extension Period and upon the payment of all accrued and unpaid interest and
Additional Interest, the Company may commence a new Extension Period, subject to
the foregoing requirements.  No interest or Additional Interest shall be due and
payable during an Extension Period, except at the end thereof, but each
installment of interest that would otherwise have been due and payable during
such Extension Period shall bear Additional Interest to the extent permitted by
applicable law.  The Company must give the Trustee notice of its election to
begin or extend an Extension Period by the close of business at least 15
Business Days prior to the Interest Payment Date with respect to which interest
on the Debentures would have been payable except for the election to begin or
extend such Extension Period.  The Trustee shall give notice of the Company’s
election to begin a new Extension Period to the Securityholders.


SECTION 2.12.        CUSIP NUMBERS.  THE COMPANY IN ISSUING THE DEBENTURES MAY
USE “CUSIP” NUMBERS (IF THEN GENERALLY IN USE), AND, IF SO, THE TRUSTEE SHALL
USE CUSIP NUMBERS IN NOTICES OF REDEMPTION AS A CONVENIENCE TO SECURITYHOLDERS;
PROVIDED, HOWEVER, THAT ANY SUCH NOTICE MAY STATE THAT NO REPRESENTATION IS MADE
AS TO THE CORRECTNESS OF SUCH NUMBERS EITHER AS PRINTED ON THE DEBENTURES OR AS
CONTAINED IN ANY NOTICE OF A REDEMPTION AND THAT RELIANCE MAY BE PLACED ONLY ON
THE OTHER IDENTIFICATION NUMBERS PRINTED ON THE DEBENTURES, AND ANY SUCH
REDEMPTION SHALL NOT BE AFFECTED BY ANY DEFECT IN OR OMISSION OF SUCH NUMBERS. 
THE COMPANY WILL PROMPTLY NOTIFY THE TRUSTEE IN WRITING OF ANY CHANGE IN THE
CUSIP NUMBERS.


SECTION 2.13.        GLOBAL DEBENTURES.


(A)           UPON THE ELECTION OF THE HOLDER OF OUTSTANDING DEBENTURES, WHICH
ELECTION NEED NOT BE IN WRITING, THE DEBENTURES OWNED BY SUCH HOLDER SHALL BE
ISSUED IN THE FORM OF ONE OR MORE GLOBAL DEBENTURES REGISTERED IN THE NAME OF
THE DEPOSITARY OR ITS NOMINEE.  EACH GLOBAL DEBENTURE ISSUED UNDER THIS
INDENTURE SHALL BE REGISTERED IN THE NAME OF THE DEPOSITARY DESIGNATED BY THE
COMPANY FOR SUCH GLOBAL DEBENTURE OR A NOMINEE THEREOF, DELIVERED TO SUCH
DEPOSITARY OR A NOMINEE THEREOF OR CUSTODIAN THEREFOR AND SHALL CONTAIN SUCH
LEGENDS AS MAY BE REQUIRED BY THE DEPOSITARY AND EACH SUCH GLOBAL DEBENTURE
SHALL CONSTITUTE A SINGLE DEBENTURE FOR ALL PURPOSES OF THIS INDENTURE.


(B)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, NO GLOBAL
DEBENTURE MAY BE EXCHANGED IN WHOLE OR IN PART FOR DEBENTURES REGISTERED, AND NO
TRANSFER OF A GLOBAL DEBENTURE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE
NAME OF ANY PERSON OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL DEBENTURE OR A
NOMINEE THEREOF UNLESS (I) SUCH DEPOSITARY ADVISES THE TRUSTEE AND THE COMPANY
IN WRITING THAT SUCH DEPOSITARY IS NO LONGER WILLING OR ABLE TO PROPERLY
DISCHARGE ITS RESPONSIBILITIES AS DEPOSITARY WITH RESPECT TO SUCH GLOBAL
DEBENTURE, AND NO QUALIFIED SUCCESSOR IS APPOINTED BY THE COMPANY WITHIN NINETY
(90) DAYS OF RECEIPT BY THE COMPANY OF SUCH NOTICE, (II) SUCH DEPOSITARY CEASES
TO BE A CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT AND NO SUCCESSOR IS
APPOINTED BY THE COMPANY WITHIN NINETY (90) DAYS AFTER OBTAINING KNOWLEDGE OF
SUCH EVENT, (III) THE COMPANY EXECUTES AND DELIVERS TO THE TRUSTEE A COMPANY
ORDER STATING THAT THE COMPANY ELECTS TO TERMINATE THE BOOK-ENTRY SYSTEM THROUGH
THE DEPOSITARY OR (IV) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.  UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN CLAUSE (I), (II),
(III) OR (IV) ABOVE, THE TRUSTEE SHALL NOTIFY THE

17


--------------------------------------------------------------------------------



DEPOSITARY AND INSTRUCT THE DEPOSITARY TO NOTIFY ALL OWNERS OF BENEFICIAL
INTERESTS IN SUCH GLOBAL DEBENTURE OF THE OCCURRENCE OF SUCH EVENT AND OF THE
AVAILABILITY OF DEBENTURES TO SUCH OWNERS OF BENEFICIAL INTERESTS REQUESTING THE
SAME.  UPON THE ISSUANCE OF SUCH DEBENTURES AND THE REGISTRATION IN THE
DEBENTURE REGISTER OF SUCH DEBENTURES IN THE NAMES OF THE HOLDERS OF THE
BENEFICIAL INTERESTS THEREIN, THE TRUSTEE SHALL RECOGNIZE SUCH HOLDERS OF
BENEFICIAL INTERESTS AS HOLDERS.


(C)           IF ANY GLOBAL DEBENTURE IS TO BE EXCHANGED FOR OTHER DEBENTURES OR
CANCELED IN PART, OR IF ANOTHER DEBENTURE IS TO BE EXCHANGED IN WHOLE OR IN PART
FOR A BENEFICIAL INTEREST IN ANY GLOBAL DEBENTURE, THEN EITHER (I) SUCH GLOBAL
DEBENTURE SHALL BE SO SURRENDERED FOR EXCHANGE OR CANCELLATION AS PROVIDED IN
THIS ARTICLE II OR (II) THE PRINCIPAL AMOUNT THEREOF SHALL BE REDUCED OR
INCREASED BY AN AMOUNT EQUAL TO THE PORTION THEREOF TO BE SO EXCHANGED OR
CANCELED, OR EQUAL TO THE PRINCIPAL AMOUNT OF SUCH OTHER DEBENTURES TO BE SO
EXCHANGED FOR A BENEFICIAL INTEREST THEREIN, AS THE CASE MAY BE, BY MEANS OF AN
APPROPRIATE ADJUSTMENT MADE ON THE RECORDS OF THE DEBENTURE REGISTRAR, WHEREUPON
THE TRUSTEE, IN ACCORDANCE WITH THE APPLICABLE DEPOSITARY PROCEDURES, SHALL
INSTRUCT THE DEPOSITARY OR ITS AUTHORIZED REPRESENTATIVE TO MAKE A CORRESPONDING
ADJUSTMENT TO ITS RECORDS.  UPON ANY SUCH SURRENDER OR ADJUSTMENT OF A GLOBAL
DEBENTURE BY THE DEPOSITARY, ACCOMPANIED BY REGISTRATION INSTRUCTIONS, THE
COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER ANY
DEBENTURES ISSUABLE IN EXCHANGE FOR SUCH GLOBAL DEBENTURE (OR ANY PORTION
THEREOF) IN ACCORDANCE WITH THE INSTRUCTIONS OF THE DEPOSITARY.  THE TRUSTEE
SHALL NOT BE LIABLE FOR ANY DELAY IN DELIVERY OF SUCH INSTRUCTIONS AND MAY
CONCLUSIVELY RELY ON, AND SHALL BE FULLY PROTECTED IN RELYING ON, SUCH
INSTRUCTIONS.


(D)           EVERY DEBENTURE AUTHENTICATED AND DELIVERED UPON REGISTRATION OF
TRANSFER OF, OR IN EXCHANGE FOR OR IN LIEU OF, A GLOBAL DEBENTURE OR ANY PORTION
THEREOF SHALL BE AUTHENTICATED AND DELIVERED IN THE FORM OF, AND SHALL BE, A
GLOBAL DEBENTURE, UNLESS SUCH DEBENTURE IS REGISTERED IN THE NAME OF A PERSON
OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL DEBENTURE OR A NOMINEE THEREOF.


(E)           DEBENTURES DISTRIBUTED TO HOLDERS OF BOOK-ENTRY CAPITAL SECURITIES
(AS DEFINED IN THE DECLARATION) UPON THE DISSOLUTION OF THE TRUST SHALL BE
DISTRIBUTED IN THE FORM OF ONE OR MORE GLOBAL DEBENTURES REGISTERED IN THE NAME
OF A DEPOSITARY OR ITS NOMINEE, AND DEPOSITED WITH THE DEBENTURES REGISTRAR, AS
CUSTODIAN FOR SUCH DEPOSITARY, OR WITH SUCH DEPOSITARY, FOR CREDIT BY THE
DEPOSITARY TO THE RESPECTIVE ACCOUNTS OF THE BENEFICIAL OWNERS OF THE DEBENTURES
REPRESENTED THEREBY (OR SUCH OTHER ACCOUNTS AS THEY MAY DIRECT).  DEBENTURES
DISTRIBUTED TO HOLDERS OF CAPITAL SECURITIES OTHER THAN BOOK-ENTRY CAPITAL
SECURITIES UPON THE DISSOLUTION OF THE TRUST SHALL NOT BE ISSUED IN THE FORM OF
A GLOBAL DEBENTURE OR ANY OTHER FORM INTENDED TO FACILITATE BOOK-ENTRY TRADING
IN BENEFICIAL INTERESTS IN SUCH DEBENTURES.


(F)            THE DEPOSITARY OR ITS NOMINEE, AS THE REGISTERED OWNER OF A
GLOBAL DEBENTURE, SHALL BE THE HOLDER OF SUCH GLOBAL DEBENTURE FOR ALL PURPOSES
UNDER THIS INDENTURE AND THE DEBENTURES, AND OWNERS OF BENEFICIAL INTERESTS IN A
GLOBAL DEBENTURE SHALL HOLD SUCH INTERESTS PURSUANT TO THE APPLICABLE DEPOSITARY
PROCEDURES.  ACCORDINGLY, ANY SUCH OWNER’S BENEFICIAL INTEREST IN A GLOBAL
DEBENTURE SHALL BE SHOWN ONLY ON, AND THE TRANSFER OF SUCH INTEREST SHALL BE
EFFECTED ONLY THROUGH, RECORDS MAINTAINED BY THE DEPOSITARY OR ITS NOMINEE OR
ITS DEPOSITARY PARTICIPANTS.  THE DEBENTURES REGISTRAR AND THE TRUSTEE SHALL BE
ENTITLED TO DEAL WITH THE DEPOSITARY FOR ALL PURPOSES UNDER THIS INDENTURE
RELATING TO A GLOBAL DEBENTURE (INCLUDING THE PAYMENT OF PRINCIPAL AND INTEREST
THEREON AND THE GIVING OF INSTRUCTIONS OR DIRECTIONS BY OWNERS OF BENEFICIAL
INTERESTS THEREIN AND THE GIVING OF NOTICES) AS THE SOLE HOLDER OF THE DEBENTURE
AND SHALL HAVE NO OBLIGATIONS TO THE OWNERS OF BENEFICIAL INTERESTS THEREIN. 
NEITHER THE TRUSTEE NOR THE DEBENTURES REGISTRAR SHALL HAVE ANY LIABILITY IN
RESPECT OF ANY TRANSFERS EFFECTED BY THE DEPOSITARY.


(G)           THE RIGHTS OF OWNERS OF BENEFICIAL INTERESTS IN A GLOBAL DEBENTURE
SHALL BE EXERCISED ONLY THROUGH THE DEPOSITARY AND SHALL BE LIMITED TO THOSE
ESTABLISHED BY LAW AND AGREEMENTS BETWEEN SUCH OWNERS AND THE DEPOSITARY AND/OR
ITS DEPOSITARY PARTICIPANTS.

18


--------------------------------------------------------------------------------



(H)           NO HOLDER OF ANY BENEFICIAL INTEREST IN ANY GLOBAL DEBENTURE HELD
ON ITS BEHALF BY A DEPOSITARY SHALL HAVE ANY RIGHTS UNDER THIS INDENTURE WITH
RESPECT TO SUCH GLOBAL DEBENTURE, AND SUCH DEPOSITARY MAY BE TREATED BY THE
COMPANY, THE TRUSTEE AND ANY AGENT OF THE COMPANY OR THE TRUSTEE AS THE OWNER OF
SUCH GLOBAL DEBENTURE FOR ALL PURPOSES WHATSOEVER.  NONE OF THE COMPANY, THE
TRUSTEE NOR ANY AGENT OF THE COMPANY OR THE TRUSTEE WILL HAVE ANY RESPONSIBILITY
OR LIABILITY FOR ANY ASPECT OF THE RECORDS RELATING TO OR PAYMENTS MADE ON
ACCOUNT OF BENEFICIAL OWNERSHIP INTERESTS OF A GLOBAL DEBENTURE OR MAINTAINING,
SUPERVISING OR REVIEWING ANY RECORDS RELATING TO SUCH BENEFICIAL OWNERSHIP
INTERESTS.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT THE
COMPANY, THE TRUSTEE OR ANY AGENT OF THE COMPANY OR THE TRUSTEE FROM GIVING
EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR OTHER AUTHORIZATION FURNISHED BY A
DEPOSITARY OR IMPAIR, AS BETWEEN A DEPOSITARY AND SUCH HOLDERS OF BENEFICIAL
INTERESTS, THE OPERATION OF CUSTOMARY PRACTICES GOVERNING THE EXERCISE OF THE
RIGHTS OF THE DEPOSITARY (OR ITS NOMINEE) AS HOLDER OF ANY DEBENTURE.


ARTICLE III.
PARTICULAR COVENANTS OF THE COMPANY


SECTION 3.1.           PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST; AGREED
TREATMENT OF THE DEBENTURES.


(A)           THE COMPANY COVENANTS AND AGREES THAT IT WILL DULY AND PUNCTUALLY
PAY OR CAUSE TO BE PAID THE PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST AND
ANY ADDITIONAL INTEREST AND OTHER PAYMENTS ON THE DEBENTURES AT THE PLACE, AT
THE RESPECTIVE TIMES AND IN THE MANNER PROVIDED IN THIS INDENTURE AND THE
DEBENTURES. EACH INSTALLMENT OF INTEREST ON THE DEBENTURES MAY BE PAID (I) BY
MAILING CHECKS FOR SUCH INTEREST PAYABLE TO THE ORDER OF THE HOLDERS OF
DEBENTURES ENTITLED THERETO AS THEY APPEAR ON THE REGISTRY BOOKS OF THE COMPANY
IF A REQUEST FOR A WIRE TRANSFER HAS NOT BEEN RECEIVED BY THE COMPANY OR (II) BY
WIRE TRANSFER TO ANY ACCOUNT WITH A BANKING INSTITUTION LOCATED IN THE UNITED
STATES DESIGNATED IN WRITING BY SUCH PERSON TO THE PAYING AGENT NO LATER THAN
THE RELATED RECORD DATE.  NOTWITHSTANDING THE FOREGOING, SO LONG AS THE HOLDER
OF THIS DEBENTURE IS THE INSTITUTIONAL TRUSTEE, THE PAYMENT OF THE PRINCIPAL OF
AND INTEREST ON THIS DEBENTURE WILL BE MADE IN IMMEDIATELY AVAILABLE FUNDS AT
SUCH PLACE AND TO SUCH ACCOUNT AS MAY BE DESIGNATED BY THE INSTITUTIONAL
TRUSTEE.


(B)           THE COMPANY WILL TREAT THE DEBENTURES AS INDEBTEDNESS, AND THE
AMOUNTS PAYABLE IN RESPECT OF THE PRINCIPAL AMOUNT OF SUCH DEBENTURES AS
INTEREST, FOR ALL UNITED STATES FEDERAL INCOME TAX PURPOSES.  ALL PAYMENTS IN
RESPECT OF SUCH DEBENTURES WILL BE MADE FREE AND CLEAR OF UNITED STATES
WITHHOLDING TAX TO ANY BENEFICIAL OWNER THEREOF THAT HAS PROVIDED AN INTERNAL
REVENUE SERVICE FORM W8 BEN (OR ANY SUBSTITUTE OR SUCCESSOR FORM) ESTABLISHING
ITS NON-UNITED STATES STATUS FOR UNITED STATES FEDERAL INCOME TAX PURPOSES.


(C)           AS OF THE DATE OF THIS INDENTURE, THE COMPANY HAS NO PRESENT
INTENTION TO EXERCISE ITS RIGHT UNDER SECTION 2.11 TO DEFER PAYMENTS OF INTEREST
ON THE DEBENTURES BY COMMENCING AN EXTENSION PERIOD.


(D)           AS OF THE DATE OF THIS INDENTURE, THE COMPANY BELIEVES THAT THE
LIKELIHOOD THAT IT WOULD EXERCISE ITS RIGHT UNDER SECTION 2.11 TO DEFER PAYMENTS
OF INTEREST ON THE DEBENTURES BY COMMENCING AN EXTENSION PERIOD AT ANY TIME
DURING WHICH THE DEBENTURES ARE OUTSTANDING IS REMOTE BECAUSE OF THE
RESTRICTIONS THAT WOULD BE IMPOSED ON THE COMPANY’S ABILITY TO DECLARE OR PAY
DIVIDENDS OR DISTRIBUTIONS ON, OR TO REDEEM, PURCHASE OR MAKE A LIQUIDATION
PAYMENT WITH RESPECT TO, ANY OF ITS OUTSTANDING EQUITY AND ON THE COMPANY’S
ABILITY TO MAKE ANY PAYMENTS OF PRINCIPAL OF OR INTEREST ON, OR REPURCHASE OR
REDEEM, ANY OF ITS DEBT SECURITIES THAT RANK PARI PASSU IN ALL RESPECTS WITH (OR
JUNIOR IN INTEREST TO) THE DEBENTURES.


SECTION 3.2.           OFFICES FOR NOTICES AND PAYMENTS, ETC.  SO LONG AS ANY OF
THE DEBENTURES REMAIN OUTSTANDING, THE COMPANY WILL MAINTAIN IN WILMINGTON,
DELAWARE, AN OFFICE OR AGENCY WHERE THE

19


--------------------------------------------------------------------------------



DEBENTURES MAY BE PRESENTED FOR PAYMENT, AN OFFICE OR AGENCY WHERE THE
DEBENTURES MAY BE PRESENTED FOR REGISTRATION OF TRANSFER AND FOR EXCHANGE AS IN
THIS INDENTURE PROVIDED AND AN OFFICE OR AGENCY WHERE NOTICES AND DEMANDS TO OR
UPON THE COMPANY IN RESPECT OF THE DEBENTURES OR OF THIS INDENTURE MAY BE
SERVED.  THE COMPANY WILL GIVE TO THE TRUSTEE WRITTEN NOTICE OF THE LOCATION OF
ANY SUCH OFFICE OR AGENCY AND OF ANY CHANGE OF LOCATION THEREOF.  UNTIL
OTHERWISE DESIGNATED FROM TIME TO TIME BY THE COMPANY IN A NOTICE TO THE
TRUSTEE, OR SPECIFIED AS CONTEMPLATED BY SECTION 2.5, SUCH OFFICE OR AGENCY FOR
ALL OF THE ABOVE PURPOSES SHALL BE THE OFFICE OR AGENCY OF THE TRUSTEE.  IN CASE
THE COMPANY SHALL FAIL TO MAINTAIN ANY SUCH OFFICE OR AGENCY IN WILMINGTON,
DELAWARE, OR SHALL FAIL TO GIVE SUCH NOTICE OF THE LOCATION OR OF ANY CHANGE IN
THE LOCATION THEREOF, PRESENTATIONS AND DEMANDS MAY BE MADE AND NOTICES MAY BE
SERVED AT THE PRINCIPAL OFFICE OF THE TRUSTEE.

In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Wilmington, Delaware, where
the Debentures may be presented for registration of transfer and for exchange in
the manner provided in this Indenture, and the Company may from time to time
rescind such designation, as the Company may deem desirable or expedient;
provided, however, that no such designation or rescission shall in any manner
relieve the Company of its obligation to maintain any such office or agency in
Wilmington, Delaware, for the purposes above mentioned.  The Company will give
to the Trustee prompt written notice of any such designation or rescission
thereof.


SECTION 3.3.           APPOINTMENTS TO FILL VACANCIES IN TRUSTEE’S OFFICE.  THE
COMPANY, WHENEVER NECESSARY TO AVOID OR FILL A VACANCY IN THE OFFICE OF TRUSTEE,
WILL APPOINT, IN THE MANNER PROVIDED IN SECTION 6.9, A TRUSTEE, SO THAT THERE
SHALL AT ALL TIMES BE A TRUSTEE HEREUNDER.


SECTION 3.4.           PROVISION AS TO PAYING AGENT.


(A)           IF THE COMPANY SHALL APPOINT A PAYING AGENT OTHER THAN THE
TRUSTEE, IT WILL CAUSE SUCH PAYING AGENT TO EXECUTE AND DELIVER TO THE TRUSTEE
AN INSTRUMENT IN WHICH SUCH AGENT SHALL AGREE WITH THE TRUSTEE, SUBJECT TO THE
PROVISION OF THIS SECTION 3.4,

(1)           THAT IT WILL HOLD ALL SUMS HELD BY IT AS SUCH AGENT FOR THE
PAYMENT OF THE PRINCIPAL OF AND PREMIUM, IF ANY, OR INTEREST, IF ANY, ON THE
DEBENTURES (WHETHER SUCH SUMS HAVE BEEN PAID TO IT BY THE COMPANY OR BY ANY
OTHER OBLIGOR ON THE DEBENTURES) IN TRUST FOR THE BENEFIT OF THE HOLDERS OF THE
DEBENTURES;

(2)           THAT IT WILL GIVE THE TRUSTEE PROMPT WRITTEN NOTICE OF ANY FAILURE
BY THE COMPANY (OR BY ANY OTHER OBLIGOR ON THE DEBENTURES) TO MAKE ANY PAYMENT
OF THE PRINCIPAL OF AND PREMIUM, IF ANY, OR INTEREST, IF ANY, ON THE DEBENTURES
WHEN THE SAME SHALL BE DUE AND PAYABLE; AND

(3)           THAT IT WILL, AT ANY TIME DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, UPON THE WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE TRUSTEE
ALL SUMS SO HELD IN TRUST BY SUCH PAYING AGENT.


(B)           IF THE COMPANY SHALL ACT AS ITS OWN PAYING AGENT, IT WILL, ON OR
BEFORE EACH DUE DATE OF THE PRINCIPAL OF AND PREMIUM, IF ANY, OR INTEREST OR
OTHER PAYMENTS, IF ANY, ON THE DEBENTURES, SET ASIDE, SEGREGATE AND HOLD IN
TRUST FOR THE BENEFIT OF THE HOLDERS OF THE DEBENTURES A SUM SUFFICIENT TO PAY
SUCH PRINCIPAL, PREMIUM, INTEREST OR OTHER PAYMENTS SO BECOMING DUE AND WILL
NOTIFY THE TRUSTEE IN WRITING OF ANY FAILURE TO TAKE SUCH ACTION AND OF ANY
FAILURE BY THE COMPANY (OR BY ANY OTHER OBLIGOR UNDER THE DEBENTURES) TO MAKE
ANY PAYMENT OF THE PRINCIPAL OF AND PREMIUM, IF ANY, OR INTEREST OR OTHER
PAYMENTS, IF ANY, ON THE DEBENTURES WHEN THE SAME SHALL BECOME DUE AND PAYABLE.

20


--------------------------------------------------------------------------------


Whenever the Company shall have one or more paying agents for the Debentures, it
will, on or prior to each due date of the principal of and premium, if any, or
interest, if any, on the Debentures, deposit with a paying agent a sum
sufficient to pay the principal, premium, interest or other payments so becoming
due, such sum to be held in trust for the benefit of the Persons entitled
thereto and (unless such paying agent is the Trustee) the Company shall promptly
notify the Trustee in writing of its action or failure to act.


(C)           ANYTHING IN THIS SECTION 3.4 TO THE CONTRARY NOTWITHSTANDING, THE
COMPANY MAY, AT ANY TIME, FOR THE PURPOSE OF OBTAINING A SATISFACTION AND
DISCHARGE WITH RESPECT TO THE DEBENTURES, OR FOR ANY OTHER REASON, PAY, OR
DIRECT ANY PAYING AGENT TO PAY TO THE TRUSTEE ALL SUMS HELD IN TRUST BY THE
COMPANY OR ANY SUCH PAYING AGENT, SUCH SUMS TO BE HELD BY THE TRUSTEE UPON THE
TRUSTS HEREIN CONTAINED.


(D)           ANYTHING IN THIS SECTION 3.4 TO THE CONTRARY NOTWITHSTANDING, THE
AGREEMENT TO HOLD SUMS IN TRUST AS PROVIDED IN THIS SECTION 3.4 IS SUBJECT TO
SECTIONS 12.3 AND 12.4.


SECTION 3.5.           CERTIFICATE TO TRUSTEE.  THE COMPANY WILL DELIVER TO THE
TRUSTEE ON OR BEFORE 120 DAYS AFTER THE END OF EACH FISCAL YEAR, SO LONG AS
DEBENTURES ARE OUTSTANDING HEREUNDER, A CERTIFICATE STATING THAT IN THE COURSE
OF THE PERFORMANCE BY THE SIGNERS OF THEIR DUTIES AS OFFICERS OF THE COMPANY
THEY WOULD NORMALLY HAVE KNOWLEDGE OF ANY DEFAULT DURING SUCH FISCAL YEAR BY THE
COMPANY IN THE PERFORMANCE OF ANY COVENANTS CONTAINED HEREIN, STATING WHETHER OR
NOT THEY HAVE KNOWLEDGE OF ANY SUCH DEFAULT AND, IF SO, SPECIFYING EACH SUCH
DEFAULT OF WHICH THE SIGNERS HAVE KNOWLEDGE AND THE NATURE AND STATUS THEREOF. 
A FORM OF THIS CERTIFICATE IS ATTACHED HERETO AS EXHIBIT B.


SECTION 3.6.           ADDITIONAL SUMS.  IF AND FOR SO LONG AS THE TRUST IS THE
HOLDER OF ALL DEBENTURES AND THE TRUST IS REQUIRED TO PAY ANY ADDITIONAL TAXES
(INCLUDING WITHHOLDING TAXES), DUTIES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
AS A RESULT OF A TAX EVENT, THE COMPANY WILL PAY SUCH ADDITIONAL AMOUNTS
(“ADDITIONAL SUMS”) ON THE DEBENTURES AS SHALL BE REQUIRED SO THAT THE NET
AMOUNTS RECEIVED AND RETAINED BY THE TRUST AFTER PAYING TAXES (INCLUDING
WITHHOLDING TAXES), DUTIES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES WILL BE
EQUAL TO THE AMOUNTS THE TRUST WOULD HAVE RECEIVED IF NO SUCH TAXES, DUTIES,
ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES HAD BEEN IMPOSED.  WHENEVER IN THIS
INDENTURE OR THE DEBENTURES THERE IS A REFERENCE IN ANY CONTEXT TO THE PAYMENT
OF PRINCIPAL OF OR INTEREST ON THE DEBENTURES, SUCH MENTION SHALL BE DEEMED TO
INCLUDE MENTION OF PAYMENTS OF THE ADDITIONAL SUMS PROVIDED FOR IN THIS
PARAGRAPH TO THE EXTENT THAT, IN SUCH CONTEXT, ADDITIONAL SUMS ARE, WERE OR
WOULD BE PAYABLE IN RESPECT THEREOF PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH
AND EXPRESS MENTION OF THE PAYMENT OF ADDITIONAL SUMS (IF APPLICABLE) IN ANY
PROVISIONS HEREOF SHALL NOT BE CONSTRUED AS EXCLUDING ADDITIONAL SUMS IN THOSE
PROVISIONS HEREOF WHERE SUCH EXPRESS MENTION IS NOT MADE; PROVIDED, HOWEVER,
THAT THE DEFERRAL OF THE PAYMENT OF INTEREST DURING AN EXTENSION PERIOD PURSUANT
TO SECTION 2.11 SHALL NOT DEFER THE PAYMENT OF ANY ADDITIONAL SUMS THAT MAY BE
DUE AND PAYABLE.


SECTION 3.7.           COMPLIANCE WITH CONSOLIDATION PROVISIONS.  THE COMPANY
WILL NOT, WHILE ANY OF THE DEBENTURES REMAIN OUTSTANDING, CONSOLIDATE WITH, OR
MERGE INTO, OR MERGE INTO ITSELF, OR SELL OR CONVEY ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTY TO ANY OTHER PERSON UNLESS THE PROVISIONS OF ARTICLE XI HEREOF ARE
COMPLIED WITH.


SECTION 3.8.           LIMITATION ON DIVIDENDS.  IF DEBENTURES ARE INITIALLY
ISSUED TO THE TRUST OR A TRUSTEE OF SUCH TRUST IN CONNECTION WITH THE ISSUANCE
OF TRUST SECURITIES BY THE TRUST (REGARDLESS OF WHETHER DEBENTURES CONTINUE TO
BE HELD BY SUCH TRUST) AND (I) THERE SHALL HAVE OCCURRED AND BE CONTINUING AN
EVENT OF DEFAULT, (II) THE COMPANY SHALL BE IN DEFAULT WITH RESPECT TO ITS
PAYMENT OF ANY OBLIGATIONS UNDER THE CAPITAL SECURITIES GUARANTEE, OR (III) THE
COMPANY SHALL HAVE GIVEN NOTICE OF ITS ELECTION TO DEFER PAYMENTS OF INTEREST ON
THE DEBENTURES BY EXTENDING THE INTEREST PAYMENT PERIOD AS PROVIDED HEREIN AND
SUCH PERIOD, OR ANY EXTENSION THEREOF, SHALL BE CONTINUING, THEN THE COMPANY
SHALL NOT, AND SHALL NOT ALLOW ANY AFFILIATE OF THE COMPANY TO, (X) DECLARE OR
PAY ANY DIVIDENDS OR DISTRIBUTIONS ON, OR REDEEM,

21


--------------------------------------------------------------------------------



PURCHASE, ACQUIRE, OR MAKE A LIQUIDATION PAYMENT WITH RESPECT TO, ANY OF THE
COMPANY’S CAPITAL STOCK OR ITS AFFILIATES’ CAPITAL STOCK (OTHER THAN PAYMENTS OF
DIVIDENDS OR DISTRIBUTIONS TO THE COMPANY) OR MAKE ANY GUARANTEE PAYMENTS WITH
RESPECT TO THE FOREGOING OR (Y) MAKE ANY PAYMENT OF PRINCIPAL OF OR INTEREST OR
PREMIUM, IF ANY, ON OR REPAY, REPURCHASE OR REDEEM ANY DEBT SECURITIES OF THE
COMPANY OR ANY AFFILIATE THAT RANK PARI PASSU IN ALL RESPECTS WITH OR JUNIOR IN
INTEREST TO THE DEBENTURES (OTHER THAN, WITH RESPECT TO CLAUSES (X) AND (Y)
ABOVE,  (1) REPURCHASES, REDEMPTIONS OR OTHER ACQUISITIONS OF SHARES OF CAPITAL
STOCK OF THE COMPANY IN CONNECTION WITH ANY EMPLOYMENT CONTRACT, BENEFIT PLAN OR
OTHER SIMILAR ARRANGEMENT WITH OR FOR THE BENEFIT OF ONE OR MORE EMPLOYEES,
OFFICERS, DIRECTORS OR CONSULTANTS, IN CONNECTION WITH A DIVIDEND REINVESTMENT
OR STOCKHOLDER STOCK PURCHASE PLAN OR IN CONNECTION WITH THE ISSUANCE OF CAPITAL
STOCK OF THE COMPANY (OR SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR SUCH
CAPITAL STOCK) AS CONSIDERATION IN AN ACQUISITION TRANSACTION ENTERED INTO PRIOR
TO THE APPLICABLE EXTENSION PERIOD, IF ANY, (2) AS A RESULT OF ANY EXCHANGE OR
CONVERSION OF ANY CLASS OR SERIES OF THE COMPANY’S CAPITAL STOCK (OR ANY CAPITAL
STOCK OF A SUBSIDIARY OF THE COMPANY) FOR ANY CLASS OR SERIES OF THE COMPANY’S
CAPITAL STOCK OR OF ANY CLASS OR SERIES OF THE COMPANY’S INDEBTEDNESS FOR ANY
CLASS OR SERIES OF THE COMPANY’S CAPITAL STOCK, (3) THE PURCHASE OF FRACTIONAL
INTERESTS IN SHARES OF THE COMPANY’S CAPITAL STOCK PURSUANT TO THE CONVERSION OR
EXCHANGE PROVISIONS OF SUCH CAPITAL STOCK OR THE SECURITY BEING CONVERTED OR
EXCHANGED, (4) ANY DECLARATION OF A DIVIDEND IN CONNECTION WITH ANY
STOCKHOLDERS’ RIGHTS PLAN, OR THE ISSUANCE OF RIGHTS, STOCK OR OTHER PROPERTY
UNDER ANY STOCKHOLDERS’ RIGHTS PLAN, OR THE REDEMPTION OR REPURCHASE OF RIGHTS
PURSUANT THERETO, (5) ANY DIVIDEND IN THE FORM OF STOCK, WARRANTS, OPTIONS OR
OTHER RIGHTS WHERE THE DIVIDEND STOCK OR THE STOCK ISSUABLE UPON EXERCISE OF
SUCH WARRANTS, OPTIONS OR OTHER RIGHTS IS THE SAME STOCK AS THAT ON WHICH THE
DIVIDEND IS BEING PAID OR RANKS PARI PASSU WITH OR JUNIOR TO SUCH STOCK AND ANY
CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES ISSUED IN CONNECTION THEREWITH, OR
(6) PAYMENTS UNDER THE CAPITAL SECURITIES GUARANTEE).


SECTION 3.9.           COVENANTS AS TO THE TRUST.  FOR SO LONG AS THE TRUST
SECURITIES REMAIN OUTSTANDING, THE COMPANY SHALL MAINTAIN 100% OWNERSHIP OF THE
COMMON SECURITIES; PROVIDED, HOWEVER, THAT ANY PERMITTED SUCCESSOR OF THE
COMPANY UNDER THIS INDENTURE MAY SUCCEED TO THE COMPANY’S OWNERSHIP OF SUCH
COMMON SECURITIES.  THE COMPANY, AS OWNER OF THE COMMON SECURITIES, SHALL,
EXCEPT IN CONNECTION WITH A DISTRIBUTION OF DEBENTURES TO THE HOLDERS OF TRUST
SECURITIES IN LIQUIDATION OF THE TRUST, THE REDEMPTION OF ALL OF THE TRUST
SECURITIES OR CERTAIN MERGERS, CONSOLIDATIONS OR AMALGAMATIONS, EACH AS
PERMITTED BY THE DECLARATION, CAUSE THE TRUST  (A) TO REMAIN A STATUTORY TRUST,
(B) TO OTHERWISE CONTINUE TO BE CLASSIFIED AS A GRANTOR TRUST FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES, AND (C) TO CAUSE EACH HOLDER OF TRUST SECURITIES TO
BE TREATED AS OWNING AN UNDIVIDED BENEFICIAL INTEREST IN THE DEBENTURES.


SECTION 3.10.        ADDITIONAL JUNIOR INDEBTEDNESS.  THE COMPANY SHALL NOT, AND
IT SHALL NOT CAUSE OR PERMIT ANY SUBSIDIARY OF THE COMPANY TO, INCUR, ISSUE OR
BE OBLIGATED ON ANY ADDITIONAL JUNIOR INDEBTEDNESS, EITHER DIRECTLY OR
INDIRECTLY, BY WAY OF GUARANTEE, SURETYSHIP OR OTHERWISE, OTHER THAN ADDITIONAL
JUNIOR INDEBTEDNESS (I) THAT, BY ITS TERMS, IS EXPRESSLY STATED TO BE EITHER
JUNIOR AND SUBORDINATE OR PARI PASSU IN ALL RESPECTS TO THE DEBENTURES, AND
(II) OF WHICH THE COMPANY HAS NOTIFIED (AND, IF THEN REQUIRED UNDER THE
APPLICABLE GUIDELINES OF THE REGULATING ENTITY, HAS RECEIVED APPROVAL FROM) THE
FEDERAL RESERVE, IF THE COMPANY IS A BANK HOLDING COMPANY, OR THE OTS, IF THE
COMPANY IS A SAVINGS AND LOAN HOLDING COMPANY.


ARTICLE IV.
SECURITYHOLDERS’ LISTS AND REPORTS
BY THE COMPANY AND THE TRUSTEE


SECTION 4.1.           SECURITYHOLDERS’ LISTS.  THE COMPANY COVENANTS AND AGREES
THAT IT WILL FURNISH OR CAUSE TO BE FURNISHED TO THE TRUSTEE:

22


--------------------------------------------------------------------------------



(A)           ON EACH REGULAR RECORD DATE FOR THE DEBENTURES, A LIST, IN SUCH
FORM AS THE TRUSTEE MAY REASONABLY REQUIRE, OF THE NAMES AND ADDRESSES OF THE
SECURITYHOLDERS OF THE DEBENTURES AS OF SUCH RECORD DATE; AND


(B)           AT SUCH OTHER TIMES AS THE TRUSTEE MAY REQUEST IN WRITING, WITHIN
30 DAYS AFTER THE RECEIPT BY THE COMPANY OF ANY SUCH REQUEST, A LIST OF SIMILAR
FORM AND CONTENT AS OF A DATE NOT MORE THAN 15 DAYS PRIOR TO THE TIME SUCH LIST
IS FURNISHED;

except that no such lists need be furnished under this Section 4.1 so long as
the Trustee is in possession thereof by reason of its acting as Debenture
registrar.


SECTION 4.2.           PRESERVATION AND DISCLOSURE OF LISTS.


(A)           THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, ALL INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS OF
DEBENTURES (1) CONTAINED IN THE MOST RECENT LIST FURNISHED TO IT AS PROVIDED IN
SECTION 4.1 OR (2) RECEIVED BY IT IN THE CAPACITY OF DEBENTURES REGISTRAR (IF SO
ACTING) HEREUNDER.  THE TRUSTEE MAY DESTROY ANY LIST FURNISHED TO IT AS PROVIDED
IN SECTION 4.1 UPON RECEIPT OF A NEW LIST SO FURNISHED.


(B)           IN CASE THREE OR MORE HOLDERS OF DEBENTURES (HEREINAFTER REFERRED
TO AS “APPLICANTS”) APPLY IN WRITING TO THE TRUSTEE AND FURNISH TO THE TRUSTEE
REASONABLE PROOF THAT EACH SUCH APPLICANT HAS OWNED A DEBENTURE FOR A PERIOD OF
AT LEAST 6 MONTHS PRECEDING THE DATE OF SUCH APPLICATION, AND SUCH APPLICATION
STATES THAT THE APPLICANTS DESIRE TO COMMUNICATE WITH OTHER HOLDERS OF
DEBENTURES WITH RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER SUCH
DEBENTURES AND IS ACCOMPANIED BY A COPY OF THE FORM OF PROXY OR OTHER
COMMUNICATION WHICH SUCH APPLICANTS PROPOSE TO TRANSMIT, THEN THE TRUSTEE SHALL
WITHIN 5 BUSINESS DAYS AFTER THE RECEIPT OF SUCH APPLICATION, AT ITS ELECTION,
EITHER:

(1)           AFFORD SUCH APPLICANTS ACCESS TO THE INFORMATION PRESERVED AT THE
TIME BY THE TRUSTEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (A) OF THIS
SECTION 4.2, OR

(2)           INFORM SUCH APPLICANTS AS TO THE APPROXIMATE NUMBER OF HOLDERS OF
DEBENTURES WHOSE NAMES AND ADDRESSES APPEAR IN THE INFORMATION PRESERVED AT THE
TIME BY THE TRUSTEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (A) OF THIS
SECTION 4.2, AND AS TO THE APPROXIMATE COST OF MAILING TO SUCH SECURITYHOLDERS
THE FORM OF PROXY OR OTHER COMMUNICATION, IF ANY, SPECIFIED IN SUCH APPLICATION.

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder whose name and address appear in the information
preserved at the time by the Trustee in accordance with the provisions of
subsection (a) of this Section 4.2 a copy of the form of proxy or other
communication which is specified in such request with reasonable promptness
after a tender to the Trustee of the material to be mailed and of payment, or
provision for the payment, of the reasonable expenses of mailing, unless within
five days after such tender, the Trustee shall mail to such applicants and file
with the Securities and Exchange Commission, if permitted or required by
applicable law, together with a copy of the material to be mailed, a written
statement to the effect that, in the opinion of the Trustee, such mailing would
be contrary to the best interests of the holders of all Debentures, as the case
may be, or would be in violation of applicable law.  Such written statement
shall specify the basis of such opinion.  If said Commission, as permitted or
required by applicable law, after opportunity for a hearing upon the objections
specified in the written statement so filed, shall enter an order refusing to
sustain any of such objections or if, after the entry of an order sustaining one
or more of such objections, said Commission shall find, after notice and
opportunity for hearing, that all the objections so sustained have been met and
shall enter an order so declaring, the Trustee shall mail copies of such
material to all such Securityholders with reasonable promptness after the

23


--------------------------------------------------------------------------------


entry of such order and the renewal of such tender; otherwise the Trustee shall
be relieved of any obligation or duty to such applicants respecting their
application.


(C)           EACH AND EVERY HOLDER OF DEBENTURES, BY RECEIVING AND HOLDING THE
SAME, AGREES WITH THE COMPANY AND THE TRUSTEE THAT NEITHER THE COMPANY NOR THE
TRUSTEE NOR ANY PAYING AGENT SHALL BE HELD ACCOUNTABLE BY REASON OF THE
DISCLOSURE OF ANY SUCH INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS
OF DEBENTURES IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS
SECTION 4.2, REGARDLESS OF THE SOURCE FROM WHICH SUCH INFORMATION WAS DERIVED,
AND THAT THE TRUSTEE SHALL NOT BE HELD ACCOUNTABLE BY REASON OF MAILING ANY
MATERIAL PURSUANT TO A REQUEST MADE UNDER SAID SUBSECTION (B).


ARTICLE V.
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS
UPON AN EVENT OF DEFAULT


SECTION 5.1.           EVENTS OF DEFAULT.  “EVENT OF DEFAULT,” WHEREVER USED
HEREIN, MEANS ANY ONE OF THE FOLLOWING EVENTS (WHATEVER THE REASON FOR SUCH
EVENT OF DEFAULT AND WHETHER IT SHALL BE VOLUNTARY OR INVOLUNTARY OR BE EFFECTED
BY OPERATION OF LAW OR PURSUANT TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR
ANY ORDER, RULE OR REGULATION OF ANY ADMINISTRATIVE OR GOVERNMENTAL BODY):


(A)           THE COMPANY DEFAULTS IN THE PAYMENT OF ANY INTEREST UPON ANY
DEBENTURE, INCLUDING ANY ADDITIONAL INTEREST IN RESPECT THEREOF, FOLLOWING THE
NONPAYMENT OF ANY SUCH INTEREST FOR TWENTY OR MORE CONSECUTIVE DISTRIBUTION
PERIODS; OR


(B)           THE COMPANY DEFAULTS IN THE PAYMENT OF ALL OR ANY PART OF THE
PRINCIPAL OF (OR PREMIUM, IF ANY, ON) ANY DEBENTURES AS AND WHEN THE SAME SHALL
BECOME DUE AND PAYABLE EITHER AT MATURITY, UPON REDEMPTION, BY DECLARATION OF
ACCELERATION OR OTHERWISE; OR


(C)           THE COMPANY DEFAULTS IN THE PERFORMANCE OF, OR BREACHES, ANY OF
ITS COVENANTS OR AGREEMENTS IN THIS INDENTURE OR IN THE TERMS OF THE DEBENTURES
ESTABLISHED AS CONTEMPLATED IN THIS INDENTURE (OTHER THAN A COVENANT OR
AGREEMENT A DEFAULT IN WHOSE PERFORMANCE OR WHOSE BREACH IS ELSEWHERE IN THIS
SECTION SPECIFICALLY DEALT WITH), AND CONTINUANCE OF SUCH DEFAULT OR BREACH FOR
A PERIOD OF 60 DAYS AFTER THERE HAS BEEN GIVEN, BY REGISTERED OR CERTIFIED MAIL,
TO THE COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE HOLDERS
OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING DEBENTURES, A
WRITTEN NOTICE SPECIFYING SUCH DEFAULT OR BREACH AND REQUIRING IT TO BE REMEDIED
AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER; OR


(D)           A COURT OF COMPETENT JURISDICTION SHALL ENTER A DECREE OR ORDER
FOR RELIEF IN RESPECT OF THE COMPANY IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR APPOINTING A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR (OR SIMILAR OFFICIAL) OF THE COMPANY OR FOR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR ORDERING THE WINDING-UP OR LIQUIDATION OF ITS AFFAIRS AND SUCH
DECREE OR ORDER SHALL REMAIN UNSTAYED AND IN EFFECT FOR A PERIOD OF
90 CONSECUTIVE DAYS; OR


(E)           THE COMPANY SHALL COMMENCE A VOLUNTARY CASE UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE
UNDER ANY SUCH LAW, OR SHALL CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION
BY A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR (OR OTHER
SIMILAR OFFICIAL) OF THE COMPANY OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
SHALL MAKE ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE; OR


(F)            THE TRUST SHALL HAVE VOLUNTARILY OR INVOLUNTARILY LIQUIDATED,
DISSOLVED, WOUND-UP ITS BUSINESS OR OTHERWISE TERMINATED ITS EXISTENCE EXCEPT IN
CONNECTION WITH (I) THE DISTRIBUTION OF THE

24


--------------------------------------------------------------------------------



DEBENTURES TO HOLDERS OF SUCH TRUST SECURITIES IN LIQUIDATION OF THEIR INTERESTS
IN THE TRUST, (II) THE REDEMPTION OF ALL OF THE OUTSTANDING TRUST SECURITIES OR
(III) CERTAIN MERGERS, CONSOLIDATIONS OR AMALGAMATIONS, EACH AS PERMITTED BY THE
DECLARATION.

If an Acceleration Event of Default occurs and is continuing with respect to the
Debentures, then, and in each and every such case, unless the principal of the
Debentures shall have already become due and payable, either the Trustee or the
holders of not less than 25% in aggregate principal amount of the Debentures
then outstanding hereunder, by notice in writing to the Company (and to the
Trustee if given by Securityholders), may declare the entire principal of the
Debentures and the interest accrued thereon, if any, to be due and payable
immediately, and upon any such declaration the same shall become immediately due
and payable.  If an Event of Default under Section 5.1(b) or (c) occurs and is
continuing with respect to the Debentures, then, and in each and every such
case, unless the principal of the Debentures shall have already become due and
payable, either the Trustee or the holders of not less than 25% in aggregate
principal amount of the Debentures then outstanding hereunder, by notice in
writing to the Company (and to the Trustee if given by Securityholders), may
proceed to remedy the default or breach thereunder by such appropriate judicial
proceedings as the Trustee or such holders shall deem most effectual to remedy
the defaulted covenant or enforce the provisions of this Indenture so breached,
either by suit in equity or by action at law, for damages or otherwise.

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Debentures shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all the Debentures and the principal of and
premium, if any, on the Debentures which shall have become due otherwise than by
acceleration (with interest upon such principal and premium, if any, and
Additional Interest) and such amount as shall be sufficient to cover reasonable
compensation to the Trustee and each predecessor Trustee, their respective
agents, attorneys and counsel, and all other amounts due to the Trustee pursuant
to Section 6.6, if any, and (ii) all Events of Default under this Indenture,
other than the non-payment of the principal of or premium, if any, on Debentures
which shall have become due by acceleration, shall have been cured, waived or
otherwise remedied as provided herein -- then and in every such case the holders
of a majority in aggregate principal amount of the Debentures then outstanding,
by written notice to the Company and to the Trustee, may waive all defaults and
rescind and annul such declaration and its consequences, but no such waiver or
rescission and annulment shall extend to or shall affect any subsequent default
or shall impair any right consequent thereon.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the holders of the Debentures shall be restored respectively to
their several positions and rights hereunder, and all rights, remedies and
powers of the Company, the Trustee and the holders of the Debentures shall
continue as though no such proceeding had been taken.


SECTION 5.2.           PAYMENT OF DEBENTURES ON DEFAULT; SUIT THEREFOR.  THE
COMPANY COVENANTS THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO
SECTION 5.1(A) OR (B) THEN, UPON DEMAND OF THE TRUSTEE, THE COMPANY WILL PAY TO
THE TRUSTEE, FOR THE BENEFIT OF THE HOLDERS OF THE DEBENTURES THE WHOLE AMOUNT
THAT THEN SHALL HAVE BECOME DUE AND PAYABLE ON ALL DEBENTURES FOR PRINCIPAL AND
PREMIUM, IF ANY, OR INTEREST, OR BOTH, AS THE CASE MAY BE, WITH ADDITIONAL
INTEREST ACCRUED ON THE DEBENTURES (TO THE EXTENT THAT PAYMENT OF SUCH INTEREST
IS ENFORCEABLE UNDER APPLICABLE LAW AND, IF THE DEBENTURES ARE HELD BY THE TRUST
OR A TRUSTEE OF SUCH TRUST, WITHOUT DUPLICATION OF ANY OTHER AMOUNTS PAID BY THE
TRUST OR A TRUSTEE IN RESPECT THEREOF); AND, IN ADDITION THERETO, SUCH FURTHER
AMOUNT AS SHALL BE SUFFICIENT TO COVER THE

25


--------------------------------------------------------------------------------



COSTS AND EXPENSES OF COLLECTION, INCLUDING A REASONABLE COMPENSATION TO THE
TRUSTEE, ITS AGENTS, ATTORNEYS AND COUNSEL, AND ANY OTHER AMOUNTS DUE TO THE
TRUSTEE UNDER SECTION 6.6.  IN CASE THE COMPANY SHALL FAIL FORTHWITH TO PAY SUCH
AMOUNTS UPON SUCH DEMAND, THE TRUSTEE, IN ITS OWN NAME AND AS TRUSTEE OF AN
EXPRESS TRUST, SHALL BE ENTITLED AND EMPOWERED TO INSTITUTE ANY ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY FOR THE COLLECTION OF THE SUMS SO DUE AND
UNPAID, AND MAY PROSECUTE ANY SUCH ACTION OR PROCEEDING TO JUDGMENT OR FINAL
DECREE, AND MAY ENFORCE ANY SUCH JUDGMENT OR FINAL DECREE AGAINST THE COMPANY OR
ANY OTHER OBLIGOR ON SUCH DEBENTURES AND COLLECT IN THE MANNER PROVIDED BY LAW
OUT OF THE PROPERTY OF THE COMPANY OR ANY OTHER OBLIGOR ON SUCH DEBENTURES
WHEREVER SITUATED THE MONEYS ADJUDGED OR DECREED TO BE PAYABLE.

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Debentures under
Bankruptcy Law, or in case a receiver or trustee shall have been appointed for
the property of the Company or such other obligor, or in the case of any other
similar judicial proceedings relative to the Company or other obligor upon the
Debentures, or to the creditors or property of the Company or such other
obligor, the Trustee, irrespective of whether the principal of the Debentures
shall then be due and payable as therein expressed or by declaration of
acceleration or otherwise and irrespective of whether the Trustee shall have
made any demand pursuant to the provisions of this Section 5.2, shall be
entitled and empowered, by intervention in such proceedings or otherwise,

(i)                                     to file and prove a claim or claims for
the whole amount of principal and interest owing and unpaid in respect of the
Debentures,

(ii)                                  in case of any judicial proceedings, to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
reasonable compensation to the Trustee and each predecessor Trustee, and their
respective agents, attorneys and counsel, and for reimbursement of all other
amounts due to the Trustee under Section 6.6), and of the Securityholders
allowed in such judicial proceedings relative to the Company or any other
obligor on the Debentures, or to the creditors or property of the Company or
such other obligor, unless prohibited by applicable law and regulations, to vote
on behalf of the holders of the Debentures in any election of a trustee or a
standby trustee in arrangement, reorganization, liquidation or other bankruptcy
or insolvency proceedings or Person performing similar functions in comparable
proceedings,

(iii)                               to collect and receive any moneys or other
property payable or deliverable on any such claims, and

(iv)                              to distribute the same after the deduction of
its charges and expenses.

Any receiver, assignee or trustee in bankruptcy or reorganization is hereby
authorized by each of the Securityholders to make such payments to the Trustee,
and, in the event that the Trustee shall consent to the making of such payments
directly to the Securityholders, to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
amounts due to the Trustee under Section 6.6.

Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Debentures or the rights of any holder thereof or to authorize the Trustee to
vote in respect of the claim of any Securityholder in any such proceeding.

26


--------------------------------------------------------------------------------


All rights of action and of asserting claims under this Indenture, or under any
of the Debentures, may be enforced by the Trustee without the possession of any
of the Debentures, or the production thereof at any trial or other proceeding
relative thereto, and any such suit or proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the
Debentures.

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party), the Trustee shall be held to represent all the holders of the
Debentures, and it shall not be necessary to make any holders of the Debentures
parties to any such proceedings.


SECTION 5.3.           APPLICATION OF MONEYS COLLECTED BY TRUSTEE.  ANY MONEYS
COLLECTED BY THE TRUSTEE PURSUANT TO THIS ARTICLE V SHALL BE APPLIED IN THE
FOLLOWING ORDER, AT THE DATE OR DATES FIXED BY THE TRUSTEE FOR THE DISTRIBUTION
OF SUCH MONEYS, UPON PRESENTATION OF THE SEVERAL DEBENTURES IN RESPECT OF WHICH
MONEYS HAVE BEEN COLLECTED, AND STAMPING THEREON THE PAYMENT, IF ONLY PARTIALLY
PAID, AND UPON SURRENDER THEREOF IF FULLY PAID:

First:  To the payment of costs and expenses incurred by, and reasonable fees
of, the Trustee, its agents, attorneys and counsel, and of all other amounts due
to the Trustee under Section 6.6;

Second:  To the payment of all Senior Indebtedness of the Company if and to the
extent required by Article XV;

Third:  To the payment of the amounts then due and unpaid upon Debentures for
principal (and premium, if any), and interest on the Debentures, in respect of
which or for the benefit of which money has been collected, ratably, without
preference or priority of any kind, according to the amounts due on such
Debentures (including Additional Interest); and

Fourth:  The balance, if any, to the Company.


SECTION 5.4.           PROCEEDINGS BY SECURITYHOLDERS.  NO HOLDER OF ANY
DEBENTURE SHALL HAVE ANY RIGHT TO INSTITUTE ANY SUIT, ACTION OR PROCEEDING FOR
ANY REMEDY HEREUNDER, UNLESS SUCH HOLDER PREVIOUSLY SHALL HAVE GIVEN TO THE
TRUSTEE WRITTEN NOTICE OF AN EVENT OF DEFAULT WITH RESPECT TO THE DEBENTURES AND
UNLESS THE HOLDERS OF NOT LESS THAN 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE
DEBENTURES THEN OUTSTANDING SHALL HAVE GIVEN THE TRUSTEE A WRITTEN REQUEST TO
INSTITUTE SUCH ACTION, SUIT OR PROCEEDING AND SHALL HAVE OFFERED TO THE TRUSTEE
SUCH REASONABLE INDEMNITY AS IT MAY REQUIRE AGAINST THE COSTS, EXPENSES AND
LIABILITIES TO BE INCURRED THEREBY, AND THE TRUSTEE FOR 60 DAYS AFTER ITS
RECEIPT OF SUCH NOTICE, REQUEST AND OFFER OF INDEMNITY SHALL HAVE FAILED TO
INSTITUTE ANY SUCH ACTION, SUIT OR PROCEEDING.

Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Debenture to receive payment of the principal of, premium, if
any, and interest, on such Debenture when due, or to institute suit for the
enforcement of any such payment, shall not be impaired or affected without the
consent of such holder and by accepting a Debenture hereunder it is expressly
understood, intended and covenanted by the taker and holder of every Debenture
with every other such taker and holder and the Trustee, that no one or more
holders of Debentures shall have any right in any manner whatsoever by virtue or
by availing itself of any provision of this Indenture to affect, disturb or
prejudice the rights of the holders of any other Debentures, or to obtain or
seek to obtain priority over or preference to any other such holder, or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal, ratable and common benefit of all holders of Debentures.  For the
protection and enforcement of the provisions of this Section, each and every
Securityholder and the Trustee shall be entitled to such relief as can be given
either at law or in equity.

27


--------------------------------------------------------------------------------



SECTION 5.5.           PROCEEDINGS BY TRUSTEE.  IN CASE OF AN EVENT OF DEFAULT
HEREUNDER THE TRUSTEE MAY IN ITS DISCRETION PROCEED TO PROTECT AND ENFORCE THE
RIGHTS VESTED IN IT BY THIS INDENTURE BY SUCH APPROPRIATE JUDICIAL PROCEEDINGS
AS THE TRUSTEE SHALL DEEM MOST EFFECTUAL TO PROTECT AND ENFORCE ANY OF SUCH
RIGHTS, EITHER BY SUIT IN EQUITY OR BY ACTION AT LAW OR BY PROCEEDING IN
BANKRUPTCY OR OTHERWISE, WHETHER FOR THE SPECIFIC ENFORCEMENT OF ANY COVENANT OR
AGREEMENT CONTAINED IN THIS INDENTURE OR IN AID OF THE EXERCISE OF ANY POWER
GRANTED IN THIS INDENTURE, OR TO ENFORCE ANY OTHER LEGAL OR EQUITABLE RIGHT
VESTED IN THE TRUSTEE BY THIS INDENTURE OR BY LAW.


SECTION 5.6.           REMEDIES CUMULATIVE AND CONTINUING; DELAY OR OMISSION NOT
A WAIVER.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.6, ALL POWERS AND REMEDIES
GIVEN BY THIS ARTICLE V TO THE TRUSTEE OR TO THE SECURITYHOLDERS SHALL, TO THE
EXTENT PERMITTED BY LAW, BE DEEMED CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER
POWERS AND REMEDIES AVAILABLE TO THE TRUSTEE OR THE HOLDERS OF THE DEBENTURES,
BY JUDICIAL PROCEEDINGS OR OTHERWISE, TO ENFORCE THE PERFORMANCE OR OBSERVANCE
OF THE COVENANTS AND AGREEMENTS CONTAINED IN THIS INDENTURE OR OTHERWISE
ESTABLISHED WITH RESPECT TO THE DEBENTURES, AND NO DELAY OR OMISSION OF THE
TRUSTEE OR OF ANY HOLDER OF ANY OF THE DEBENTURES TO EXERCISE ANY RIGHT, REMEDY
OR POWER ACCRUING UPON ANY EVENT OF DEFAULT OCCURRING AND CONTINUING AS
AFORESAID SHALL IMPAIR ANY SUCH RIGHT, REMEDY OR POWER, OR SHALL BE CONSTRUED TO
BE A WAIVER OF ANY SUCH DEFAULT OR AN ACQUIESCENCE THEREIN; AND, SUBJECT TO THE
PROVISIONS OF SECTION 5.4, EVERY POWER AND REMEDY GIVEN BY THIS ARTICLE V OR BY
LAW TO THE TRUSTEE OR TO THE SECURITYHOLDERS MAY BE EXERCISED FROM TIME TO TIME,
AND AS OFTEN AS SHALL BE DEEMED EXPEDIENT, BY THE TRUSTEE (IN ACCORDANCE WITH
ITS DUTIES UNDER SECTION 6.1) OR BY THE SECURITYHOLDERS.


SECTION 5.7.           DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY
MAJORITY OF SECURITYHOLDERS.  THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE DEBENTURES AFFECTED (VOTING AS ONE CLASS) AT THE TIME OUTSTANDING
SHALL HAVE THE RIGHT TO DIRECT THE TIME, METHOD, AND PLACE OF CONDUCTING ANY
PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE, OR EXERCISING ANY TRUST OR
POWER CONFERRED ON THE TRUSTEE WITH RESPECT TO SUCH DEBENTURES; PROVIDED,
HOWEVER, THAT (SUBJECT TO THE PROVISIONS OF SECTION 6.1) THE TRUSTEE SHALL HAVE
THE RIGHT TO DECLINE TO FOLLOW ANY SUCH DIRECTION IF THE TRUSTEE SHALL DETERMINE
THAT THE ACTION SO DIRECTED WOULD BE UNJUSTLY PREJUDICIAL TO THE HOLDERS NOT
TAKING PART IN SUCH DIRECTION OR IF THE TRUSTEE BEING ADVISED BY COUNSEL
DETERMINES THAT THE ACTION OR PROCEEDING SO DIRECTED MAY NOT LAWFULLY BE TAKEN
OR IF A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL DETERMINE THAT THE ACTION OR
PROCEEDINGS SO DIRECTED WOULD INVOLVE THE TRUSTEE IN PERSONAL LIABILITY.

The holders of a majority in aggregate principal amount of the Debentures at the
time outstanding may on behalf of the holders of all of the Debentures waive (or
modify any previously granted waiver of) any past default or Event of Default,
and its consequences, except a default (a) in the payment of principal of,
premium, if any, or interest on any of the Debentures, (b) in respect of
covenants or provisions hereof which cannot be modified or amended without the
consent of the holder of each Debenture affected, or (c) in respect of the
covenants contained in Section 3.9; provided, however, that if the Debentures
are held by the Trust or a trustee of such trust, such waiver or modification to
such waiver shall not be effective until the holders of a majority in
Liquidation Amount of Trust Securities of the Trust shall have consented to such
waiver or modification to such waiver, provided, further, that if the consent of
the holder of each outstanding Debenture is required, such waiver shall not be
effective until each holder of the Trust Securities of the Trust shall have
consented to such waiver.  Upon any such waiver, the default covered thereby
shall be deemed to be cured for all purposes of this Indenture and the Company,
the Trustee and the holders of the Debentures shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other default or Event of Default or impair any right
consequent thereon.  Whenever any default or Event of Default hereunder shall
have been waived as permitted by this Section, said default or Event of Default
shall for all purposes of the Debentures and this Indenture be deemed to have
been cured and to be not continuing.

28


--------------------------------------------------------------------------------



SECTION 5.8.           NOTICE OF DEFAULTS.  THE TRUSTEE SHALL, WITHIN 90 DAYS
AFTER THE ACTUAL KNOWLEDGE BY A RESPONSIBLE OFFICER OF THE TRUSTEE OF THE
OCCURRENCE OF A DEFAULT WITH RESPECT TO THE DEBENTURES, MAIL TO ALL
SECURITYHOLDERS, AS THE NAMES AND ADDRESSES OF SUCH HOLDERS APPEAR UPON THE
DEBENTURE REGISTER, NOTICE OF ALL DEFAULTS WITH RESPECT TO THE DEBENTURES KNOWN
TO THE TRUSTEE, UNLESS SUCH DEFAULTS SHALL HAVE BEEN CURED BEFORE THE GIVING OF
SUCH NOTICE (THE TERM “DEFAULTS” FOR THE PURPOSE OF THIS SECTION 5.8 BEING
HEREBY DEFINED TO BE THE EVENTS SPECIFIED IN CLAUSES (A), (B), (C), (D), (E) AND
(F) OF SECTION 5.1, NOT INCLUDING PERIODS OF GRACE, IF ANY, PROVIDED FOR
THEREIN); PROVIDED, HOWEVER, THAT, EXCEPT IN THE CASE OF DEFAULT IN THE PAYMENT
OF THE PRINCIPAL OF, PREMIUM, IF ANY, OR INTEREST ON ANY OF THE DEBENTURES, THE
TRUSTEE SHALL BE PROTECTED IN WITHHOLDING SUCH NOTICE IF AND SO LONG AS A
RESPONSIBLE OFFICER OF THE TRUSTEE IN GOOD FAITH DETERMINES THAT THE WITHHOLDING
OF SUCH NOTICE IS IN THE INTERESTS OF THE SECURITYHOLDERS.


SECTION 5.9.           UNDERTAKING TO PAY COSTS.  ALL PARTIES TO THIS INDENTURE
AGREE, AND EACH HOLDER OF ANY DEBENTURE BY HIS ACCEPTANCE THEREOF SHALL BE
DEEMED TO HAVE AGREED, THAT ANY COURT MAY IN ITS DISCRETION REQUIRE, IN ANY SUIT
FOR THE ENFORCEMENT OF ANY RIGHT OR REMEDY UNDER THIS INDENTURE, OR IN ANY SUIT
AGAINST THE TRUSTEE FOR ANY ACTION TAKEN OR OMITTED BY IT AS TRUSTEE, THE FILING
BY ANY PARTY LITIGANT IN SUCH SUIT OF AN UNDERTAKING TO PAY THE COSTS OF SUCH
SUIT, AND THAT SUCH COURT MAY IN ITS DISCRETION ASSESS REASONABLE COSTS,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, AGAINST ANY PARTY LITIGANT IN
SUCH SUIT, HAVING DUE REGARD TO THE MERITS AND GOOD FAITH OF THE CLAIMS OR
DEFENSES MADE BY SUCH PARTY LITIGANT; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
THIS SECTION 5.9 SHALL NOT APPLY TO ANY SUIT INSTITUTED BY THE TRUSTEE, TO ANY
SUIT INSTITUTED BY ANY SECURITYHOLDER, OR GROUP OF SECURITYHOLDERS, HOLDING IN
THE AGGREGATE MORE THAN 10% IN PRINCIPAL AMOUNT OF THE DEBENTURES OUTSTANDING,
OR TO ANY SUIT INSTITUTED BY ANY SECURITYHOLDER FOR THE ENFORCEMENT OF THE
PAYMENT OF THE PRINCIPAL OF (OR PREMIUM, IF ANY) OR INTEREST ON ANY DEBENTURE
AGAINST THE COMPANY ON OR AFTER THE SAME SHALL HAVE BECOME DUE AND PAYABLE.


ARTICLE VI.
CONCERNING THE TRUSTEE


SECTION 6.1.           DUTIES AND RESPONSIBILITIES OF TRUSTEE.  WITH RESPECT TO
THE HOLDERS OF DEBENTURES ISSUED HEREUNDER, THE TRUSTEE, PRIOR TO THE OCCURRENCE
OF AN EVENT OF DEFAULT WITH RESPECT TO THE DEBENTURES AND AFTER THE CURING OR
WAIVING OF ALL EVENTS OF DEFAULT WHICH MAY HAVE OCCURRED, WITH RESPECT TO THE
DEBENTURES, UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES AS ARE
SPECIFICALLY SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS SHALL BE READ
INTO THIS INDENTURE AGAINST THE TRUSTEE.  IN CASE AN EVENT OF DEFAULT WITH
RESPECT TO THE DEBENTURES HAS OCCURRED (WHICH HAS NOT BEEN CURED OR WAIVED), THE
TRUSTEE SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS
INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A
PRUDENT MAN WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS
OWN AFFAIRS.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:


(A)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
DEBENTURES AND AFTER THE CURING OR WAIVING OF ALL EVENTS OF DEFAULT WHICH MAY
HAVE OCCURRED

(1)           THE DUTIES AND OBLIGATIONS OF THE TRUSTEE WITH RESPECT TO
DEBENTURES SHALL BE DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS
INDENTURE, AND THE TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF
SUCH DUTIES AND OBLIGATIONS WITH RESPECT TO THE DEBENTURES AS ARE SPECIFICALLY
SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE
READ INTO THIS INDENTURE AGAINST THE TRUSTEE, AND

(2)           IN THE ABSENCE OF BAD FAITH ON THE PART OF THE TRUSTEE, THE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS

29


--------------------------------------------------------------------------------


EXPRESSED THEREIN, UPON ANY CERTIFICATES OR OPINIONS FURNISHED TO THE TRUSTEE
AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE; BUT, IN THE CASE OF ANY
SUCH CERTIFICATES OR OPINIONS WHICH BY ANY PROVISION HEREOF ARE SPECIFICALLY
REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE SHALL BE UNDER A DUTY TO
EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE REQUIREMENTS OF
THIS INDENTURE;


(B)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER OR OFFICERS OF THE TRUSTEE, UNLESS IT SHALL
BE PROVED THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;
AND


(C)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH, IN ACCORDANCE WITH THE DIRECTION OF
THE SECURITYHOLDERS PURSUANT TO SECTION 5.7, RELATING TO THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE, OR
EXERCISING ANY TRUST OR POWER CONFERRED UPON THE TRUSTEE, UNDER THIS INDENTURE.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if there is ground for believing that the repayment of such funds or
liability is not assured to it under the terms of this Indenture or indemnity
satisfactory to the Trustee against such risk is not reasonably assured to it.


SECTION 6.2.           RELIANCE ON DOCUMENTS, OPINIONS, ETC.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 6.1:


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE FULLY PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, BOND, NOTE,
DEBENTURE OR OTHER PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE
BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES;


(B)           ANY REQUEST, DIRECTION, ORDER OR DEMAND OF THE COMPANY MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICERS’ CERTIFICATE (UNLESS OTHER
EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY PRESCRIBED); AND ANY BOARD
RESOLUTION MAY BE EVIDENCED TO THE TRUSTEE BY A COPY THEREOF CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY;


(C)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND ANY
ADVICE OR OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER
IN GOOD FAITH AND IN ACCORDANCE WITH SUCH ADVICE OR OPINION OF COUNSEL;


(D)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST, ORDER OR
DIRECTION OF ANY OF THE SECURITYHOLDERS, PURSUANT TO THE PROVISIONS OF THIS
INDENTURE, UNLESS SUCH SECURITYHOLDERS SHALL HAVE OFFERED TO THE TRUSTEE
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES
WHICH MAY BE INCURRED THEREIN OR THEREBY;


(E)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED BY
IT IN GOOD FAITH AND BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE DISCRETION OR
RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE; NOTHING CONTAINED HEREIN
SHALL, HOWEVER, RELIEVE THE TRUSTEE OF THE OBLIGATION, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT WITH RESPECT TO THE DEBENTURES (THAT HAS NOT BEEN CURED OR
WAIVED) TO EXERCISE WITH RESPECT TO DEBENTURES SUCH OF THE RIGHTS AND POWERS
VESTED IN IT BY THIS INDENTURE, AND TO USE THE SAME DEGREE OF CARE AND SKILL IN
THEIR EXERCISE, AS A PRUDENT MAN WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES
IN THE CONDUCT OF HIS OWN AFFAIRS;

30


--------------------------------------------------------------------------------



(F)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, APPROVAL, BOND, DEBENTURE,
COUPON OR OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY THE
HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING DEBENTURES AFFECTED THEREBY; PROVIDED, HOWEVER, THAT IF THE PAYMENT
WITHIN A REASONABLE TIME TO THE TRUSTEE OF THE COSTS, EXPENSES OR LIABILITIES
LIKELY TO BE INCURRED BY IT IN THE MAKING OF SUCH INVESTIGATION IS, IN THE
OPINION OF THE TRUSTEE, NOT REASONABLY ASSURED TO THE TRUSTEE BY THE SECURITY
AFFORDED TO IT BY THE TERMS OF THIS INDENTURE, THE TRUSTEE MAY REQUIRE
REASONABLE INDEMNITY AGAINST SUCH EXPENSE OR LIABILITY AS A CONDITION TO SO
PROCEEDING;


(G)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS (INCLUDING
ANY AUTHENTICATING AGENT) OR ATTORNEYS, AND THE TRUSTEE SHALL NOT BE RESPONSIBLE
FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY SUCH AGENT OR ATTORNEY
APPOINTED BY IT WITH DUE CARE; AND


(H)           WITH THE EXCEPTIONS OF DEFAULTS UNDER SECTIONS 5.1(A) OR (B), THE
TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT
WITH RESPECT TO THE DEBENTURES UNLESS A WRITTEN NOTICE OF SUCH DEFAULT OR EVENT
OF DEFAULT SHALL HAVE BEEN GIVEN TO THE TRUSTEE BY THE COMPANY OR ANY OTHER
OBLIGOR ON THE DEBENTURES OR BY ANY HOLDER OF THE DEBENTURES.


SECTION 6.3.           NO RESPONSIBILITY FOR RECITALS, ETC. THE RECITALS
CONTAINED HEREIN AND IN THE DEBENTURES (EXCEPT IN THE CERTIFICATE OF
AUTHENTICATION OF THE TRUSTEE OR THE AUTHENTICATING AGENT) SHALL BE TAKEN AS THE
STATEMENTS OF THE COMPANY, AND THE TRUSTEE AND THE AUTHENTICATING AGENT ASSUME
NO RESPONSIBILITY FOR THE CORRECTNESS OF THE SAME.  THE TRUSTEE AND THE
AUTHENTICATING AGENT MAKE NO REPRESENTATIONS AS TO THE VALIDITY OR SUFFICIENCY
OF THIS INDENTURE OR OF THE DEBENTURES.  THE TRUSTEE AND THE AUTHENTICATING
AGENT SHALL NOT BE ACCOUNTABLE FOR THE USE OR APPLICATION BY THE COMPANY OF ANY
DEBENTURES OR THE PROCEEDS OF ANY DEBENTURES AUTHENTICATED AND DELIVERED BY THE
TRUSTEE OR THE AUTHENTICATING AGENT IN CONFORMITY WITH THE PROVISIONS OF THIS
INDENTURE.


SECTION 6.4.           TRUSTEE, AUTHENTICATING AGENT, PAYING AGENTS, TRANSFER
AGENTS OR REGISTRAR MAY OWN DEBENTURES. THE TRUSTEE OR ANY AUTHENTICATING AGENT
OR ANY PAYING AGENT OR ANY TRANSFER AGENT OR ANY DEBENTURE REGISTRAR, IN ITS
INDIVIDUAL OR ANY OTHER CAPACITY, MAY BECOME THE OWNER OR PLEDGEE OF DEBENTURES
WITH THE SAME RIGHTS IT WOULD HAVE IF IT WERE NOT TRUSTEE, AUTHENTICATING AGENT,
PAYING AGENT, TRANSFER AGENT OR DEBENTURE REGISTRAR.


SECTION 6.5.           MONEYS TO BE HELD IN TRUST. SUBJECT TO THE PROVISIONS OF
SECTION 12.4, ALL MONEYS RECEIVED BY THE TRUSTEE OR ANY PAYING AGENT SHALL,
UNTIL USED OR APPLIED AS HEREIN PROVIDED, BE HELD IN TRUST FOR THE PURPOSE FOR
WHICH THEY WERE RECEIVED, BUT NEED NOT BE SEGREGATED FROM OTHER FUNDS EXCEPT TO
THE EXTENT REQUIRED BY LAW.  THE TRUSTEE AND ANY PAYING AGENT SHALL BE UNDER NO
LIABILITY FOR INTEREST ON ANY MONEY RECEIVED BY IT HEREUNDER EXCEPT AS OTHERWISE
AGREED IN WRITING WITH THE COMPANY.  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, ALL INTEREST ALLOWED ON ANY SUCH MONEYS SHALL BE
PAID FROM TIME TO TIME UPON THE WRITTEN ORDER OF THE COMPANY, SIGNED BY THE
CHAIRMAN OF THE BOARD OF DIRECTORS, THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT,
A MANAGING DIRECTOR, A VICE PRESIDENT, THE TREASURER OR AN ASSISTANT TREASURER
OF THE COMPANY.


SECTION 6.6.           COMPENSATION AND EXPENSES OF TRUSTEE. THE COMPANY
COVENANTS AND AGREES TO PAY OR REIMBURSE THE TRUSTEE UPON ITS REQUEST FOR ALL
REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE TRUSTEE
IN ACCORDANCE WITH ANY OF THE PROVISIONS OF THIS INDENTURE (INCLUDING THE
REASONABLE COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF ITS COUNSEL AND OF
ALL PERSONS NOT REGULARLY IN ITS EMPLOY) EXCEPT ANY SUCH EXPENSE, DISBURSEMENT
OR ADVANCE AS MAY ARISE FROM ITS NEGLIGENCE OR WILLFUL MISCONDUCT.  FOR PURPOSES
OF CLARIFICATION, THIS SECTION 6.6 DOES NOT CONTEMPLATE THE PAYMENT BY THE
COMPANY OF ACCEPTANCE OR ANNUAL ADMINISTRATION FEES OWING TO THE TRUSTEE
PURSUANT TO

31


--------------------------------------------------------------------------------



THE SERVICES TO BE PROVIDED BY THE TRUSTEE UNDER THIS INDENTURE OR THE FEES AND
EXPENSES OF THE TRUSTEE’S COUNSEL IN CONNECTION WITH THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED BY THIS INDENTURE.  THE COMPANY ALSO COVENANTS TO
INDEMNIFY EACH OF THE TRUSTEE OR ANY PREDECESSOR TRUSTEE (AND ITS OFFICERS,
AGENTS, DIRECTORS AND EMPLOYEES) FOR, AND TO HOLD IT HARMLESS AGAINST, ANY AND
ALL LOSS, DAMAGE, CLAIM, LIABILITY OR EXPENSE INCLUDING TAXES (OTHER THAN TAXES
BASED ON THE INCOME OF THE TRUSTEE) INCURRED WITHOUT NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF THE TRUSTEE AND ARISING OUT OF OR IN CONNECTION WITH
THE ACCEPTANCE OR ADMINISTRATION OF THIS TRUST, INCLUDING THE COSTS AND EXPENSES
OF DEFENDING ITSELF AGAINST ANY CLAIM OF LIABILITY.  THE OBLIGATIONS OF THE
COMPANY UNDER THIS SECTION 6.6 TO COMPENSATE AND INDEMNIFY THE TRUSTEE AND TO
PAY OR REIMBURSE THE TRUSTEE FOR EXPENSES, DISBURSEMENTS AND ADVANCES SHALL
CONSTITUTE ADDITIONAL INDEBTEDNESS HEREUNDER.  SUCH ADDITIONAL INDEBTEDNESS
SHALL BE SECURED BY A LIEN PRIOR TO THAT OF THE DEBENTURES UPON ALL PROPERTY AND
FUNDS HELD OR COLLECTED BY THE TRUSTEE AS SUCH, EXCEPT FUNDS HELD IN TRUST FOR
THE BENEFIT OF THE HOLDERS OF PARTICULAR DEBENTURES.

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with an
Event of Default specified in Section 5.1(d), (e) or (f), the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.

The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.

Notwithstanding anything in this Indenture or any Debenture to the contrary, the
Trustee shall have no obligation whatsoever to advance funds to pay any
principal of or interest on or other amounts with respect to the Debentures or
otherwise advance funds to or on behalf of the Company.


SECTION 6.7.           OFFICERS’ CERTIFICATE AS EVIDENCE. EXCEPT AS OTHERWISE
PROVIDED IN SECTIONS 6.1 AND 6.2, WHENEVER IN THE ADMINISTRATION OF THE
PROVISIONS OF THIS INDENTURE THE TRUSTEE SHALL DEEM IT NECESSARY OR DESIRABLE
THAT A MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING OR OMITTING ANY ACTION
HEREUNDER, SUCH MATTER (UNLESS OTHER EVIDENCE IN RESPECT THEREOF BE HEREIN
SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF THE TRUSTEE, BE DEEMED TO BE CONCLUSIVELY PROVED AND ESTABLISHED
BY AN OFFICERS’ CERTIFICATE DELIVERED TO THE TRUSTEE, AND SUCH CERTIFICATE, IN
THE ABSENCE OF NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE TRUSTEE,
SHALL BE FULL WARRANT TO THE TRUSTEE FOR ANY ACTION TAKEN OR OMITTED BY IT UNDER
THE PROVISIONS OF THIS INDENTURE UPON THE FAITH THEREOF.


SECTION 6.8.           ELIGIBILITY OF TRUSTEE. THE TRUSTEE HEREUNDER SHALL AT
ALL TIMES BE A CORPORATION ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE OR TERRITORY THEREOF OR OF THE DISTRICT OF
COLUMBIA OR A CORPORATION OR OTHER PERSON AUTHORIZED UNDER SUCH LAWS TO EXERCISE
CORPORATE TRUST POWERS, HAVING (OR WHOSE OBLIGATIONS UNDER THIS INDENTURE ARE
GUARANTEED BY AN AFFILIATE HAVING) A COMBINED CAPITAL AND SURPLUS OF AT LEAST
50 MILLION U.S. DOLLARS ($50,000,000.00) AND SUBJECT TO SUPERVISION OR
EXAMINATION BY FEDERAL, STATE, TERRITORIAL, OR DISTRICT OF COLUMBIA AUTHORITY. 
IF SUCH CORPORATION PUBLISHES REPORTS OF CONDITION AT LEAST ANNUALLY, PURSUANT
TO LAW OR TO THE REQUIREMENTS OF THE AFORESAID SUPERVISING OR EXAMINING
AUTHORITY, THEN FOR THE PURPOSES OF THIS SECTION 6.8 THE COMBINED CAPITAL AND
SURPLUS OF SUCH CORPORATION SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND
SURPLUS AS SET FORTH IN ITS MOST RECENT RECORDS OF CONDITION SO PUBLISHED.

The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee.

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.8, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.9.

32


--------------------------------------------------------------------------------


If the Trustee has or shall acquire any “conflicting interest” within the
meaning of § 310(b) of the Trust Indenture Act of 1939, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner described by
this Indenture.


SECTION 6.9.           RESIGNATION OR REMOVAL OF TRUSTEE


(A)           THE TRUSTEE, OR ANY TRUSTEE OR TRUSTEES HEREAFTER APPOINTED, MAY
AT ANY TIME RESIGN BY GIVING WRITTEN NOTICE OF SUCH RESIGNATION TO THE COMPANY
AND BY MAILING NOTICE THEREOF, AT THE COMPANY’S EXPENSE, TO THE HOLDERS OF THE
DEBENTURES AT THEIR ADDRESSES AS THEY SHALL APPEAR ON THE DEBENTURE REGISTER. 
UPON RECEIVING SUCH NOTICE OF RESIGNATION, THE COMPANY SHALL PROMPTLY APPOINT A
SUCCESSOR TRUSTEE OR TRUSTEES BY WRITTEN INSTRUMENT, IN DUPLICATE, EXECUTED BY
ORDER OF ITS BOARD OF DIRECTORS, ONE COPY OF WHICH INSTRUMENT SHALL BE DELIVERED
TO THE RESIGNING TRUSTEE AND ONE COPY TO THE SUCCESSOR TRUSTEE.  IF NO SUCCESSOR
TRUSTEE SHALL HAVE BEEN SO APPOINTED AND HAVE ACCEPTED APPOINTMENT WITHIN 30
DAYS AFTER THE MAILING OF SUCH NOTICE OF RESIGNATION TO THE AFFECTED
SECURITYHOLDERS, THE RESIGNING TRUSTEE MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE, OR ANY SECURITYHOLDER
WHO HAS BEEN A BONA FIDE HOLDER OF A DEBENTURE OR DEBENTURES FOR AT LEAST SIX
MONTHS MAY, SUBJECT TO THE PROVISIONS OF SECTION 5.9, ON BEHALF OF HIMSELF AND
ALL OTHERS SIMILARLY SITUATED, PETITION ANY SUCH COURT FOR THE APPOINTMENT OF A
SUCCESSOR TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER SUCH NOTICE, IF ANY, AS IT
MAY DEEM PROPER AND PRESCRIBE, APPOINT A SUCCESSOR TRUSTEE.


(B)           IN CASE AT ANY TIME ANY OF THE FOLLOWING SHALL OCCUR —

(1)           THE TRUSTEE SHALL FAIL TO COMPLY WITH THE PROVISIONS OF
SECTION 6.8 AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY ANY
SECURITYHOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A DEBENTURE OR DEBENTURES FOR
AT LEAST 6 MONTHS, OR

(2)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 6.8 AND SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST
THEREFOR BY THE COMPANY OR BY ANY SUCH SECURITYHOLDER, OR

(3)           THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING, OR SHALL BE ADJUDGED
AS BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY SHALL
BE APPOINTED, OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE TRUSTEE
OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION,

THEN, IN ANY SUCH CASE, THE COMPANY MAY REMOVE THE TRUSTEE AND APPOINT A
SUCCESSOR TRUSTEE BY WRITTEN INSTRUMENT, IN DUPLICATE, EXECUTED BY ORDER OF THE
BOARD OF DIRECTORS, ONE COPY OF WHICH INSTRUMENT SHALL BE DELIVERED TO THE
TRUSTEE SO REMOVED AND ONE COPY TO THE SUCCESSOR TRUSTEE, OR, SUBJECT TO THE
PROVISIONS OF SECTION 5.9, ANY SECURITYHOLDER WHO HAS BEEN A BONA FIDE HOLDER OF
A DEBENTURE OR DEBENTURES FOR AT LEAST 6 MONTHS MAY, ON BEHALF OF HIMSELF AND
ALL OTHERS SIMILARLY SITUATED, PETITION ANY COURT OF COMPETENT JURISDICTION FOR
THE REMOVAL OF THE TRUSTEE AND THE APPOINTMENT OF A SUCCESSOR TRUSTEE.  SUCH
COURT MAY THEREUPON, AFTER SUCH NOTICE, IF ANY, AS IT MAY DEEM PROPER AND
PRESCRIBE, REMOVE THE TRUSTEE AND APPOINT SUCCESSOR TRUSTEE.


(C)           UPON PRIOR WRITTEN NOTICE TO THE COMPANY AND THE TRUSTEE, THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE DEBENTURES AT THE
TIME OUTSTANDING MAY AT ANY TIME REMOVE THE TRUSTEE AND NOMINATE A SUCCESSOR
TRUSTEE, WHICH SHALL BE DEEMED APPOINTED AS SUCCESSOR TRUSTEE UNLESS WITHIN 10
BUSINESS DAYS AFTER SUCH NOMINATION THE COMPANY OBJECTS THERETO, IN WHICH CASE,
OR IN THE CASE OF A FAILURE BY SUCH HOLDERS TO NOMINATE A SUCCESSOR TRUSTEE, THE
TRUSTEE SO REMOVED OR ANY SECURITYHOLDER, UPON THE TERMS AND CONDITIONS AND
OTHERWISE AS IN SUBSECTION (A) OF THIS SECTION 6.9 PROVIDED, MAY PETITION ANY
COURT OF COMPETENT JURISDICTION FOR AN APPOINTMENT OF A SUCCESSOR.

33


--------------------------------------------------------------------------------



(D)           ANY RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO ANY OF THE PROVISIONS OF THIS SECTION SHALL BECOME
EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE AS PROVIDED IN
SECTION 6.10.


SECTION 6.10.        ACCEPTANCE BY SUCCESSOR TRUSTEE. ANY SUCCESSOR TRUSTEE
APPOINTED AS PROVIDED IN SECTION 6.9 SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO
THE COMPANY AND TO ITS PREDECESSOR TRUSTEE AN INSTRUMENT ACCEPTING SUCH
APPOINTMENT HEREUNDER, AND THEREUPON THE RESIGNATION OR REMOVAL OF THE RETIRING
TRUSTEE SHALL BECOME EFFECTIVE AND SUCH SUCCESSOR TRUSTEE, WITHOUT ANY FURTHER
ACT, DEED OR CONVEYANCE, SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, DUTIES
AND OBLIGATIONS WITH RESPECT TO THE DEBENTURES OF ITS PREDECESSOR HEREUNDER,
WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS TRUSTEE HEREIN; BUT, NEVERTHELESS, ON
THE WRITTEN REQUEST OF THE COMPANY OR OF THE SUCCESSOR TRUSTEE, THE TRUSTEE
CEASING TO ACT SHALL, UPON PAYMENT OF ANY AMOUNTS THEN DUE IT PURSUANT TO THE
PROVISIONS OF SECTION 6.6, EXECUTE AND DELIVER AN INSTRUMENT TRANSFERRING TO
SUCH SUCCESSOR TRUSTEE ALL THE RIGHTS AND POWERS OF THE TRUSTEE SO CEASING TO
ACT AND SHALL DULY ASSIGN, TRANSFER AND DELIVER TO SUCH SUCCESSOR TRUSTEE ALL
PROPERTY AND MONEY HELD BY SUCH RETIRING TRUSTEE THEREUNDER.  UPON REQUEST OF
ANY SUCH SUCCESSOR TRUSTEE, THE COMPANY SHALL EXECUTE ANY AND ALL INSTRUMENTS IN
WRITING FOR MORE FULLY AND CERTAINLY VESTING IN AND CONFIRMING TO SUCH SUCCESSOR
TRUSTEE ALL SUCH RIGHTS AND POWERS.  ANY TRUSTEE CEASING TO ACT SHALL,
NEVERTHELESS, RETAIN A LIEN UPON ALL PROPERTY OR FUNDS HELD OR COLLECTED BY SUCH
TRUSTEE TO SECURE ANY AMOUNTS THEN DUE IT PURSUANT TO THE PROVISIONS OF
SECTION 6.6.

If a successor Trustee is appointed, the Company, the retiring Trustee and the
successor Trustee shall execute and deliver an indenture supplemental hereto
which shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Trustee
with respect to the Debentures as to which the predecessor Trustee is not
retiring shall continue to be vested in the predecessor Trustee, and shall add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Trust hereunder by more than
one Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees co-trustees of the same trust and that
each such Trustee shall be Trustee of a trust or trusts hereunder separate and
apart from any trust or trusts hereunder administered by any other such Trustee.

No successor Trustee shall accept appointment as provided in this Section unless
at the time of such acceptance such successor Trustee shall be eligible under
the provisions of Section 6.8.

In no event shall a retiring Trustee be liable for the acts or omissions of any
successor Trustee hereunder.

Upon acceptance of appointment by a successor Trustee as provided in this
Section 6.10, the Company shall mail notice of the succession of such Trustee
hereunder to the holders of Debentures at their addresses as they shall appear
on the Debenture Register.  If the Company fails to mail such notice within 10
Business Days after the acceptance of appointment by the successor Trustee, the
successor Trustee shall cause such notice to be mailed at the expense of the
Company.


SECTION 6.11.        SUCCESSION BY MERGER, ETC. ANY CORPORATION INTO WHICH THE
TRUSTEE MAY BE MERGED OR CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY
CORPORATION RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE
TRUSTEE SHALL BE A PARTY, OR ANY CORPORATION SUCCEEDING TO ALL OR SUBSTANTIALLY
ALL OF THE CORPORATE TRUST BUSINESS OF THE TRUSTEE, SHALL BE THE SUCCESSOR OF
THE TRUSTEE HEREUNDER WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY
FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO; PROVIDED SUCH CORPORATION
SHALL BE OTHERWISE ELIGIBLE AND QUALIFIED UNDER THIS ARTICLE.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Debentures shall have been authenticated
but not delivered, any such successor to the Trustee may adopt the certificate
of authentication of any predecessor Trustee, and deliver such

34


--------------------------------------------------------------------------------


Debentures so authenticated; and in case at that time any of the Debentures
shall not have been authenticated, any successor to the Trustee may authenticate
such Debentures either in the name of any predecessor hereunder or in the name
of the successor Trustee; and in all such cases such certificates shall have the
full force which it is anywhere in the Debentures or in this Indenture provided
that the certificate of the Trustee shall have; provided, however, that the
right to adopt the certificate of authentication of any predecessor Trustee or
authenticate Debentures in the name of any predecessor Trustee shall apply only
to its successor or successors by merger, conversion or consolidation.


SECTION 6.12.        AUTHENTICATING AGENTS. THERE MAY BE ONE OR MORE
AUTHENTICATING AGENTS APPOINTED BY THE TRUSTEE UPON THE REQUEST OF THE COMPANY
WITH POWER TO ACT ON ITS BEHALF AND SUBJECT TO ITS DIRECTION IN THE
AUTHENTICATION AND DELIVERY OF DEBENTURES ISSUED UPON EXCHANGE OR REGISTRATION
OF TRANSFER THEREOF AS FULLY TO ALL INTENTS AND PURPOSES AS THOUGH ANY SUCH
AUTHENTICATING AGENT HAD BEEN EXPRESSLY AUTHORIZED TO AUTHENTICATE AND DELIVER
DEBENTURES; PROVIDED, HOWEVER, THAT THE TRUSTEE SHALL HAVE NO LIABILITY TO THE
COMPANY FOR ANY ACTS OR OMISSIONS OF THE AUTHENTICATING AGENT WITH RESPECT TO
THE AUTHENTICATION AND DELIVERY OF DEBENTURES.  ANY SUCH AUTHENTICATING AGENT
SHALL AT ALL TIMES BE A CORPORATION ORGANIZED AND DOING BUSINESS UNDER THE LAWS
OF THE UNITED STATES OR OF ANY STATE OR TERRITORY THEREOF OR OF THE DISTRICT OF
COLUMBIA AUTHORIZED UNDER SUCH LAWS TO ACT AS AUTHENTICATING AGENT, HAVING A
COMBINED CAPITAL AND SURPLUS OF AT LEAST $50,000,000.00 AND BEING SUBJECT TO
SUPERVISION OR EXAMINATION BY FEDERAL, STATE, TERRITORIAL OR DISTRICT OF
COLUMBIA AUTHORITY.  IF SUCH CORPORATION PUBLISHES REPORTS OF CONDITION AT LEAST
ANNUALLY PURSUANT TO LAW OR THE REQUIREMENTS OF SUCH AUTHORITY, THEN FOR THE
PURPOSES OF THIS SECTION 6.12 THE COMBINED CAPITAL AND SURPLUS OF SUCH
CORPORATION SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS SET FORTH
IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.  IF AT ANY TIME AN
AUTHENTICATING AGENT SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION, IT SHALL RESIGN IMMEDIATELY IN THE MANNER AND WITH
THE EFFECT HEREIN SPECIFIED IN THIS SECTION.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section 6.12 without the execution or filing of any paper or
any further act on the part of the parties hereto or such Authenticating Agent.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company.  The Trustee may at any time
terminate the agency of any Authenticating Agent with respect to the Debentures
by giving written notice of termination to such Authenticating Agent and to the
Company.  Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section 6.12, the Trustee may, and upon the request of the
Company shall, promptly appoint a successor Authenticating Agent eligible under
this Section 6.12, shall give written notice of such appointment to the Company
and shall mail notice of such appointment to all holders of Debentures as the
names and addresses of such holders appear on the Debenture Register.  Any
successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all rights, powers, duties and responsibilities with
respect to the Debentures of its predecessor hereunder, with like effect as if
originally named as Authenticating Agent herein.

The Company agrees to pay to any Authenticating Agent from time to time
reasonable compensation for its services.  Any Authenticating Agent shall have
no responsibility or liability for any action taken by it as such in accordance
with the directions of the Trustee.

35


--------------------------------------------------------------------------------


ARTICLE VII.
CONCERNING THE SECURITYHOLDERS


SECTION 7.1.           ACTION BY SECURITYHOLDERS. WHENEVER IN THIS INDENTURE IT
IS PROVIDED THAT THE HOLDERS OF A SPECIFIED PERCENTAGE IN AGGREGATE PRINCIPAL
AMOUNT OF THE DEBENTURES MAY TAKE ANY ACTION (INCLUDING THE MAKING OF ANY DEMAND
OR REQUEST, THE GIVING OF ANY NOTICE, CONSENT OR WAIVER OR THE TAKING OF ANY
OTHER ACTION) THE FACT THAT AT THE TIME OF TAKING ANY SUCH ACTION THE HOLDERS OF
SUCH SPECIFIED PERCENTAGE HAVE JOINED THEREIN MAY BE EVIDENCED (A) BY ANY
INSTRUMENT OR ANY NUMBER OF INSTRUMENTS OF SIMILAR TENOR EXECUTED BY SUCH
SECURITYHOLDERS IN PERSON OR BY AGENT OR PROXY APPOINTED IN WRITING, OR (B) BY
THE RECORD OF SUCH HOLDERS OF DEBENTURES VOTING IN FAVOR THEREOF AT ANY MEETING
OF SUCH SECURITYHOLDERS DULY CALLED AND HELD IN ACCORDANCE WITH THE PROVISIONS
OF ARTICLE VIII, OR (C) BY A COMBINATION OF SUCH INSTRUMENT OR INSTRUMENTS AND
ANY SUCH RECORD OF SUCH A MEETING OF SUCH SECURITYHOLDERS OR (D) BY ANY OTHER
METHOD THE TRUSTEE DEEMS SATISFACTORY.

If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, the Company may, at its option, as evidenced by an Officers’
Certificate, fix in advance a record date for such Debentures for the
determination of Securityholders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, but the Company shall have no obligation to do so.  If such a
record date is fixed, such request, demand, authorization, direction, notice,
consent, waiver or other action or revocation of the same may be given before or
after the record date, but only the Securityholders of record at the close of
business on the record date shall be deemed to be Securityholders for the
purposes of determining whether Securityholders of the requisite proportion of
outstanding Debentures have authorized or agreed or consented to such request,
demand, authorization, direction, notice, consent, waiver or other action or
revocation of the same, and for that purpose the outstanding Debentures shall be
computed as of the record date; provided, however, that no such authorization,
agreement or consent by such Securityholders on the record date shall be deemed
effective unless it shall become effective pursuant to the provisions of this
Indenture not later than 6 months after the record date.


SECTION 7.2.           PROOF OF EXECUTION BY SECURITYHOLDERS. SUBJECT TO THE
PROVISIONS OF SECTION 6.1, 6.2 AND 8.5, PROOF OF THE EXECUTION OF ANY INSTRUMENT
BY A SECURITYHOLDER OR HIS AGENT OR PROXY SHALL BE SUFFICIENT IF MADE IN
ACCORDANCE WITH SUCH REASONABLE RULES AND REGULATIONS AS MAY BE PRESCRIBED BY
THE TRUSTEE OR IN SUCH MANNER AS SHALL BE SATISFACTORY TO THE TRUSTEE.  THE
OWNERSHIP OF DEBENTURES SHALL BE PROVED BY THE DEBENTURE REGISTER OR BY A
CERTIFICATE OF THE DEBENTURE REGISTRAR.  THE TRUSTEE MAY REQUIRE SUCH ADDITIONAL
PROOF OF ANY MATTER REFERRED TO IN THIS SECTION AS IT SHALL DEEM NECESSARY.

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.6.


SECTION 7.3.           WHO ARE DEEMED ABSOLUTE OWNERS. PRIOR TO DUE PRESENTMENT
FOR REGISTRATION OF TRANSFER OF ANY DEBENTURE, THE COMPANY, THE TRUSTEE, ANY
AUTHENTICATING AGENT, ANY PAYING AGENT, ANY TRANSFER AGENT AND ANY DEBENTURE
REGISTRAR MAY DEEM THE PERSON IN WHOSE NAME SUCH DEBENTURE SHALL BE REGISTERED
UPON THE DEBENTURE REGISTER TO BE, AND MAY TREAT HIM AS, THE ABSOLUTE OWNER OF
SUCH DEBENTURE (WHETHER OR NOT SUCH DEBENTURE SHALL BE OVERDUE) FOR THE PURPOSE
OF RECEIVING PAYMENT OF OR ON ACCOUNT OF THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON SUCH DEBENTURE AND FOR ALL OTHER PURPOSES; AND NEITHER THE COMPANY
NOR THE TRUSTEE NOR ANY AUTHENTICATING AGENT NOR ANY PAYING AGENT NOR ANY
TRANSFER AGENT NOR ANY DEBENTURE REGISTRAR SHALL BE AFFECTED BY ANY NOTICE TO
THE CONTRARY.  ALL SUCH PAYMENTS SO MADE TO ANY HOLDER FOR THE TIME BEING OR
UPON HIS ORDER SHALL BE VALID, AND, TO THE EXTENT OF THE SUM OR SUMS SO PAID,
EFFECTUAL TO SATISFY AND DISCHARGE THE LIABILITY FOR MONEYS PAYABLE UPON ANY
SUCH DEBENTURE.

36


--------------------------------------------------------------------------------



SECTION 7.4.           DEBENTURES OWNED BY COMPANY DEEMED NOT OUTSTANDING. IN
DETERMINING WHETHER THE HOLDERS OF THE REQUISITE AGGREGATE PRINCIPAL AMOUNT OF
DEBENTURES HAVE CONCURRED IN ANY DIRECTION, CONSENT OR WAIVER UNDER THIS
INDENTURE, DEBENTURES WHICH ARE OWNED BY THE COMPANY OR ANY OTHER OBLIGOR ON THE
DEBENTURES OR BY ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING OR CONTROLLED BY
OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH THE COMPANY OR ANY OTHER OBLIGOR
ON THE DEBENTURES SHALL BE DISREGARDED AND DEEMED NOT TO BE OUTSTANDING FOR THE
PURPOSE OF ANY SUCH DETERMINATION; PROVIDED, HOWEVER, THAT FOR THE PURPOSES OF
DETERMINING WHETHER THE TRUSTEE SHALL BE PROTECTED IN RELYING ON ANY SUCH
DIRECTION, CONSENT OR WAIVER, ONLY DEBENTURES WHICH A RESPONSIBLE OFFICER OF THE
TRUSTEE ACTUALLY KNOWS ARE SO OWNED SHALL BE SO DISREGARDED.  DEBENTURES SO
OWNED WHICH HAVE BEEN PLEDGED IN GOOD FAITH MAY BE REGARDED AS OUTSTANDING FOR
THE PURPOSES OF THIS SECTION 7.4 IF THE PLEDGEE SHALL ESTABLISH TO THE
SATISFACTION OF THE TRUSTEE THE PLEDGEE’S RIGHT TO VOTE SUCH DEBENTURES AND THAT
THE PLEDGEE IS NOT THE COMPANY OR ANY SUCH OTHER OBLIGOR OR PERSON DIRECTLY OR
INDIRECTLY CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON
CONTROL WITH THE COMPANY OR ANY SUCH OTHER OBLIGOR.  IN THE CASE OF A DISPUTE AS
TO SUCH RIGHT, ANY DECISION BY THE TRUSTEE TAKEN UPON THE ADVICE OF COUNSEL
SHALL BE FULL PROTECTION TO THE TRUSTEE.


SECTION 7.5.           REVOCATION OF CONSENTS; FUTURE HOLDERS BOUND. AT ANY TIME
PRIOR TO (BUT NOT AFTER) THE EVIDENCING TO THE TRUSTEE, AS PROVIDED IN
SECTION 7.1, OF THE TAKING OF ANY ACTION BY THE HOLDERS OF THE PERCENTAGE IN
AGGREGATE PRINCIPAL AMOUNT OF THE DEBENTURES SPECIFIED IN THIS INDENTURE IN
CONNECTION WITH SUCH ACTION, ANY HOLDER (IN CASES WHERE NO RECORD DATE HAS BEEN
SET PURSUANT TO SECTION 7.1) OR ANY HOLDER AS OF AN APPLICABLE RECORD DATE (IN
CASES WHERE A RECORD DATE HAS BEEN SET PURSUANT TO SECTION 7.1) OF A DEBENTURE
(OR ANY DEBENTURE ISSUED IN WHOLE OR IN PART IN EXCHANGE OR SUBSTITUTION
THEREFOR) THE SERIAL NUMBER OF WHICH IS SHOWN BY THE EVIDENCE TO BE INCLUDED IN
THE DEBENTURES THE HOLDERS OF WHICH HAVE CONSENTED TO SUCH ACTION MAY, BY FILING
WRITTEN NOTICE WITH THE TRUSTEE AT THE PRINCIPAL OFFICE OF THE TRUSTEE AND UPON
PROOF OF HOLDING AS PROVIDED IN SECTION 7.2, REVOKE SUCH ACTION SO FAR AS
CONCERNS SUCH DEBENTURE (OR SO FAR AS CONCERNS THE PRINCIPAL AMOUNT REPRESENTED
BY ANY EXCHANGED OR SUBSTITUTED DEBENTURE).  EXCEPT AS AFORESAID ANY SUCH ACTION
TAKEN BY THE HOLDER OF ANY DEBENTURE SHALL BE CONCLUSIVE AND BINDING UPON SUCH
HOLDER AND UPON ALL FUTURE HOLDERS AND OWNERS OF SUCH DEBENTURE, AND OF ANY
DEBENTURE ISSUED IN EXCHANGE OR SUBSTITUTION THEREFOR OR ON REGISTRATION OF
TRANSFER THEREOF, IRRESPECTIVE OF WHETHER OR NOT ANY NOTATION IN REGARD THERETO
IS MADE UPON SUCH DEBENTURE OR ANY DEBENTURE ISSUED IN EXCHANGE OR SUBSTITUTION
THEREFOR.

ARTICLE VIII.
SECURITYHOLDERS’ MEETINGS


SECTION 8.1.           PURPOSES OF MEETINGS. A MEETING OF SECURITYHOLDERS MAY BE
CALLED AT ANY TIME AND FROM TIME TO TIME PURSUANT TO THE PROVISIONS OF THIS
ARTICLE VIII FOR ANY OF THE FOLLOWING PURPOSES:


(A)           TO GIVE ANY NOTICE TO THE COMPANY OR TO THE TRUSTEE, OR TO GIVE
ANY DIRECTIONS TO THE TRUSTEE, OR TO CONSENT TO THE WAIVING OF ANY DEFAULT
HEREUNDER AND ITS CONSEQUENCES, OR TO TAKE ANY OTHER ACTION AUTHORIZED TO BE
TAKEN BY SECURITYHOLDERS PURSUANT TO ANY OF THE PROVISIONS OF ARTICLE V;


(B)           TO REMOVE THE TRUSTEE AND NOMINATE A SUCCESSOR TRUSTEE PURSUANT TO
THE PROVISIONS OF ARTICLE VI;


(C)           TO CONSENT TO THE EXECUTION OF AN INDENTURE OR INDENTURES
SUPPLEMENTAL HERETO PURSUANT TO THE PROVISIONS OF SECTION 9.2; OR


(D)           TO TAKE ANY OTHER ACTION AUTHORIZED TO BE TAKEN BY OR ON BEHALF OF
THE HOLDERS OF ANY SPECIFIED AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBENTURES UNDER
ANY OTHER PROVISION OF THIS INDENTURE OR UNDER APPLICABLE LAW.

37


--------------------------------------------------------------------------------



SECTION 8.2.           CALL OF MEETINGS BY TRUSTEE. THE TRUSTEE MAY AT ANY TIME
CALL A MEETING OF SECURITYHOLDERS TO TAKE ANY ACTION SPECIFIED IN SECTION 8.1,
TO BE HELD AT SUCH TIME AND AT SUCH PLACE AS THE TRUSTEE SHALL DETERMINE. 
NOTICE OF EVERY MEETING OF THE SECURITYHOLDERS, SETTING FORTH THE TIME AND THE
PLACE OF SUCH MEETING AND IN GENERAL TERMS THE ACTION PROPOSED TO BE TAKEN AT
SUCH MEETING, SHALL BE MAILED TO HOLDERS OF DEBENTURES AFFECTED AT THEIR
ADDRESSES AS THEY SHALL APPEAR ON THE DEBENTURES REGISTER AND, IF THE COMPANY IS
NOT A HOLDER OF DEBENTURES, TO THE COMPANY.  SUCH NOTICE SHALL BE MAILED NOT
LESS THAN 20 NOR MORE THAN 180 DAYS PRIOR TO THE DATE FIXED FOR THE MEETING.


SECTION 8.3.           CALL OF MEETINGS BY COMPANY OR SECURITYHOLDERS. IN CASE
AT ANY TIME THE COMPANY PURSUANT TO A BOARD RESOLUTION, OR THE HOLDERS OF AT
LEAST 10% IN AGGREGATE PRINCIPAL AMOUNT OF THE DEBENTURES, AS THE CASE MAY BE,
THEN OUTSTANDING, SHALL HAVE REQUESTED THE TRUSTEE TO CALL A MEETING OF
SECURITYHOLDERS, BY WRITTEN REQUEST SETTING FORTH IN REASONABLE DETAIL THE
ACTION PROPOSED TO BE TAKEN AT THE MEETING, AND THE TRUSTEE SHALL NOT HAVE
MAILED THE NOTICE OF SUCH MEETING WITHIN 20 DAYS AFTER RECEIPT OF SUCH REQUEST,
THEN THE COMPANY OR SUCH SECURITYHOLDERS MAY DETERMINE THE TIME AND THE PLACE
FOR SUCH MEETING AND MAY CALL SUCH MEETING TO TAKE ANY ACTION AUTHORIZED IN
SECTION 8.1, BY MAILING NOTICE THEREOF AS PROVIDED IN SECTION 8.2.


SECTION 8.4.           QUALIFICATIONS FOR VOTING. TO BE ENTITLED TO VOTE AT ANY
MEETING OF SECURITYHOLDERS A PERSON SHALL (A) BE A HOLDER OF ONE OR MORE
DEBENTURES WITH RESPECT TO WHICH THE MEETING IS BEING HELD OR (B) A PERSON
APPOINTED BY AN INSTRUMENT IN WRITING AS PROXY BY A HOLDER OF ONE OR MORE SUCH
DEBENTURES.  THE ONLY PERSONS WHO SHALL BE ENTITLED TO BE PRESENT OR TO SPEAK AT
ANY MEETING OF SECURITYHOLDERS SHALL BE THE PERSONS ENTITLED TO VOTE AT SUCH
MEETING AND THEIR COUNSEL AND ANY REPRESENTATIVES OF THE TRUSTEE AND ITS COUNSEL
AND ANY REPRESENTATIVES OF THE COMPANY AND ITS COUNSEL.


SECTION 8.5.           REGULATIONS. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
INDENTURE, THE TRUSTEE MAY MAKE SUCH REASONABLE REGULATIONS AS IT MAY DEEM
ADVISABLE FOR ANY MEETING OF SECURITYHOLDERS, IN REGARD TO PROOF OF THE HOLDING
OF DEBENTURES AND OF THE APPOINTMENT OF PROXIES, AND IN REGARD TO THE
APPOINTMENT AND DUTIES OF INSPECTORS OF VOTES, THE SUBMISSION AND EXAMINATION OF
PROXIES, CERTIFICATES AND OTHER EVIDENCE OF THE RIGHT TO VOTE, AND SUCH OTHER
MATTERS CONCERNING THE CONDUCT OF THE MEETING AS IT SHALL THINK FIT.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.3, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman.  A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote of the meeting.

Subject to the provisions of Section 7.4, at any meeting each holder of
Debentures with respect to which such meeting is being held or proxy therefor
shall be entitled to one vote for each $1,000.00 principal amount of Debentures
held or represented by him; provided, however, that no vote shall be cast or
counted at any meeting in respect of any Debenture challenged as not outstanding
and ruled by the chairman of the meeting to be not outstanding.  The chairman of
the meeting shall have no right to vote other than by virtue of Debentures held
by him or instruments in writing as aforesaid duly designating him as the Person
to vote on behalf of other Securityholders.  Any meeting of Securityholders duly
called pursuant to the provisions of Section 8.2 or 8.3 may be adjourned from
time to time by a majority of those present, whether or not constituting a
quorum, and the meeting may be held as so adjourned without further notice.


SECTION 8.6.           VOTING. THE VOTE UPON ANY RESOLUTION SUBMITTED TO ANY
MEETING OF HOLDERS OF DEBENTURES WITH RESPECT TO WHICH SUCH MEETING IS BEING
HELD SHALL BE BY WRITTEN BALLOTS ON WHICH SHALL BE SUBSCRIBED THE SIGNATURES OF
SUCH HOLDERS OR OF THEIR REPRESENTATIVES BY PROXY AND THE SERIAL NUMBER OR
NUMBERS OF THE DEBENTURES HELD OR REPRESENTED BY THEM.  THE PERMANENT CHAIRMAN
OF THE MEETING SHALL

38


--------------------------------------------------------------------------------



APPOINT TWO INSPECTORS OF VOTES WHO SHALL COUNT ALL VOTES CAST AT THE MEETING
FOR OR AGAINST ANY RESOLUTION AND WHO SHALL MAKE AND FILE WITH THE SECRETARY OF
THE MEETING THEIR VERIFIED WRITTEN REPORTS IN TRIPLICATE OF ALL VOTES CAST AT
THE MEETING.  A RECORD IN DUPLICATE OF THE PROCEEDINGS OF EACH MEETING OF
SECURITYHOLDERS SHALL BE PREPARED BY THE SECRETARY OF THE MEETING AND THERE
SHALL BE ATTACHED TO SAID RECORD THE ORIGINAL REPORTS OF THE INSPECTORS OF VOTES
ON ANY VOTE BY BALLOT TAKEN THEREAT AND AFFIDAVITS BY ONE OR MORE PERSONS HAVING
KNOWLEDGE OF THE FACTS SETTING FORTH A COPY OF THE NOTICE OF THE MEETING AND
SHOWING THAT SAID NOTICE WAS MAILED AS PROVIDED IN SECTION 8.2.  THE RECORD
SHALL SHOW THE SERIAL NUMBERS OF THE DEBENTURES VOTING IN FAVOR OF OR AGAINST
ANY RESOLUTION.  THE RECORD SHALL BE SIGNED AND VERIFIED BY THE AFFIDAVITS OF
THE PERMANENT CHAIRMAN AND SECRETARY OF THE MEETING AND ONE OF THE DUPLICATES
SHALL BE DELIVERED TO THE COMPANY AND THE OTHER TO THE TRUSTEE TO BE PRESERVED
BY THE TRUSTEE, THE LATTER TO HAVE ATTACHED THERETO THE BALLOTS VOTED AT THE
MEETING.

 

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.


SECTION 8.7.           QUORUM; ACTIONS. THE PERSONS ENTITLED TO VOTE A MAJORITY
IN PRINCIPAL AMOUNT OF THE DEBENTURES THEN OUTSTANDING SHALL CONSTITUTE A QUORUM
FOR A MEETING OF SECURITYHOLDERS; PROVIDED, HOWEVER, THAT IF ANY ACTION IS TO BE
TAKEN AT SUCH MEETING WITH RESPECT TO A CONSENT, WAIVER, REQUEST, DEMAND,
NOTICE, AUTHORIZATION, DIRECTION OR OTHER ACTION WHICH MAY BE GIVEN BY THE
HOLDERS OF NOT LESS THAN A SPECIFIED PERCENTAGE IN PRINCIPAL AMOUNT OF THE
DEBENTURES THEN OUTSTANDING, THE PERSONS HOLDING OR REPRESENTING SUCH SPECIFIED
PERCENTAGE IN PRINCIPAL AMOUNT OF THE DEBENTURES THEN OUTSTANDING WILL
CONSTITUTE A QUORUM.  IN THE ABSENCE OF A QUORUM WITHIN 30 MINUTES OF THE TIME
APPOINTED FOR ANY SUCH MEETING, THE MEETING SHALL, IF CONVENED AT THE REQUEST OF
SECURITYHOLDERS, BE DISSOLVED.  IN ANY OTHER CASE THE MEETING MAY BE ADJOURNED
FOR A PERIOD OF NOT LESS THAN 10 DAYS AS DETERMINED BY THE PERMANENT CHAIRMAN OF
THE MEETING PRIOR TO THE ADJOURNMENT OF SUCH MEETING.  IN THE ABSENCE OF A
QUORUM AT ANY SUCH ADJOURNED MEETING, SUCH ADJOURNED MEETING MAY BE FURTHER
ADJOURNED FOR A PERIOD OF NOT LESS THAN 10 DAYS AS DETERMINED BY THE PERMANENT
CHAIRMAN OF THE MEETING PRIOR TO THE ADJOURNMENT OF SUCH ADJOURNED MEETING. 
NOTICE OF THE RECONVENING OF ANY ADJOURNED MEETING SHALL BE GIVEN AS PROVIDED IN
SECTION 8.2, EXCEPT THAT SUCH NOTICE NEED BE GIVEN ONLY ONCE NOT LESS THAN 5
DAYS PRIOR TO THE DATE ON WHICH THE MEETING IS SCHEDULED TO BE RECONVENED. 
NOTICE OF THE RECONVENING OF AN ADJOURNED MEETING SHALL STATE EXPRESSLY THE
PERCENTAGE, AS PROVIDED ABOVE, OF THE PRINCIPAL AMOUNT OF THE DEBENTURES THEN
OUTSTANDING WHICH SHALL CONSTITUTE A QUORUM.

Except as limited by the provisos in the first paragraph of Section 9.2, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
holders of a majority in principal amount of the Debentures then outstanding;
provided, however, that, except as limited by the provisos in the first
paragraph of Section 9.2, any resolution with respect to any consent, waiver,
request, demand, notice, authorization, direction or other action which this
Indenture expressly provides may be given by the holders of not less than a
specified percentage in principal amount of the Debentures then outstanding may
be adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid only by the affirmative vote of the holders of a
not less than such specified percentage in principal amount of the Debentures
then outstanding.

Any resolution passed or decision taken at any meeting of holders of Debentures
duly held in accordance with this Section shall be binding on all the
Securityholders, whether or not present or represented at the meeting.


ARTICLE IX.
SUPPLEMENTAL INDENTURES


SECTION 9.1.           SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF
SECURITYHOLDERS. THE COMPANY, WHEN AUTHORIZED BY A BOARD RESOLUTION, AND THE
TRUSTEE MAY FROM TIME TO TIME AND AT ANY TIME

39


--------------------------------------------------------------------------------


enter into an indenture or indentures supplemental hereto, without the consent
of the Securityholders, for one or more of the following purposes:


(A)           TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE COMPANY, OR
SUCCESSIVE SUCCESSIONS, AND THE ASSUMPTION BY THE SUCCESSOR PERSON OF THE
COVENANTS, AGREEMENTS AND OBLIGATIONS OF THE COMPANY, PURSUANT TO ARTICLE XI
HEREOF;


(B)           TO ADD TO THE COVENANTS OF THE COMPANY SUCH FURTHER COVENANTS,
RESTRICTIONS OR CONDITIONS FOR THE PROTECTION OF THE HOLDERS OF DEBENTURES AS
THE BOARD OF DIRECTORS SHALL CONSIDER TO BE FOR THE PROTECTION OF THE HOLDERS OF
SUCH DEBENTURES, AND TO MAKE THE OCCURRENCE, OR THE OCCURRENCE AND CONTINUANCE,
OF A DEFAULT IN ANY OF SUCH ADDITIONAL COVENANTS, RESTRICTIONS OR CONDITIONS A
DEFAULT OR AN EVENT OF DEFAULT PERMITTING THE ENFORCEMENT OF ALL OR ANY OF THE
SEVERAL REMEDIES PROVIDED IN THIS INDENTURE AS HEREIN SET FORTH; PROVIDED,
HOWEVER, THAT IN RESPECT OF ANY SUCH ADDITIONAL COVENANT RESTRICTION OR
CONDITION SUCH SUPPLEMENTAL INDENTURE MAY PROVIDE FOR A PARTICULAR PERIOD OF
GRACE AFTER DEFAULT (WHICH PERIOD MAY BE SHORTER OR LONGER THAN THAT ALLOWED IN
THE CASE OF OTHER DEFAULTS) OR MAY PROVIDE FOR AN IMMEDIATE ENFORCEMENT UPON
SUCH DEFAULT OR MAY LIMIT THE REMEDIES AVAILABLE TO THE TRUSTEE UPON SUCH
DEFAULT;


(C)           TO CURE ANY AMBIGUITY OR TO CORRECT OR SUPPLEMENT ANY PROVISION
CONTAINED HEREIN OR IN ANY SUPPLEMENTAL INDENTURE WHICH MAY BE DEFECTIVE OR
INCONSISTENT WITH ANY OTHER PROVISION CONTAINED HEREIN OR IN ANY SUPPLEMENTAL
INDENTURE, OR TO MAKE SUCH OTHER PROVISIONS IN REGARD TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE; PROVIDED THAT ANY SUCH ACTION SHALL NOT MATERIALLY
ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS OF THE DEBENTURES;


(D)           TO ADD TO, DELETE FROM, OR REVISE THE TERMS OF DEBENTURES,
INCLUDING, WITHOUT LIMITATION, ANY TERMS RELATING TO THE ISSUANCE, EXCHANGE,
REGISTRATION OR TRANSFER OF DEBENTURES, INCLUDING TO PROVIDE FOR TRANSFER
PROCEDURES AND RESTRICTIONS SUBSTANTIALLY SIMILAR TO THOSE APPLICABLE TO THE
CAPITAL SECURITIES AS REQUIRED BY SECTION 2.5 (FOR PURPOSES OF ASSURING THAT NO
REGISTRATION OF DEBENTURES IS REQUIRED UNDER THE SECURITIES ACT); PROVIDED,
HOWEVER, THAT ANY SUCH ACTION SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE
HOLDERS OF THE DEBENTURES THEN OUTSTANDING (IT BEING UNDERSTOOD, FOR PURPOSES OF
THIS PROVISO, THAT TRANSFER RESTRICTIONS ON DEBENTURES SUBSTANTIALLY SIMILAR TO
THOSE THAT WERE APPLICABLE TO CAPITAL SECURITIES SHALL NOT BE DEEMED TO
MATERIALLY ADVERSELY AFFECT THE HOLDERS OF THE DEBENTURES);


(E)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE WITH RESPECT TO THE DEBENTURES AND TO ADD TO OR
CHANGE ANY OF THE PROVISIONS OF THIS INDENTURE AS SHALL BE NECESSARY TO PROVIDE
FOR OR FACILITATE THE ADMINISTRATION OF THE TRUSTS HEREUNDER BY MORE THAN ONE
TRUSTEE;


(F)            TO MAKE ANY CHANGE (OTHER THAN AS ELSEWHERE PROVIDED IN THIS
PARAGRAPH) THAT DOES NOT ADVERSELY AFFECT THE RIGHTS OF ANY SECURITYHOLDER IN
ANY MATERIAL RESPECT; OR


(G)           TO PROVIDE FOR THE ISSUANCE OF AND ESTABLISH THE FORM AND TERMS
AND CONDITIONS OF THE DEBENTURES, TO ESTABLISH THE FORM OF ANY CERTIFICATIONS
REQUIRED TO BE FURNISHED PURSUANT TO THE TERMS OF THIS INDENTURE OR THE
DEBENTURES, OR TO ADD TO THE RIGHTS OF THE HOLDERS OF DEBENTURES.

The Trustee is hereby authorized to join with the Company in the execution of
any such supplemental indenture, to make any further appropriate agreements and
stipulations which may be therein contained and to accept the conveyance,
transfer and assignment of any property thereunder, but the Trustee shall not be
obligated to, but may in its discretion, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or immunities under
this Indenture or otherwise.

40


--------------------------------------------------------------------------------


Any supplemental indenture authorized by the provisions of this Section 9.1 may
be executed by the Company and the Trustee without the consent of the holders of
any of the Debentures at the time outstanding, notwithstanding any of the
provisions of Section 9.2.


SECTION 9.2.           SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS.
WITH THE CONSENT (EVIDENCED AS PROVIDED IN SECTION 7.1) OF THE HOLDERS OF NOT
LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE DEBENTURES AT THE TIME
OUTSTANDING AFFECTED BY SUCH SUPPLEMENTAL INDENTURE (VOTING AS A CLASS), THE
COMPANY, WHEN AUTHORIZED BY A BOARD RESOLUTION, AND THE TRUSTEE MAY FROM TIME TO
TIME AND AT ANY TIME ENTER INTO AN INDENTURE OR INDENTURES SUPPLEMENTAL HERETO
FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY MANNER OR
ELIMINATING ANY OF THE PROVISIONS OF THIS INDENTURE OR OF ANY SUPPLEMENTAL
INDENTURE OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE HOLDERS OF THE
DEBENTURES; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL INDENTURE SHALL WITHOUT
THE CONSENT OF THE HOLDERS OF EACH DEBENTURE THEN OUTSTANDING AND AFFECTED
THEREBY (I) CHANGE THE FIXED MATURITY OF ANY DEBENTURE, OR REDUCE THE PRINCIPAL
AMOUNT THEREOF OR ANY PREMIUM THEREON, OR REDUCE THE RATE OR EXTEND THE TIME OF
PAYMENT OF INTEREST THEREON, OR REDUCE ANY AMOUNT PAYABLE ON REDEMPTION THEREOF
OR MAKE THE PRINCIPAL THEREOF OR ANY INTEREST OR PREMIUM THEREON PAYABLE IN ANY
COIN OR CURRENCY OTHER THAN THAT PROVIDED IN THE DEBENTURES, OR IMPAIR OR AFFECT
THE RIGHT OF ANY SECURITYHOLDER TO INSTITUTE SUIT FOR PAYMENT THEREOF OR IMPAIR
THE RIGHT OF REPAYMENT, IF ANY, AT THE OPTION OF THE HOLDER, OR (II) REDUCE THE
AFORESAID PERCENTAGE OF DEBENTURES THE HOLDERS OF WHICH ARE REQUIRED TO CONSENT
TO ANY SUCH SUPPLEMENTAL INDENTURE; PROVIDED FURTHER, HOWEVER, THAT IF THE
DEBENTURES ARE HELD BY A TRUST OR A TRUSTEE OF SUCH TRUST, SUCH SUPPLEMENTAL
INDENTURE SHALL NOT BE EFFECTIVE UNTIL THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF TRUST SECURITIES SHALL HAVE CONSENTED TO SUCH SUPPLEMENTAL INDENTURE;
PROVIDED FURTHER, HOWEVER, THAT IF THE CONSENT OF THE SECURITYHOLDER OF EACH
OUTSTANDING DEBENTURE IS REQUIRED, SUCH SUPPLEMENTAL INDENTURE SHALL NOT BE
EFFECTIVE UNTIL EACH HOLDER OF THE TRUST SECURITIES SHALL HAVE CONSENTED TO SUCH
SUPPLEMENTAL INDENTURE.

Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of Securityholders as aforesaid, the Trustee
shall join with the Company in the execution of such supplemental indenture
unless such supplemental indenture affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such supplemental
indenture.

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and addresses appear upon the Debenture
Register.  Any failure of the Trustee to mail such notice, or any defect
therein, shall not, however, in any way impair or affect the validity of any
such supplemental indenture.

It shall not be necessary for the consent of the Securityholders under this
Section 9.2 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.


SECTION 9.3.           EFFECT OF SUPPLEMENTAL INDENTURES. UPON THE EXECUTION OF
ANY SUPPLEMENTAL INDENTURE PURSUANT TO THE PROVISIONS OF THIS ARTICLE IX, THIS
INDENTURE SHALL BE AND BE DEEMED TO BE MODIFIED AND AMENDED IN ACCORDANCE
THEREWITH AND THE RESPECTIVE RIGHTS, LIMITATIONS OF RIGHTS, OBLIGATIONS, DUTIES
AND IMMUNITIES UNDER THIS INDENTURE OF THE TRUSTEE, THE COMPANY AND THE HOLDERS
OF DEBENTURES SHALL THEREAFTER BE DETERMINED, EXERCISED AND ENFORCED HEREUNDER
SUBJECT IN ALL RESPECTS TO SUCH MODIFICATIONS AND AMENDMENTS AND ALL THE TERMS
AND CONDITIONS OF ANY SUCH SUPPLEMENTAL INDENTURE SHALL BE AND BE DEEMED TO BE
PART OF THE TERMS AND CONDITIONS OF THIS INDENTURE FOR ANY AND ALL PURPOSES.

41


--------------------------------------------------------------------------------



SECTION 9.4.           NOTATION ON DEBENTURES. DEBENTURES AUTHENTICATED AND
DELIVERED AFTER THE EXECUTION OF ANY SUPPLEMENTAL INDENTURE PURSUANT TO THE
PROVISIONS OF THIS ARTICLE IX MAY BEAR A NOTATION AS TO ANY MATTER PROVIDED FOR
IN SUCH SUPPLEMENTAL INDENTURE.  IF THE COMPANY OR THE TRUSTEE SHALL SO
DETERMINE, NEW DEBENTURES SO MODIFIED AS TO CONFORM, IN THE OPINION OF THE BOARD
OF DIRECTORS OF THE COMPANY, TO ANY MODIFICATION OF THIS INDENTURE CONTAINED IN
ANY SUCH SUPPLEMENTAL INDENTURE MAY BE PREPARED AND EXECUTED BY THE COMPANY,
AUTHENTICATED BY THE TRUSTEE OR THE AUTHENTICATING AGENT AND DELIVERED IN
EXCHANGE FOR THE DEBENTURES THEN OUTSTANDING.


SECTION 9.5.           EVIDENCE OF COMPLIANCE OF SUPPLEMENTAL INDENTURE TO BE
FURNISHED TO TRUSTEE. THE TRUSTEE, SUBJECT TO THE PROVISIONS OF SECTIONS 6.1 AND
6.2, SHALL, IN ADDITION TO THE DOCUMENTS REQUIRED BY SECTION 14.6, RECEIVE AN
OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL AS CONCLUSIVE EVIDENCE THAT ANY
SUPPLEMENTAL INDENTURE EXECUTED PURSUANT HERETO COMPLIES WITH THE REQUIREMENTS
OF THIS ARTICLE IX.  THE TRUSTEE SHALL RECEIVE AN OPINION OF COUNSEL AS
CONCLUSIVE EVIDENCE THAT ANY SUPPLEMENTAL INDENTURE EXECUTED PURSUANT TO THIS
ARTICLE IX IS AUTHORIZED OR PERMITTED BY, AND CONFORMS TO, THE TERMS OF THIS
ARTICLE IX AND THAT IT IS PROPER FOR THE TRUSTEE UNDER THE PROVISIONS OF THIS
ARTICLE IX TO JOIN IN THE EXECUTION THEREOF.


ARTICLE X.
REDEMPTION OF SECURITIES


SECTION 10.1.        OPTIONAL REDEMPTION. THE COMPANY SHALL HAVE THE RIGHT
(SUBJECT TO THE RECEIPT BY THE COMPANY OF PRIOR APPROVAL (I) IF THE COMPANY IS A
BANK HOLDING COMPANY, FROM THE FEDERAL RESERVE, IF THEN REQUIRED UNDER
APPLICABLE CAPITAL GUIDELINES OR POLICIES OF THE FEDERAL RESERVE OR (II) IF THE
COMPANY IS A SAVINGS AND LOAN HOLDING COMPANY, FROM THE OTS, IF THEN REQUIRED
UNDER APPLICABLE CAPITAL GUIDELINES OR POLICIES OF THE OTS) TO REDEEM THE
DEBENTURES, IN WHOLE OR IN PART, BUT IN ALL CASES IN A PRINCIPAL AMOUNT WITH
INTEGRAL MULTIPLES OF $1,000.00, ON ANY INTEREST PAYMENT DATE ON OR AFTER THE
INTEREST PAYMENT DATE IN MARCH 2012 (THE “REDEMPTION DATE”), AT THE REDEMPTION
PRICE.


SECTION 10.2.        SPECIAL EVENT REDEMPTION. IF A SPECIAL EVENT SHALL OCCUR
AND BE CONTINUING, THE COMPANY SHALL HAVE THE RIGHT (SUBJECT TO THE RECEIPT BY
THE COMPANY OF PRIOR APPROVAL (I) IF THE COMPANY IS A BANK HOLDING COMPANY, FROM
THE FEDERAL RESERVE, IF THEN REQUIRED UNDER APPLICABLE CAPITAL GUIDELINES OR
POLICIES OF THE FEDERAL RESERVE OR (II) IF THE COMPANY IS A SAVINGS AND LOAN
HOLDING COMPANY, FROM THE OTS, IF THEN REQUIRED UNDER APPLICABLE CAPITAL
GUIDELINES OR POLICIES OF THE OTS) TO REDEEM THE DEBENTURES IN WHOLE, BUT NOT IN
PART, AT ANY INTEREST PAYMENT DATE, WITHIN 120 DAYS FOLLOWING THE OCCURRENCE OF
SUCH SPECIAL EVENT (THE “SPECIAL REDEMPTION DATE”) AT THE SPECIAL REDEMPTION
PRICE.  IF THE SPECIAL EVENT REDEMPTION OCCURS PRIOR TO THE INTEREST PAYMENT
DATE IN MARCH 2012, THE COMPANY SHALL APPOINT A QUOTATION AGENT, WHICH SHALL BE
A DESIGNEE OF THE INSTITUTIONAL TRUSTEE, FOR THE PURPOSE OF PERFORMING THE
SERVICES CONTEMPLATED IN, OR BY REFERENCE IN, THE DEFINITION OF SPECIAL
REDEMPTION PRICE.  ANY ERROR IN THE CALCULATION OF THE SPECIAL REDEMPTION PRICE
BY THE QUOTATION AGENT OR THE TRUSTEE MAY BE CORRECTED AT ANY TIME BY NOTICE
DELIVERED TO THE COMPANY AND THE HOLDERS OF THE DEBENTURES.  SUBJECT TO THE
CORRECTIVE RIGHTS SET FORTH ABOVE, ALL CERTIFICATES, COMMUNICATIONS, OPINIONS,
DETERMINATIONS, CALCULATIONS, QUOTATIONS AND DECISIONS GIVEN, EXPRESSED, MADE OR
OBTAINED FOR THE PURPOSES OF THE PROVISIONS RELATING TO THE PAYMENT AND
CALCULATION OF THE SPECIAL REDEMPTION PRICE ON THE DEBENTURES BY THE TRUSTEE OR
THE QUOTATION AGENT, AS THE CASE MAY BE, SHALL (IN THE ABSENCE OF WILLFUL
DEFAULT, BAD FAITH OR MANIFEST ERROR) BE FINAL, CONCLUSIVE AND BINDING ON THE
HOLDERS OF THE DEBENTURES AND THE COMPANY, AND NO LIABILITY SHALL ATTACH (EXCEPT
AS PROVIDED ABOVE) TO THE TRUSTEE OR THE QUOTATION AGENT IN CONNECTION WITH THE
EXERCISE OR NON-EXERCISE BY ANY OF THEM OF THEIR RESPECTIVE POWERS, DUTIES AND
DISCRETION.


SECTION 10.3.        NOTICE OF REDEMPTION; SELECTION OF DEBENTURES. IN CASE THE
COMPANY SHALL DESIRE TO EXERCISE THE RIGHT TO REDEEM ALL, OR, AS THE CASE MAY
BE, ANY PART OF THE DEBENTURES, IT SHALL CAUSE

42


--------------------------------------------------------------------------------



TO BE MAILED A NOTICE OF SUCH REDEMPTION AT LEAST 30 AND NOT MORE THAN 60 DAYS
PRIOR TO THE REDEMPTION DATE OR THE SPECIAL REDEMPTION DATE TO THE HOLDERS OF
DEBENTURES SO TO BE REDEEMED AS A WHOLE OR IN PART AT THEIR LAST ADDRESSES AS
THE SAME APPEAR ON THE DEBENTURE REGISTER.  SUCH MAILING SHALL BE BY FIRST CLASS
MAIL.  THE NOTICE IF MAILED IN THE MANNER HEREIN PROVIDED SHALL BE CONCLUSIVELY
PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER OR NOT THE HOLDER RECEIVES SUCH
NOTICE.  IN ANY CASE, FAILURE TO GIVE SUCH NOTICE BY MAIL OR ANY DEFECT IN THE
NOTICE TO THE HOLDER OF ANY DEBENTURE DESIGNATED FOR REDEMPTION AS A WHOLE OR IN
PART SHALL NOT AFFECT THE VALIDITY OF THE PROCEEDINGS FOR THE REDEMPTION OF ANY
OTHER DEBENTURE.

Each such notice of redemption shall specify the CUSIP number, if any, of the
Debentures to be redeemed, the Redemption Date or the Special Redemption Date,
as applicable, the Redemption Price or the Special Redemption Price, as
applicable, at which Debentures are to be redeemed, the place or places of
payment, that payment will be made upon presentation and surrender of such
Debentures, that interest accrued to the date fixed for redemption will be paid
as specified in said notice, and that on and after said date interest thereon or
on the portions thereof to be redeemed will cease to accrue.  If less than all
the Debentures are to be redeemed the notice of redemption shall specify the
numbers of the Debentures to be redeemed.  In case the Debentures are to be
redeemed in part only, the notice of redemption shall state the portion of the
principal amount thereof to be redeemed and shall state that on and after the
date fixed for redemption, upon surrender of such Debenture, a new Debenture or
Debentures in principal amount equal to the unredeemed portion thereof will be
issued.

Prior to 10:00 a.m. New York City time on the Redemption Date or Special
Redemption Date, as applicable, the Company will deposit with the Trustee or
with one or more paying agents an amount of money sufficient to redeem on the
Redemption Date or the Special Redemption Date, as applicable, all the
Debentures so called for redemption at the appropriate Redemption Price or
Special Redemption Price.

If all, or less than all, the Debentures are to be redeemed, the Company will
give the Trustee notice not less than 45 nor more than 60 days, respectively,
prior to the Redemption Date or Special Redemption Date, as applicable, as to
the aggregate principal amount of Debentures to be redeemed and the Trustee
shall select, in such manner as in its sole discretion it shall deem appropriate
and fair, the Debentures or portions thereof (in integral multiples of
$1,000.00) to be redeemed.


SECTION 10.4.        PAYMENT OF DEBENTURES CALLED FOR REDEMPTION. IF NOTICE OF
REDEMPTION HAS BEEN GIVEN AS PROVIDED IN SECTION 10.3, THE DEBENTURES OR
PORTIONS OF DEBENTURES WITH RESPECT TO WHICH SUCH NOTICE HAS BEEN GIVEN SHALL
BECOME DUE AND PAYABLE ON THE REDEMPTION DATE OR SPECIAL REDEMPTION DATE, AS
APPLICABLE, AND AT THE PLACE OR PLACES STATED IN SUCH NOTICE AT THE APPLICABLE
REDEMPTION PRICE OR SPECIAL REDEMPTION PRICE AND ON AND AFTER SAID DATE (UNLESS
THE COMPANY SHALL DEFAULT IN THE PAYMENT OF SUCH DEBENTURES AT THE REDEMPTION
PRICE OR SPECIAL REDEMPTION PRICE, AS APPLICABLE) INTEREST ON THE DEBENTURES OR
PORTIONS OF DEBENTURES SO CALLED FOR REDEMPTION SHALL CEASE TO ACCRUE.  ON
PRESENTATION AND SURRENDER OF SUCH DEBENTURES AT A PLACE OF PAYMENT SPECIFIED IN
SAID NOTICE, SUCH DEBENTURES OR THE SPECIFIED PORTIONS THEREOF SHALL BE PAID AND
REDEEMED BY THE COMPANY AT THE APPLICABLE REDEMPTION PRICE OR SPECIAL REDEMPTION
PRICE.

Upon presentation of any Debenture redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Company, a new Debenture or Debentures
of authorized denominations, in principal amount equal to the unredeemed portion
of the Debenture so presented.

43


--------------------------------------------------------------------------------


ARTICLE XI.
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE


SECTION 11.1.        COMPANY MAY CONSOLIDATE, ETC., ON CERTAIN TERMS. NOTHING
CONTAINED IN THIS INDENTURE OR IN THE DEBENTURES SHALL PREVENT ANY CONSOLIDATION
OR MERGER OF THE COMPANY WITH OR INTO ANY OTHER PERSON (WHETHER OR NOT
AFFILIATED WITH THE COMPANY) OR SUCCESSIVE CONSOLIDATIONS OR MERGERS IN WHICH
THE COMPANY OR ITS SUCCESSOR OR SUCCESSORS SHALL BE A PARTY OR PARTIES, OR SHALL
PREVENT ANY SALE, CONVEYANCE, TRANSFER OR OTHER DISPOSITION OF THE PROPERTY OF
THE COMPANY OR ITS SUCCESSOR OR SUCCESSORS AS AN ENTIRETY, OR SUBSTANTIALLY AS
AN ENTIRETY, TO ANY OTHER PERSON (WHETHER OR NOT AFFILIATED WITH THE COMPANY, OR
ITS SUCCESSOR OR SUCCESSORS) AUTHORIZED TO ACQUIRE AND OPERATE THE SAME;
PROVIDED, HOWEVER, THAT THE COMPANY HEREBY COVENANTS AND AGREES THAT, UPON ANY
SUCH CONSOLIDATION, MERGER (WHERE THE COMPANY IS NOT THE SURVIVING CORPORATION),
SALE, CONVEYANCE, TRANSFER OR OTHER DISPOSITION, THE DUE AND PUNCTUAL PAYMENT OF
THE PRINCIPAL OF (AND PREMIUM, IF ANY) AND INTEREST ON ALL OF THE DEBENTURES IN
ACCORDANCE WITH THEIR TERMS, ACCORDING TO THEIR TENOR, AND THE DUE AND PUNCTUAL
PERFORMANCE AND OBSERVANCE OF ALL THE COVENANTS AND CONDITIONS OF THIS INDENTURE
TO BE KEPT OR PERFORMED BY THE COMPANY, SHALL BE EXPRESSLY ASSUMED BY
SUPPLEMENTAL INDENTURE SATISFACTORY IN FORM TO THE TRUSTEE EXECUTED AND
DELIVERED TO THE TRUSTEE BY THE ENTITY FORMED BY SUCH CONSOLIDATION, OR INTO
WHICH THE COMPANY SHALL HAVE BEEN MERGED, OR BY THE ENTITY WHICH SHALL HAVE
ACQUIRED SUCH PROPERTY.


SECTION 11.2.        SUCCESSOR ENTITY TO BE SUBSTITUTED. IN CASE OF ANY SUCH
CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER OR OTHER DISPOSITION AND UPON
THE ASSUMPTION BY THE SUCCESSOR ENTITY, BY SUPPLEMENTAL INDENTURE, EXECUTED AND
DELIVERED TO THE TRUSTEE AND SATISFACTORY IN FORM TO THE TRUSTEE, OF THE DUE AND
PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST ON ALL OF
THE DEBENTURES AND THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE OF ALL OF THE
COVENANTS AND CONDITIONS OF THIS INDENTURE TO BE PERFORMED OR OBSERVED BY THE
COMPANY, SUCH SUCCESSOR ENTITY SHALL SUCCEED TO AND BE SUBSTITUTED FOR THE
COMPANY, WITH THE SAME EFFECT AS IF IT HAD BEEN NAMED HEREIN AS THE COMPANY, AND
THEREUPON THE PREDECESSOR ENTITY SHALL BE RELIEVED OF ANY FURTHER LIABILITY OR
OBLIGATION HEREUNDER OR UPON THE DEBENTURES.  SUCH SUCCESSOR ENTITY THEREUPON
MAY CAUSE TO BE SIGNED, AND MAY ISSUE IN ITS OWN NAME, ANY OR ALL OF THE
DEBENTURES ISSUABLE HEREUNDER WHICH THERETOFORE SHALL NOT HAVE BEEN SIGNED BY
THE COMPANY AND DELIVERED TO THE TRUSTEE OR THE AUTHENTICATING AGENT; AND, UPON
THE ORDER OF SUCH SUCCESSOR ENTITY INSTEAD OF THE COMPANY AND SUBJECT TO ALL THE
TERMS, CONDITIONS AND LIMITATIONS IN THIS INDENTURE PRESCRIBED, THE TRUSTEE OR
THE AUTHENTICATING AGENT SHALL AUTHENTICATE AND DELIVER ANY DEBENTURES WHICH
PREVIOUSLY SHALL HAVE BEEN SIGNED AND DELIVERED BY THE OFFICERS OF THE COMPANY,
TO THE TRUSTEE OR THE AUTHENTICATING AGENT FOR AUTHENTICATION, AND ANY
DEBENTURES WHICH SUCH SUCCESSOR ENTITY THEREAFTER SHALL CAUSE TO BE SIGNED AND
DELIVERED TO THE TRUSTEE OR THE AUTHENTICATING AGENT FOR THAT PURPOSE.  ALL THE
DEBENTURES SO ISSUED SHALL IN ALL RESPECTS HAVE THE SAME LEGAL RANK AND BENEFIT
UNDER THIS INDENTURE AS THE DEBENTURES THERETOFORE OR THEREAFTER ISSUED IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE AS THOUGH ALL OF SUCH DEBENTURES HAD
BEEN ISSUED AT THE DATE OF THE EXECUTION HEREOF.


SECTION 11.3.        OPINION OF COUNSEL TO BE GIVEN TO TRUSTEE. THE TRUSTEE,
SUBJECT TO THE PROVISIONS OF SECTIONS 6.1 AND 6.2, SHALL RECEIVE, IN ADDITION TO
THE OPINION OF COUNSEL REQUIRED BY SECTION 9.5, AN OPINION OF COUNSEL AS
CONCLUSIVE EVIDENCE THAT ANY CONSOLIDATION, MERGER, SALE, CONVEYANCE, TRANSFER
OR OTHER DISPOSITION, AND ANY ASSUMPTION, PERMITTED OR REQUIRED BY THE TERMS OF
THIS ARTICLE XI COMPLIES WITH THE PROVISIONS OF THIS ARTICLE XI.


ARTICLE XII.
SATISFACTION AND DISCHARGE OF INDENTURE


SECTION 12.1.        DISCHARGE OF INDENTURE. WHEN

(a)                                  the Company shall deliver to the Trustee
for cancellation all Debentures theretofore authenticated (other than any
Debentures which shall have been destroyed, lost or stolen and which shall have
been replaced or paid as provided in Section 2.6) and not theretofore canceled,
or

44


--------------------------------------------------------------------------------


(b)                                 all the Debentures not theretofore canceled
or delivered to the Trustee for cancellation shall have become due and payable,
or are by their terms to become due and payable within 1 year or are to be
called for redemption within 1 year under arrangements satisfactory to the
Trustee for the giving of notice of redemption, and the Company shall deposit
with the Trustee, in trust, funds, which shall be immediately due and payable,
sufficient to pay at maturity or upon redemption all of the Debentures (other
than any Debentures which shall have been destroyed, lost or stolen and which
shall have been replaced or paid as provided in Section 2.6) not theretofore
canceled or delivered to the Trustee for cancellation, including principal and
premium, if any, and interest due or to become due to such date of maturity or
redemption date, as the case may be, but excluding, however, the amount of any
moneys for the payment of principal of, and premium, if any, or interest on the
Debentures (1) theretofore repaid to the Company in accordance with the
provisions of Section 12.4, or (2) paid to any state or to the District of
Columbia pursuant to its unclaimed property or similar laws,

and if in the case of either clause (a) or clause (b) the Company shall also pay
or cause to be paid all other sums payable hereunder by the Company, then this
Indenture shall cease to be of further effect except for the provisions of
Sections 2.5, 2.6, 2.8, 3.1, 3.2, 3.4, 6.6, 6.8, 6.9 and 12.4 hereof shall
survive until such Debentures shall mature and be paid.  Thereafter,
Sections 6.6 and 12.4 shall survive, and the Trustee, on demand of the Company
accompanied by an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with, and at the cost and
expense of the Company, shall execute proper instruments acknowledging
satisfaction of and discharging this Indenture.  The Company agrees to reimburse
the Trustee for any costs or expenses thereafter reasonably and properly
incurred by the Trustee in connection with this Indenture or the Debentures.


SECTION 12.2.        DEPOSITED MONEYS TO BE HELD IN TRUST BY TRUSTEE. SUBJECT TO
THE PROVISIONS OF SECTION 12.4, ALL MONEYS DEPOSITED WITH THE TRUSTEE PURSUANT
TO SECTION 12.1 SHALL BE HELD IN TRUST IN A NON-INTEREST BEARING ACCOUNT AND
APPLIED BY IT TO THE PAYMENT, EITHER DIRECTLY OR THROUGH ANY PAYING AGENT
(INCLUDING THE COMPANY IF ACTING AS ITS OWN PAYING AGENT), TO THE HOLDERS OF THE
PARTICULAR DEBENTURES FOR THE PAYMENT OF WHICH SUCH MONEYS HAVE BEEN DEPOSITED
WITH THE TRUSTEE, OF ALL SUMS DUE AND TO BECOME DUE THEREON FOR PRINCIPAL, AND
PREMIUM, IF ANY, AND INTEREST.


SECTION 12.3.        PAYING AGENT TO REPAY MONEYS HELD. UPON THE SATISFACTION
AND DISCHARGE OF THIS INDENTURE ALL MONEYS THEN HELD BY ANY PAYING AGENT OF THE
DEBENTURES (OTHER THAN THE TRUSTEE) SHALL, UPON DEMAND OF THE COMPANY, BE REPAID
TO IT OR PAID TO THE TRUSTEE, AND THEREUPON SUCH PAYING AGENT SHALL BE RELEASED
FROM ALL FURTHER LIABILITY WITH RESPECT TO SUCH MONEYS.


SECTION 12.4.        RETURN OF UNCLAIMED MONEYS. ANY MONEYS DEPOSITED WITH OR
PAID TO THE TRUSTEE OR ANY PAYING AGENT FOR PAYMENT OF THE PRINCIPAL OF, AND
PREMIUM, IF ANY, OR INTEREST ON DEBENTURES AND NOT APPLIED BUT REMAINING
UNCLAIMED BY THE HOLDERS OF DEBENTURES FOR 2 YEARS AFTER THE DATE UPON WHICH THE
PRINCIPAL OF, AND PREMIUM, IF ANY, OR INTEREST ON SUCH DEBENTURES, AS THE CASE
MAY BE, SHALL HAVE BECOME DUE AND PAYABLE, SHALL, SUBJECT TO APPLICABLE
ESCHEATMENT LAWS, BE REPAID TO THE COMPANY BY THE TRUSTEE OR SUCH PAYING AGENT
ON WRITTEN DEMAND; AND THE HOLDER OF ANY OF THE DEBENTURES SHALL THEREAFTER LOOK
ONLY TO THE COMPANY FOR ANY PAYMENT WHICH SUCH HOLDER MAY BE ENTITLED TO
COLLECT, AND ALL LIABILITY OF THE TRUSTEE OR SUCH PAYING AGENT WITH RESPECT TO
SUCH MONEYS SHALL THEREUPON CEASE.

45


--------------------------------------------------------------------------------



ARTICLE XIII.
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS


SECTION 13.1.        INDENTURE AND DEBENTURES SOLELY CORPORATE OBLIGATIONS. NO
RECOURSE FOR THE PAYMENT OF THE PRINCIPAL OF OR PREMIUM, IF ANY, OR INTEREST ON
ANY DEBENTURE, OR FOR ANY CLAIM BASED THEREON OR OTHERWISE IN RESPECT THEREOF,
AND NO RECOURSE UNDER OR UPON ANY OBLIGATION, COVENANT OR AGREEMENT OF THE
COMPANY IN THIS INDENTURE OR IN ANY SUPPLEMENTAL INDENTURE, OR IN ANY SUCH
DEBENTURE, OR BECAUSE OF THE CREATION OF ANY INDEBTEDNESS REPRESENTED THEREBY,
SHALL BE HAD AGAINST ANY INCORPORATOR, STOCKHOLDER, EMPLOYEE, OFFICER OR
DIRECTOR, AS SUCH, PAST, PRESENT OR FUTURE, OF THE COMPANY OR OF ANY SUCCESSOR
PERSON OF THE COMPANY, EITHER DIRECTLY OR THROUGH THE COMPANY OR ANY SUCCESSOR
PERSON OF THE COMPANY, WHETHER BY VIRTUE OF ANY CONSTITUTION, STATUTE OR RULE OF
LAW, OR BY THE ENFORCEMENT OF ANY ASSESSMENT OR PENALTY OR OTHERWISE, IT BEING
EXPRESSLY UNDERSTOOD THAT ALL SUCH LIABILITY IS HEREBY EXPRESSLY WAIVED AND
RELEASED AS A CONDITION OF, AND AS A CONSIDERATION FOR, THE EXECUTION OF THIS
INDENTURE AND THE ISSUE OF THE DEBENTURES.


ARTICLE XIV.
MISCELLANEOUS PROVISIONS


SECTION 14.1.        SUCCESSORS. ALL THE COVENANTS, STIPULATIONS, PROMISES AND
AGREEMENTS OF THE COMPANY IN THIS INDENTURE SHALL BIND ITS SUCCESSORS AND
ASSIGNS WHETHER SO EXPRESSED OR NOT.


SECTION 14.2.        OFFICIAL ACTS BY SUCCESSOR ENTITY. ANY ACT OR PROCEEDING BY
ANY PROVISION OF THIS INDENTURE AUTHORIZED OR REQUIRED TO BE DONE OR PERFORMED
BY ANY BOARD, COMMITTEE OR OFFICER OF THE COMPANY SHALL AND MAY BE DONE AND
PERFORMED WITH LIKE FORCE AND EFFECT BY THE LIKE BOARD, COMMITTEE, OFFICER OR
OTHER AUTHORIZED PERSON OF ANY ENTITY THAT SHALL AT THE TIME BE THE LAWFUL
SUCCESSOR OF THE COMPANY.


SECTION 14.3.        SURRENDER OF COMPANY POWERS. THE COMPANY BY INSTRUMENT IN
WRITING EXECUTED BY AUTHORITY OF AT LEAST 2/3 (TWO-THIRDS) OF ITS BOARD OF
DIRECTORS AND DELIVERED TO THE TRUSTEE MAY SURRENDER ANY OF THE POWERS RESERVED
TO THE COMPANY AND THEREUPON SUCH POWER SO SURRENDERED SHALL TERMINATE BOTH AS
TO THE COMPANY, AND AS TO ANY PERMITTED SUCCESSOR.


SECTION 14.4.        ADDRESSES FOR NOTICES, ETC. ANY NOTICE, CONSENT, DIRECTION,
REQUEST, AUTHORIZATION, WAIVER OR DEMAND WHICH BY ANY PROVISION OF THIS
INDENTURE IS REQUIRED OR PERMITTED TO BE GIVEN, MADE, FURNISHED OR SERVED BY THE
TRUSTEE OR BY THE SECURITYHOLDERS ON OR TO THE COMPANY MAY BE GIVEN OR SERVED IN
WRITING BY BEING DEPOSITED POSTAGE PREPAID BY REGISTERED OR CERTIFIED MAIL IN A
POST OFFICE LETTER BOX ADDRESSED (UNTIL ANOTHER ADDRESS IS FILED BY THE COMPANY,
WITH THE TRUSTEE FOR THE PURPOSE) TO THE COMPANY, 1880 CENTURY PARK EAST,
SUITE 800, LOS ANGELES, CALIFORNIA  90067, ATTENTION:  DAVID R. BROWN.  ANY
NOTICE, CONSENT, DIRECTION, REQUEST, AUTHORIZATION, WAIVER OR DEMAND BY ANY
SECURITYHOLDER OR THE COMPANY TO OR UPON THE TRUSTEE SHALL BE DEEMED TO HAVE
BEEN SUFFICIENTLY GIVEN OR MADE, FOR ALL PURPOSES, IF GIVEN OR MADE IN WRITING
AT THE OFFICE OF THE TRUSTEE, ADDRESSED TO THE TRUSTEE, RODNEY SQUARE NORTH,
1100 NORTH MARKET STREET, WILMINGTON, DELAWARE  19890-1600, ATTENTION: 
CORPORATE TRUST ADMINISTRATION.  ANY NOTICE, CONSENT, DIRECTION, REQUEST,
AUTHORIZATION, WAIVER OR DEMAND ON OR TO ANY SECURITYHOLDER SHALL BE DEEMED TO
HAVE BEEN SUFFICIENTLY GIVEN OR MADE, FOR ALL PURPOSES, IF GIVEN OR MADE IN
WRITING AT THE ADDRESS SET FORTH IN THE DEBENTURE REGISTER.


SECTION 14.5.        GOVERNING LAW. THIS INDENTURE AND EACH DEBENTURE SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAW OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF SAID
STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

46


--------------------------------------------------------------------------------



SECTION 14.6.        EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT. UPON ANY
APPLICATION OR DEMAND BY THE COMPANY TO THE TRUSTEE TO TAKE ANY ACTION UNDER ANY
OF THE PROVISIONS OF THIS INDENTURE, THE COMPANY SHALL FURNISH TO THE TRUSTEE AN
OFFICERS’ CERTIFICATE STATING THAT IN THE OPINION OF THE SIGNERS ALL CONDITIONS
PRECEDENT, IF ANY, PROVIDED FOR IN THIS INDENTURE RELATING TO THE PROPOSED
ACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF COUNSEL STATING THAT, IN THE
OPINION OF SUCH COUNSEL, ALL SUCH CONDITIONS PRECEDENT HAVE BEEN COMPLIED WITH.

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture shall include (1) a statement that the person making such
certificate or opinion has read such covenant or condition; (2) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and (4) a statement as to whether or not in the opinion of such
person, such condition or covenant has been complied with.


SECTION 14.7.        TABLE OF CONTENTS, HEADINGS, ETC. THE TABLE OF CONTENTS AND
THE TITLES AND HEADINGS OF THE ARTICLES AND SECTIONS OF THIS INDENTURE HAVE BEEN
INSERTED FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT TO BE CONSIDERED A PART
HEREOF, AND SHALL IN NO WAY MODIFY OR RESTRICT ANY OF THE TERMS OR PROVISIONS
HEREOF.


SECTION 14.8.        EXECUTION IN COUNTERPARTS. THIS INDENTURE MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


SECTION 14.9.        SEPARABILITY. IN CASE ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS INDENTURE OR IN THE DEBENTURES SHALL FOR ANY REASON BE HELD TO
BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY
OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISIONS OF THIS INDENTURE OR
OF SUCH DEBENTURES, BUT THIS INDENTURE AND SUCH DEBENTURES SHALL BE CONSTRUED AS
IF SUCH INVALID OR ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED
HEREIN OR THEREIN.


SECTION 14.10.      ASSIGNMENT. THE COMPANY WILL HAVE THE RIGHT AT ALL TIMES TO
ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS INDENTURE TO A DIRECT OR
INDIRECT WHOLLY OWNED SUBSIDIARY OF THE COMPANY, PROVIDED THAT, IN THE EVENT OF
ANY SUCH ASSIGNMENT, THE COMPANY WILL REMAIN LIABLE FOR ALL SUCH OBLIGATIONS. 
SUBJECT TO THE FOREGOING, THIS INDENTURE IS BINDING UPON AND INURES TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THIS
INDENTURE MAY NOT OTHERWISE BE ASSIGNED BY THE PARTIES HERETO.


SECTION 14.11.      ACKNOWLEDGMENT OF RIGHTS. THE COMPANY AGREES THAT, WITH
RESPECT TO ANY DEBENTURES HELD BY THE TRUST OR THE INSTITUTIONAL TRUSTEE OF THE
TRUST, IF THE INSTITUTIONAL TRUSTEE OF THE TRUST FAILS TO ENFORCE ITS RIGHTS
UNDER THIS INDENTURE AS THE HOLDER OF DEBENTURES HELD AS THE ASSETS OF SUCH
TRUST AFTER THE HOLDERS OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES OF SUCH TRUST HAVE SO DIRECTED SUCH INSTITUTIONAL TRUSTEE, A HOLDER
OF RECORD OF SUCH CAPITAL SECURITIES MAY, TO THE FULLEST EXTENT PERMITTED BY
LAW, INSTITUTE LEGAL PROCEEDINGS DIRECTLY AGAINST THE COMPANY TO ENFORCE SUCH
INSTITUTIONAL TRUSTEE’S RIGHTS UNDER THIS INDENTURE WITHOUT FIRST INSTITUTING
ANY LEGAL PROCEEDINGS AGAINST SUCH TRUSTEE OR ANY OTHER PERSON.  NOTWITHSTANDING
THE FOREGOING, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND SUCH
EVENT IS ATTRIBUTABLE TO THE FAILURE OF THE COMPANY TO PAY INTEREST (OR PREMIUM,
IF ANY) OR PRINCIPAL ON THE DEBENTURES ON THE DATE SUCH INTEREST (OR PREMIUM, IF
ANY) OR PRINCIPAL IS OTHERWISE PAYABLE (OR IN THE CASE OF REDEMPTION, ON THE
REDEMPTION DATE), THE COMPANY AGREES THAT A HOLDER OF RECORD OF CAPITAL
SECURITIES OF THE TRUST MAY DIRECTLY INSTITUTE A PROCEEDING AGAINST THE COMPANY
FOR ENFORCEMENT OF PAYMENT TO SUCH HOLDER DIRECTLY OF THE PRINCIPAL OF (OR
PREMIUM, IF ANY) OR INTEREST ON THE

47


--------------------------------------------------------------------------------



DEBENTURES HAVING AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE
LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES OF SUCH HOLDER ON OR AFTER THE
RESPECTIVE DUE DATE SPECIFIED IN THE DEBENTURES.


ARTICLE XV.
SUBORDINATION OF DEBENTURES


SECTION 15.1.        AGREEMENT TO SUBORDINATE. THE COMPANY COVENANTS AND AGREES,
AND EACH HOLDER OF DEBENTURES BY SUCH SECURITYHOLDER’S ACCEPTANCE THEREOF
LIKEWISE COVENANTS AND AGREES, THAT ALL DEBENTURES SHALL BE ISSUED SUBJECT TO
THE PROVISIONS OF THIS ARTICLE XV; AND EACH HOLDER OF A DEBENTURE, WHETHER UPON
ORIGINAL ISSUE OR UPON TRANSFER OR ASSIGNMENT THEREOF, ACCEPTS AND AGREES TO BE
BOUND BY SUCH PROVISIONS.

The payment by the Company of the principal of, and premium, if any, and
interest on all Debentures shall, to the extent and in the manner hereinafter
set forth, be subordinated and junior in right of payment to the prior payment
in full of all Senior Indebtedness of the Company, whether outstanding at the
date of this Indenture or thereafter incurred; provided, however, that the
Debentures shall rank pari passu in all material respects with any current
indebtedness, liabilities or obligations of the Company, or any Subsidiary of
the Company, under debt securities (or guarantees in respect of debt securities)
issued to any trust, or a trustee of a trust, partnership or other entity
affiliated with the Company that is, directly or indirectly, a finance
subsidiary (as such term is defined in Rule 3a-5 under the Investment Company
Act of 1940) or other financing vehicle of the Company or any Subsidiary of the
Company in connection with the issuance by that entity of preferred securities
or other securities that are eligible to qualify for Tier 1 capital treatment
(or its then equivalent) for purposes of the capital adequacy guidelines of the
Federal Reserve, as then in effect and applicable to the Company.

No provision of this Article XV shall prevent the occurrence of any default or
Event of Default hereunder.


SECTION 15.2.        DEFAULT ON SENIOR INDEBTEDNESS. IN THE EVENT AND DURING THE
CONTINUATION OF ANY DEFAULT BY THE COMPANY IN THE PAYMENT OF PRINCIPAL, PREMIUM,
INTEREST OR ANY OTHER PAYMENT DUE ON ANY SENIOR INDEBTEDNESS OF THE COMPANY
FOLLOWING ANY GRACE PERIOD, OR IN THE EVENT THAT THE MATURITY OF ANY SENIOR
INDEBTEDNESS OF THE COMPANY HAS BEEN ACCELERATED BECAUSE OF A DEFAULT AND SUCH
ACCELERATION HAS NOT BEEN RESCINDED OR CANCELED AND SUCH SENIOR INDEBTEDNESS HAS
NOT BEEN PAID IN FULL, THEN, IN EITHER CASE, NO PAYMENT SHALL BE MADE BY THE
COMPANY WITH RESPECT TO THE PRINCIPAL (INCLUDING REDEMPTION) OF, OR PREMIUM, IF
ANY, OR INTEREST ON THE DEBENTURES.

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.2, such payment shall, subject to Section 15.7, be held in trust
for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness or their respective representatives, or to the trustee or
trustees under any indenture pursuant to which any of such Senior Indebtedness
may have been issued, as their respective interests may appear, but only to the
extent that the holders of the Senior Indebtedness (or their representative or
representatives or a trustee) notify the Trustee in writing within 90 days of
such payment of the amounts then due and owing on the Senior Indebtedness and
only the amounts specified in such notice to the Trustee shall be paid to the
holders of Senior Indebtedness.


SECTION 15.3.        LIQUIDATION, DISSOLUTION, BANKRUPTCY. UPON ANY PAYMENT BY
THE COMPANY OR DISTRIBUTION OF ASSETS OF THE COMPANY OF ANY KIND OR CHARACTER,
WHETHER IN CASH, PROPERTY OR SECURITIES, TO CREDITORS UPON ANY DISSOLUTION OR
WINDING-UP OR LIQUIDATION OR REORGANIZATION OF THE COMPANY, WHETHER VOLUNTARY OR
INVOLUNTARY OR IN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER PROCEEDINGS, ALL
AMOUNTS DUE UPON ALL SENIOR INDEBTEDNESS OF THE COMPANY SHALL FIRST BE PAID IN
FULL, OR PAYMENT THEREOF PROVIDED FOR IN MONEY IN ACCORDANCE WITH ITS TERMS,
BEFORE ANY PAYMENT IS MADE BY THE COMPANY, ON ACCOUNT OF THE

48


--------------------------------------------------------------------------------



PRINCIPAL (AND PREMIUM, IF ANY) OR INTEREST ON THE DEBENTURES.  UPON ANY SUCH
DISSOLUTION OR WINDING-UP OR LIQUIDATION OR REORGANIZATION, ANY PAYMENT BY THE
COMPANY, OR DISTRIBUTION OF ASSETS OF THE COMPANY OF ANY KIND OR CHARACTER,
WHETHER IN CASH, PROPERTY OR SECURITIES, TO WHICH THE SECURITYHOLDERS OR THE
TRUSTEE WOULD BE ENTITLED TO RECEIVE FROM THE COMPANY, EXCEPT FOR THE PROVISIONS
OF THIS ARTICLE XV, SHALL BE PAID BY THE COMPANY, OR BY ANY RECEIVER, TRUSTEE IN
BANKRUPTCY, LIQUIDATING TRUSTEE, AGENT OR OTHER PERSON MAKING SUCH PAYMENT OR
DISTRIBUTION, OR BY THE SECURITYHOLDERS OR BY THE TRUSTEE UNDER THIS INDENTURE
IF RECEIVED BY THEM OR IT, DIRECTLY TO THE HOLDERS OF SENIOR INDEBTEDNESS (PRO
RATA TO SUCH HOLDERS ON THE BASIS OF THE RESPECTIVE AMOUNTS OF SENIOR
INDEBTEDNESS HELD BY SUCH HOLDERS, AS CALCULATED BY THE COMPANY) OR THEIR
REPRESENTATIVE OR REPRESENTATIVES, OR TO THE TRUSTEE OR TRUSTEES UNDER ANY
INDENTURE PURSUANT TO WHICH ANY INSTRUMENTS EVIDENCING SUCH SENIOR INDEBTEDNESS
MAY HAVE BEEN ISSUED, AS THEIR RESPECTIVE INTERESTS MAY APPEAR, TO THE EXTENT
NECESSARY TO PAY SUCH SENIOR INDEBTEDNESS IN FULL, IN MONEY OR MONEY’S WORTH,
AFTER GIVING EFFECT TO ANY CONCURRENT PAYMENT OR DISTRIBUTION TO OR FOR THE
HOLDERS OF SUCH SENIOR INDEBTEDNESS, BEFORE ANY PAYMENT OR DISTRIBUTION IS MADE
TO THE SECURITYHOLDERS OR TO THE TRUSTEE.

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Indebtedness is paid in full, or provision is made for such payment
in money in accordance with its terms, such payment or distribution shall be
held in trust for the benefit of and shall be paid over or delivered to the
holders of such Senior Indebtedness or their representative or representatives,
or to the trustee or trustees under any indenture pursuant to which any
instruments evidencing such Senior Indebtedness may have been issued, as their
respective interests may appear, as calculated by the Company, for application
to the payment of all Senior Indebtedness, remaining unpaid to the extent
necessary to pay such Senior Indebtedness in full in money in accordance with
its terms, after giving effect to any concurrent payment or distribution to or
for the benefit of the holders of such Senior Indebtedness.

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Debentures to the payment of all Senior Indebtedness, that may at the time
be outstanding, provided that (i) such Senior Indebtedness is assumed by the new
corporation, if any, resulting from any such reorganization or readjustment, and
(ii) the rights of the holders of such Senior Indebtedness are not, without the
consent of such holders, altered by such reorganization or readjustment.  The
consolidation of the Company with, or the merger of the Company into, another
corporation or the liquidation or dissolution of the Company following the
conveyance or transfer of its property as an entirety, or substantially as an
entirety, to another corporation upon the terms and conditions provided for in
Article XI of this Indenture shall not be deemed a dissolution, winding-up,
liquidation or reorganization for the purposes of this Section if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, comply with the conditions stated in Article XI of this Indenture. 
Nothing in Section 15.2 or in this Section shall apply to claims of, or payments
to, the Trustee under or pursuant to Section 6.6 of this Indenture.


SECTION 15.4.        SUBROGATION. SUBJECT TO THE PAYMENT IN FULL OF ALL SENIOR
INDEBTEDNESS, THE SECURITYHOLDERS SHALL BE SUBROGATED TO THE RIGHTS OF THE
HOLDERS OF SUCH SENIOR INDEBTEDNESS TO RECEIVE PAYMENTS OR DISTRIBUTIONS OF
CASH, PROPERTY OR SECURITIES OF THE COMPANY, APPLICABLE TO SUCH SENIOR
INDEBTEDNESS UNTIL THE PRINCIPAL OF (AND PREMIUM, IF ANY) AND INTEREST ON THE
DEBENTURES SHALL BE PAID IN FULL.  FOR THE PURPOSES OF SUCH SUBROGATION, NO
PAYMENTS OR DISTRIBUTIONS TO THE HOLDERS OF SUCH SENIOR INDEBTEDNESS OF ANY
CASH, PROPERTY OR SECURITIES TO WHICH THE SECURITYHOLDERS OR THE TRUSTEE WOULD
BE ENTITLED EXCEPT FOR THE PROVISIONS OF THIS ARTICLE XV, AND NO PAYMENT OVER
PURSUANT TO THE PROVISIONS OF THIS ARTICLE XV TO OR FOR THE BENEFIT OF THE
HOLDERS OF SUCH SENIOR INDEBTEDNESS BY SECURITYHOLDERS OR THE

49


--------------------------------------------------------------------------------



TRUSTEE, SHALL, AS BETWEEN THE COMPANY, ITS CREDITORS OTHER THAN HOLDERS OF
SENIOR INDEBTEDNESS OF THE COMPANY, AND THE HOLDERS OF THE DEBENTURES BE DEEMED
TO BE A PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR ON ACCOUNT OF SUCH SENIOR
INDEBTEDNESS.  IT IS UNDERSTOOD THAT THE PROVISIONS OF THIS ARTICLE XV ARE AND
ARE INTENDED SOLELY FOR THE PURPOSES OF DEFINING THE RELATIVE RIGHTS OF THE
HOLDERS OF THE SECURITIES, ON THE ONE HAND, AND THE HOLDERS OF SUCH SENIOR
INDEBTEDNESS, ON THE OTHER HAND.

Nothing contained in this Article XV or elsewhere in this Indenture or in the
Debentures is intended to or shall impair, as between the Company, its creditors
other than the holders of Senior Indebtedness, and the holders of the
Debentures, the obligation of the Company, which is absolute and unconditional,
to pay to the holders of the Debentures the principal of (and premium, if any)
and interest on the Debentures as and when the same shall become due and payable
in accordance with their terms, or is intended to or shall affect the relative
rights of the holders of the Debentures and creditors of the Company, other than
the holders of Senior Indebtedness, nor shall anything herein or therein prevent
the Trustee or the holder of any Debenture from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article XV of the holders of such Senior
Indebtedness in respect of cash, property or securities of the Company, received
upon the exercise of any such remedy.

Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Indebtedness
and other indebtedness of the Company, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.


SECTION 15.5.        TRUSTEE TO EFFECTUATE SUBORDINATION. EACH SECURITYHOLDER BY
SUCH SECURITYHOLDER’S ACCEPTANCE THEREOF AUTHORIZES AND DIRECTS THE TRUSTEE ON
SUCH SECURITYHOLDER’S BEHALF TO TAKE SUCH ACTION AS MAY BE NECESSARY OR
APPROPRIATE TO EFFECTUATE THE SUBORDINATION PROVIDED IN THIS ARTICLE XV AND
APPOINTS THE TRUSTEE SUCH SECURITYHOLDER’S ATTORNEY-IN-FACT FOR ANY AND ALL SUCH
PURPOSES.


SECTION 15.6.        NOTICE BY THE COMPANY. THE COMPANY SHALL GIVE PROMPT
WRITTEN NOTICE TO A RESPONSIBLE OFFICER OF THE TRUSTEE AT THE PRINCIPAL OFFICE
OF THE TRUSTEE OF ANY FACT KNOWN TO THE COMPANY THAT WOULD PROHIBIT THE MAKING
OF ANY PAYMENT OF MONIES TO OR BY THE TRUSTEE IN RESPECT OF THE DEBENTURES
PURSUANT TO THE PROVISIONS OF THIS ARTICLE XV.  NOTWITHSTANDING THE PROVISIONS
OF THIS ARTICLE XV OR ANY OTHER PROVISION OF THIS INDENTURE, THE TRUSTEE SHALL
NOT BE CHARGED WITH KNOWLEDGE OF THE EXISTENCE OF ANY FACTS THAT WOULD PROHIBIT
THE MAKING OF ANY PAYMENT OF MONIES TO OR BY THE TRUSTEE IN RESPECT OF THE
DEBENTURES PURSUANT TO THE PROVISIONS OF THIS ARTICLE XV, UNLESS AND UNTIL A
RESPONSIBLE OFFICER OF THE TRUSTEE AT THE PRINCIPAL OFFICE OF THE TRUSTEE SHALL
HAVE RECEIVED WRITTEN NOTICE THEREOF FROM THE COMPANY OR A HOLDER OR HOLDERS OF
SENIOR INDEBTEDNESS OR FROM ANY TRUSTEE THEREFOR; AND BEFORE THE RECEIPT OF ANY
SUCH WRITTEN NOTICE, THE TRUSTEE, SUBJECT TO THE PROVISIONS OF ARTICLE VI OF
THIS INDENTURE, SHALL BE ENTITLED IN ALL RESPECTS TO ASSUME THAT NO SUCH FACTS
EXIST; PROVIDED, HOWEVER, THAT IF THE TRUSTEE SHALL NOT HAVE RECEIVED THE NOTICE
PROVIDED FOR IN THIS SECTION AT LEAST 2 BUSINESS DAYS PRIOR TO THE DATE UPON
WHICH BY THE TERMS HEREOF ANY MONEY MAY BECOME PAYABLE FOR ANY PURPOSE
(INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF THE PRINCIPAL OF (OR PREMIUM, IF
ANY) OR INTEREST ON ANY DEBENTURE), THEN, ANYTHING HEREIN CONTAINED TO THE
CONTRARY NOTWITHSTANDING, THE TRUSTEE SHALL HAVE FULL POWER AND AUTHORITY TO
RECEIVE SUCH MONEY AND TO APPLY THE SAME TO THE PURPOSES FOR WHICH THEY WERE
RECEIVED, AND SHALL NOT BE AFFECTED BY ANY NOTICE TO THE CONTRARY THAT MAY BE
RECEIVED BY IT WITHIN 2 BUSINESS DAYS PRIOR TO SUCH DATE.

50


--------------------------------------------------------------------------------



THE TRUSTEE, SUBJECT TO THE PROVISIONS OF ARTICLE VI OF THIS INDENTURE, SHALL BE
ENTITLED TO CONCLUSIVELY RELY ON THE DELIVERY TO IT OF A WRITTEN NOTICE BY A
PERSON REPRESENTING HIMSELF TO BE A HOLDER OF SENIOR INDEBTEDNESS (OR A TRUSTEE
OR REPRESENTATIVE ON BEHALF OF SUCH HOLDER), TO ESTABLISH THAT SUCH NOTICE HAS
BEEN GIVEN BY A HOLDER OF SUCH SENIOR INDEBTEDNESS OR A TRUSTEE OR
REPRESENTATIVE ON BEHALF OF ANY SUCH HOLDER OR HOLDERS.  IN THE EVENT THAT THE
TRUSTEE DETERMINES IN GOOD FAITH THAT FURTHER EVIDENCE IS REQUIRED WITH RESPECT
TO THE RIGHT OF ANY PERSON AS A HOLDER OF SUCH SENIOR INDEBTEDNESS TO
PARTICIPATE IN ANY PAYMENT OR DISTRIBUTION PURSUANT TO THIS ARTICLE XV, THE
TRUSTEE MAY REQUEST SUCH PERSON TO FURNISH EVIDENCE TO THE REASONABLE
SATISFACTION OF THE TRUSTEE AS TO THE AMOUNT OF SUCH SENIOR INDEBTEDNESS HELD BY
SUCH PERSON, THE EXTENT TO WHICH SUCH PERSON IS ENTITLED TO PARTICIPATE IN SUCH
PAYMENT OR DISTRIBUTION AND ANY OTHER FACTS PERTINENT TO THE RIGHTS OF SUCH
PERSON UNDER THIS ARTICLE XV, AND, IF SUCH EVIDENCE IS NOT FURNISHED, THE
TRUSTEE MAY DEFER ANY PAYMENT TO SUCH PERSON PENDING JUDICIAL DETERMINATION AS
TO THE RIGHT OF SUCH PERSON TO RECEIVE SUCH PAYMENT.


SECTION 15.7.        RIGHTS OF THE TRUSTEE; HOLDERS OF SENIOR INDEBTEDNESS. THE
TRUSTEE IN ITS INDIVIDUAL CAPACITY SHALL BE ENTITLED TO ALL THE RIGHTS SET FORTH
IN THIS ARTICLE XV IN RESPECT OF ANY SENIOR INDEBTEDNESS AT ANY TIME HELD BY IT,
TO THE SAME EXTENT AS ANY OTHER HOLDER OF SENIOR INDEBTEDNESS, AND NOTHING IN
THIS INDENTURE SHALL DEPRIVE THE TRUSTEE OF ANY OF ITS RIGHTS AS SUCH HOLDER.

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture against the Trustee.  The Trustee shall not be deemed
to owe any fiduciary duty to the holders of such Senior Indebtedness and,
subject to the provisions of Article VI of this Indenture, the Trustee shall not
be liable to any holder of such Senior Indebtedness if it shall pay over or
deliver to Securityholders, the Company or any other Person money or assets to
which any holder of such Senior Indebtedness shall be entitled by virtue of this
Article XV or otherwise.

Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.6.


SECTION 15.8.        SUBORDINATION MAY NOT BE IMPAIRED. NO RIGHT OF ANY PRESENT
OR FUTURE HOLDER OF ANY SENIOR INDEBTEDNESS TO ENFORCE SUBORDINATION AS HEREIN
PROVIDED SHALL AT ANY TIME IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR
FAILURE TO ACT ON THE PART OF THE COMPANY, OR BY ANY ACT OR FAILURE TO ACT, IN
GOOD FAITH, BY ANY SUCH HOLDER, OR BY ANY NONCOMPLIANCE BY THE COMPANY, WITH THE
TERMS, PROVISIONS AND COVENANTS OF THIS INDENTURE, REGARDLESS OF ANY KNOWLEDGE
THEREOF THAT ANY SUCH HOLDER MAY HAVE OR OTHERWISE BE CHARGED WITH.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness may, at any time and from time to time, without
the consent of or notice to the Trustee or the Securityholders, without
incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Debentures to the holders of such Senior
Indebtedness, do any one or more of the following:  (i) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, such
Senior Indebtedness, or otherwise amend or supplement in any manner such Senior
Indebtedness or any instrument evidencing the same or any agreement under which
such Senior Indebtedness is outstanding; (ii) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing such
Senior Indebtedness; (iii) release any Person liable in any manner for the
collection of such Senior Indebtedness; and (iv) exercise or refrain from
exercising any rights against the Company, and any other Person.

Signatures appear on the following page

51


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

NATIONAL MERCANTILE BANCORP

 

 

 

 

 

By

 

 

 

         Name:

 

 

         Title:

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

By

 

 

 

         Name:

 

 

         Title:

 

 

52


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF FIXED/FLOATING RATE JUNIOR SUBORDINATED DEFERRABLE INTEREST DEBENTURE

[FORM OF FACE OF SECURITY]

THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS NOT INSURED BY THE
UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL
DEPOSIT INSURANCE CORPORATION.

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAW.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. 
THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY ONLY (A) TO THE COMPANY, (B) PURSUANT TO A
REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO
LONG AS THIS SECURITY IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A IN ACCORDANCE
WITH RULE 144A, (D) TO A NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF SUBPARAGRAPH (A) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THIS
SECURITY FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (F) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN
ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”),  OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY, AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THE SECURITIES OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY

A-1


--------------------------------------------------------------------------------


SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE
OR HOLDING.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST THEREIN
WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF THAT
EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3)
OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE
OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY
OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT RESULT IN A PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH
THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.00 AND MULTIPLES OF
$1,000.00 IN EXCESS THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK
HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000.00 SHALL BE DEEMED TO
BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.

THE HOLDER OF THIS SECURITY AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR AND
TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE
INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

Fixed/Floating Rate Junior Subordinated Deferrable Interest Debenture

of

National Mercantile Bancorp

January 25, 2007

National Mercantile Bancorp, a California corporation (the “Company” which term
includes any successor Person under the Indenture hereinafter referred to), for
value received promises to pay to Wilmington Trust Company, not in its
individual capacity but solely as Institutional Trustee for First California
Capital Trust I (the “Holder”) or registered assigns, the principal sum of
sixteen million four hundred ninety-five thousand dollars ($16,495,000.00) on
March 15, 2037, and to pay interest on said principal sum from January 25, 2007,
or from the most recent Interest Payment Date (as defined below) to which
interest has been paid or duly provided for, quarterly (subject to deferral as
set forth herein) in arrears on March 15, June 15, September 15 and December 15
of each year or if such day is not a Business Day, then the next succeeding
Business Day (each such date, an “Interest Payment Date”) (it being understood
that interest accrues for any such non-Business Day during the applicable
Distribution Period, beginning on or after March 15, 2012), commencing on the
Interest Payment Date in March 2007, at an annual rate equal to 6.80% beginning
on (and including) the date of original issuance and ending on (but excluding)
the Interest Payment Date in March 2012 and at an annual rate for each
successive period beginning on (and including) the Interest Payment Date in
March 2012, and each succeeding Interest Payment Date, and ending on (but
excluding) the next succeeding Interest Payment Date (each a “Distribution
Period”), equal to 3-Month LIBOR, determined as described below, plus 1.60% (the
“Coupon Rate”), applied to the principal amount hereof, until the principal
hereof is paid or duly provided for or made available for payment, and on any
overdue principal and (without duplication and to the

A-2


--------------------------------------------------------------------------------


extent that payment of such interest is enforceable under applicable law) on any
overdue installment of interest (including Additional Interest) at the Interest
Rate in effect for each applicable period, compounded quarterly, from the dates
such amounts are due until they are paid or made available for payment.  The
amount of interest payable (i) for any Distribution Period commencing on or
after the date of original issuance but before the Interest Payment Date in
March 2012 will be computed on the basis of a 360-day year of twelve 30-day
months, and (ii) for the Distribution Period commencing on the Interest Payment
Date in March 2012 and each succeeding Distribution Period will be computed on
the basis of the actual number of days in the Distribution Period concerned
divided by 360.  The interest installment so payable, and punctually paid or
duly provided for, on any Interest Payment Date will, as provided in the
Indenture, be paid to the Person in whose name this Debenture (or one or more
Predecessor Securities) is registered at the close of business on the regular
record date for such interest installment, which shall be fifteen Business Days
prior to the day on which the relevant Interest Payment Date occurs.  Any such
interest installment not so punctually paid or duly provided for shall forthwith
cease to be payable to the Holder on such regular record date and may be paid to
the Person in whose name this Debenture (or one or more Predecessor Securities)
is registered at the close of business on a special record date.

“3-Month LIBOR” as used herein, means the London interbank offered interest rate
for three-month U.S. dollar deposits determined by the Trustee in the following
order of priority:  (i) the rate (expressed as a percentage per annum) for U.S.
dollar deposits having a three-month maturity that appears on Telerate Page 3750
as of 11:00 a.m. (London time) on the related Determination Date (“Telerate Page
3750” means the display designated as “Page 3750” on the Moneyline Telerate
Service or such other page as may replace Page 3750 on that service or such
other service or services as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying London
interbank offered rates for U.S. dollar deposits); (ii) if such rate cannot be
identified on the related Determination Date, the Trustee will request the
principal London offices of four leading banks in the London interbank market to
provide such banks’ offered quotations (expressed as percentages per annum) to
prime banks in the London interbank market for U.S. dollar deposits having a
three-month maturity as of 11:00 a.m. (London time) on such Determination Date. 
If at least two quotations are provided, 3-Month LIBOR will be the arithmetic
mean of such quotations; (iii) if fewer than two such quotations are provided as
requested in clause (ii) above, the Trustee will request four major New York
City banks to provide such banks’ offered quotations (expressed as percentages
per annum) to leading European banks for loans in U.S. dollars as of 11:00 a.m.
(London time) on such Determination Date.  If at least two such quotations are
provided, 3-Month LIBOR will be the arithmetic mean of such quotations; and
(iv) if fewer than two such quotations are provided as requested in clause (iii)
above, 3-Month LIBOR will be a 3-Month LIBOR determined with respect to the
Distribution Period immediately preceding such current Distribution Period.  If
the rate for U.S. dollar deposits having a three-month maturity that initially
appears on Telerate Page 3750 as of 11:00 a.m. (London time) on the related
Determination Date is superseded on the Telerate Page 3750 by a corrected rate
by 12:00 noon (London time) on such Determination Date, then the corrected rate
as so substituted on the applicable page will be the applicable 3-Month LIBOR
for such Determination Date.  As used herein, “Determination Date” means the
date that is two London Banking Days (i.e., a business day in which dealings in
deposits in U.S. dollars are transacted in the London interbank market)
preceding the commencement of the relevant Distribution Period.

The Interest Rate for any Distribution Period will at no time be higher than the
maximum rate then permitted by New York law as the same may be modified by
United States law.

All percentages resulting from any calculations on the Debentures will be
rounded, if necessary, to the nearest one hundred-thousandth of a percentage
point, with five one-millionths of a percentage point rounded upward (e.g.,
9.876545% (or .09876545) being rounded to 9.87655% (or .0987655), and all

A-3


--------------------------------------------------------------------------------


dollar amounts used in or resulting from such calculation will be rounded to the
nearest cent (with one-half cent being rounded upward)).

The principal of and interest on this Debenture shall be payable at the office
or agency of the Trustee (or other paying agent appointed by the Company)
maintained for that purpose in any coin or currency of the United States of
America that at the time of payment is legal tender for payment of public and
private debts; provided, however, that payment of interest may be made by check
mailed to the registered holder at such address as shall appear in the Debenture
Register if a request for a wire transfer by such holder has not been received
by the Company or by wire transfer to an account appropriately designated by the
holder hereof.  Notwithstanding the foregoing, so long as the holder of this
Debenture is the Institutional Trustee, the payment of the principal of and
interest on this Debenture will be made in immediately available funds at such
place and to such account as may be designated by the Trustee.

So long as no Acceleration Event of Default has occurred and is continuing, the
Company shall have the right, from time to time, and without causing an Event of
Default, to defer payments of interest on the Debentures by extending the
interest payment period on the Debentures at any time and from time to time
during the term of the Debentures, for up to 20 consecutive quarterly periods
(each such extended interest payment period, an “Extension Period”), during
which Extension Period no interest (including Additional Interest) shall be due
and payable (except any Additional Sums that may be due and payable).  No
Extension Period may end on a date other than an Interest Payment Date.  During
an Extension Period, interest will continue to accrue on the Debentures, and
interest on such accrued interest will accrue at an annual rate equal to the
Interest Rate in effect for such Extension Period, compounded quarterly from the
date such interest would have been payable were it not for the Extension Period,
to the extent permitted by law (such interest referred to herein as “Additional
Interest”).  At the end of any such Extension Period the Company shall pay all
interest then accrued and unpaid on the Debentures (together with Additional
Interest thereon); provided, however, that no Extension Period may extend beyond
the Maturity Date; provided further, however, that during any such Extension
Period, the Company shall not and shall not permit any Affiliate to engage in
any of the activities or transactions described on the reverse side hereof and
in the Indenture.  Prior to the termination of any Extension Period, the Company
may further extend such period, provided that such period together with all such
previous and further consecutive extensions thereof shall not exceed
20 consecutive quarterly periods, or extend beyond the Maturity Date.  Upon the
termination of any Extension Period and upon the payment of all accrued and
unpaid interest and Additional Interest, the Company may commence a new
Extension Period, subject to the foregoing requirements.  No interest or
Additional Interest shall be due and payable during an Extension Period, except
at the end thereof, but each installment of interest that would otherwise have
been due and payable during such Extension Period shall bear Additional
Interest.  The Company must give the Trustee notice of its election to begin or
extend an Extension Period by the close of business at least 15 Business Days
prior to the Interest Payment Date with respect to which interest on the
Debentures would have been payable except for the election to begin or extend
such Extension Period.

The indebtedness evidenced by this Debenture is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Indebtedness, and this Debenture is issued subject to the
provisions of the Indenture with respect thereto.  Each holder of this
Debenture, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on his or her behalf to take
such action as may be necessary or appropriate to acknowledge or effectuate the
subordination so provided and (c) appoints the Trustee his or her
attorney-in-fact for any and all such purposes.  Each holder hereof, by his or
her acceptance hereof, hereby waives all notice of the acceptance of the
subordination provisions contained herein and in the Indenture by each holder of
Senior Indebtedness, whether now outstanding or hereafter incurred, and waives
reliance by each such holder upon said provisions.

A-4


--------------------------------------------------------------------------------


This Debenture shall not be entitled to any benefit under the Indenture
hereinafter referred to, be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been signed by or on behalf of
the Trustee.

The provisions of this Debenture are continued on the reverse side hereof and
such provisions shall for all purposes have the same effect as though fully set
forth at this place.

A-5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has duly executed this certificate.

 

NATIONAL MERCANTILE BANCORP

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

CERTIFICATE OF AUTHENTICATION

This is one of the Debentures referred to in the within-mentioned Indenture.

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

 

A-6


--------------------------------------------------------------------------------


[FORM OF REVERSE OF DEBENTURE]

This Debenture is one of the fixed/floating rate junior subordinated deferrable
interest debentures of the Company, all issued or to be issued under and
pursuant to the Indenture dated as of January 25, 2007 (the “Indenture”), duly
executed and delivered between the Company and the Trustee, to which Indenture
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Trustee, the Company and
the holders of the Debentures.  The Debentures are limited in aggregate
principal amount as specified in the Indenture.

Upon the occurrence and continuation of a Special Event prior to the Interest
Payment Date in March 2012, the Company shall have the right to redeem the
Debentures in whole, but not in part, at any Interest Payment Date, within 120
days following the occurrence of such Special Event, at the Special Redemption
Price.

In addition, the Company shall have the right to redeem the Debentures, in whole
or in part, but in all cases in a principal amount with integral multiples of
$1,000.00, on any Interest Payment Date on or after the Interest Payment Date in
March 2012, at the Redemption Price.

Prior to 10:00 a.m. New York City time on the Redemption Date or Special
Redemption Date, as applicable, the Company will deposit with the Trustee or
with one or more paying agents an amount of money sufficient to redeem on the
Redemption Date or the Special Redemption Date, as applicable, all the
Debentures so called for redemption at the appropriate Redemption Price or
Special Redemption Price.

If all, or less than all, the Debentures are to be redeemed, the Company will
give the Trustee notice not less than 45 nor more than 60 days, respectively,
prior to the Redemption Date or Special Redemption Date, as applicable, as to
the aggregate principal amount of Debentures to be redeemed and the Trustee
shall select, in such manner as in its sole discretion it shall deem appropriate
and fair, the Debentures or portions thereof (in integral multiples of
$1,000.00) to be redeemed.

Notwithstanding the foregoing, any redemption of Debentures by the Company shall
be subject to the receipt of any and all required regulatory approvals.

In case an Acceleration Event of Default shall have occurred and be continuing,
upon demand of the Trustee, the principal of all of the Debentures shall become
due and payable in the manner, with the effect and subject to the conditions
provided in the Indenture.

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Debentures at the time outstanding, to execute supplemental
indentures for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the holders of the
Debentures; provided, however, that no such supplemental indenture shall without
the consent of the holders of each Debenture then outstanding and affected
thereby (i) change the fixed maturity of any Debenture, or reduce the principal
amount thereof or any premium thereon, or reduce the rate or extend the time of
payment of interest thereon, or reduce any amount payable on redemption thereof
or make the principal thereof or any interest or premium thereon payable in any
coin or currency other than that provided in the Debentures, or impair or affect
the right of any Securityholder to institute suit for payment thereof or impair
the right of repayment, if any, at the option of the holder, or (ii) reduce the
aforesaid percentage of Debentures the holders of which are required to consent
to any such supplemental indenture.

A-7


--------------------------------------------------------------------------------


The Indenture also contains provisions permitting the holders of a majority in
aggregate principal amount of the Debentures at the time outstanding on behalf
of the holders of all of the Debentures to waive (or modify any previously
granted waiver of) any past default or Event of Default, and its consequences,
except a default (a) in the payment of principal of, premium, if any, or
interest on any of the Debentures, (b) in respect of covenants or provisions
hereof or of the Indenture which cannot be modified or amended without the
consent of the holder of each Debenture affected, or (c) in respect of the
covenants contained in Section 3.9 of the Indenture; provided, however, that if
the Debentures are held by the Trust or a trustee of such trust, such waiver or
modification to such waiver shall not be effective until the holders of a
majority in Liquidation Amount of Trust Securities of the Trust shall have
consented to such waiver or modification to such waiver, provided, further, that
if the consent of the holder of each outstanding Debenture is required, such
waiver shall not be effective until each holder of the Trust Securities of the
Trust shall have consented to such waiver.  Upon any such waiver, the default
covered thereby shall be deemed to be cured for all purposes of the Indenture
and the Company, the Trustee and the holders of the Debentures shall be restored
to their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.  Whenever any default or Event of Default
hereunder shall have been waived as permitted by the Indenture, said default or
Event of Default shall for all purposes of the Debentures and the Indenture be
deemed to have been cured and to be not continuing.

No reference herein to the Indenture and no provision of this Debenture or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and premium, if any, and
interest, including Additional Interest, on this Debenture at the time and place
and at the rate and in the money herein prescribed.

The Company has agreed that if Debentures are initially issued to the Trust or a
trustee of such Trust in connection with the issuance of Trust Securities by the
Trust (regardless of whether Debentures continue to be held by such Trust) and
(i) there shall have occurred and be continuing an Event of Default, (ii) the
Company shall be in default with respect to its payment of any obligations under
the Capital Securities Guarantee, or (iii) the Company shall have given notice
of its election to defer payments of interest on the Debentures by extending the
interest payment period as provided herein and such Extension Period, or any
extension thereof, shall be continuing, then the Company shall not, and shall
not allow any Affiliate of the Company to, (x) declare or pay any dividends or
distributions on, or redeem, purchase, acquire, or make a liquidation payment
with respect to, any of the Company’s capital stock or its Affiliates’ capital
stock (other than payments of dividends or distributions to the Company) or make
any guarantee payments with respect to the foregoing or (y) make any payment of
principal of or interest or premium, if any, on or repay, repurchase or redeem
any debt securities of the Company or any Affiliate that rank pari passu in all
respects with or junior in interest to the Debentures (other than, with respect
to clauses (x) and (y) above,  (1) repurchases, redemptions or other
acquisitions of shares of capital stock of the Company in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of one or more employees, officers, directors or consultants, in
connection with a dividend reinvestment or stockholder stock purchase plan or in
connection with the issuance of capital stock of the Company (or securities
convertible into or exercisable for such capital stock) as consideration in an
acquisition transaction entered into prior to the applicable Extension Period,
if any, (2) as a result of any exchange or conversion of any class or series of
the Company’s capital stock (or any capital stock of a subsidiary of the
Company) for any class or series of the Company’s capital stock or of any class
or series of the Company’s indebtedness for any class or series of the Company’s
capital stock, (3) the purchase of fractional interests in shares of the
Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged, (4) any
declaration of a dividend in connection with any stockholders’ rights plan, or
the issuance of rights, stock or other property under any stockholders’ rights
plan, or the redemption or repurchase of rights pursuant thereto, (5) any
dividend in the form of stock, warrants, options or other rights where the

A-8


--------------------------------------------------------------------------------


dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock and any cash payments in lieu of
fractional shares issued in connection therewith, or (6) payments under the
Capital Securities Guarantee).

The Debentures are issuable only in registered, certificated form without
coupons and in minimum denominations of $100,000.00 and any multiple of
$1,000.00 in excess thereof.  As provided in the Indenture and subject to the
transfer restrictions and limitations as may be contained herein and therein
from time to time, this Debenture is transferable by the holder hereof on the
Debenture Register of the Company.  Upon due presentment for registration of
transfer of any Debenture at the Principal Office of the Trustee or at any
office or agency of the Company maintained for such purpose as provided in
Section 3.2 of the Indenture, the Company shall execute, the Company or the
Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in the name of the transferee or
transferees a new Debenture for a like aggregate principal amount.  All
Debentures presented for registration of transfer or for exchange or payment
shall (if so required by the Company or the Trustee or the Authenticating Agent)
be duly endorsed by, or be accompanied by a written instrument or instruments of
transfer in form satisfactory to, the Company and the Trustee or the
Authenticating Agent duly executed by the holder or his attorney duly authorized
in writing.  No service charge shall be made for any exchange or registration of
transfer of Debentures, but the Company or the Trustee may require payment of a
sum sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.

Prior to due presentment for registration of transfer of any Debenture, the
Company, the Trustee, any Authenticating Agent, any paying agent, any transfer
agent and any Debenture registrar may deem the Person in whose name such
Debenture shall be registered upon the Debenture Register to be, and may treat
him as, the absolute owner of such Debenture (whether or not such Debenture
shall be overdue) for the purpose of receiving payment of or on account of the
principal of, premium, if any, and interest on such Debenture and for all other
purposes; and neither the Company nor the Trustee nor any Authenticating Agent
nor any paying agent nor any transfer agent nor any Debenture registrar shall be
affected by any notice to the contrary.  All such payments so made to any holder
for the time being or upon his order shall be valid, and, to the extent of the
sum or sums so paid, effectual to satisfy and discharge the liability for moneys
payable upon any such Debenture.

No recourse for the payment of the principal of or premium, if any, or interest
on any Debenture, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in the Indenture or in any supplemental indenture, or in any such
Debenture, or because of the creation of any indebtedness represented thereby,
shall be had against any incorporator, stockholder, employee, officer or
director, as such, past, present or future, of the Company or of any successor
Person of the Company, either directly or through the Company or any successor
Person of the Company, whether by virtue of any constitution, statute or rule of
law, or by the enforcement of any assessment or penalty or otherwise, it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the execution of the
Indenture and the issue of the Debentures.

Capitalized terms used and not defined in this Debenture shall have the meanings
assigned in the Indenture dated as of the date of original issuance of this
Debenture between the Trustee and the Company.

THE INDENTURE AND THE DEBENTURES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF.

A-9


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF CERTIFICATE TO TRUSTEE

Pursuant to Section 3.5 of the Indenture between National Mercantile Bancorp, as
the Company (the “Company”), and Wilmington Trust Company, as Trustee, dated as
of January 25, 2007 (the “Indenture”), the undersigned hereby certifies as
follows:

1.                                       In my capacity as an officer of the
Company, I would normally have knowledge of any default by the Company during
the last fiscal year in the performance of any covenants of the Company
contained in the Indenture.

2.                                       [To my knowledge, the Company is not in
default in the performance of any covenants contained in the Indenture.

or, alternatively:

I am aware of the default(s) in the performance of covenants in the Indentures,
as specified below.]

Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings ascribed thereto in the Indenture.

IN WITNESS WHEREOF, the undersigned has executed this Certificate.

Date:

 

 

 

 

 

 

Name:

 

Title:

 

B-1


--------------------------------------------------------------------------------